Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 1 of 148 PageID 1



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION

 BRIAN CARROLL and ASHLEY                        )
 CARROLL,                                        ) Civil Action
                                                 ) No._______________________
                       Plaintiffs,               )
                                                 )
                       v.                        )
                                                 )
 WYNDHAM VACATION RESORTS, INC.                  )
 and COMENITY LLC d/b/a COMENITY                 )
 BANK,                                           )

                       Defendants.


            CLASS ACTION COMPLAINT AND DEMAND FOR JURY TRIAL

       Plaintiffs, on behalf of themselves and all others similarly situated, allege Wyndham

Vacation Resorts, Inc. (“Wyndham”) and Comenity, LLC (“Comenity”) (collectively

“Defendants”) violated the Military Lending Act 10 U.S.C. § 987 et seq. and its implementing

regulations 32 CFR § 232.1 et seq. (collectively the “MLA”), the Fair Credit Reporting Act

15 U.S.C. § 1681 et seq. (“FCRA”) and the Florida Consumer Collection Practices Act § 559.55

et seq. (“FCCPA”). Plaintiffs, on behalf of themselves and all others similarly situated, also seek

relief under the Declaratory Judgment Act 28 U.S.C. § 2201(a).

                                     I.      INTRODUCTION

       1.      Predatory lending to military members and their families (“Covered Borrowers”)

not only causes needless harm, but also “undermines military readiness, harms the morale of troops

and their families, and adds to the cost of fielding an all-volunteer fighting force.” Report On

Predatory Lending Practices Directed at Members of the Armed Forces and Their Dependents




                                                1
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 2 of 148 PageID 2



(“Report”). 1

          2.       Wyndham “is the world’s largest timeshare business, with 224 resorts and

approximately 880,000 owners.” 2 Comenity is a major credit card issuer with over 50 million

cardholders. Together, they sell and finance thousands of timeshares to consumers nationwide

using unfair, deceptive, and unconscionable conduct.

          3.       As creditors, Defendants have a duty under the MLA to verify whether a potential

borrower is active duty military or a dependent of an active duty military member (“Covered

Borrower”) before the credit agreement is consummated, but they fail to satisfy this obligation. As

a result, the Defendants systematically violate the MLA because they issue credit using standard

form credit agreements and applications that omit mandatory financial disclosures required under

the MLA.

          4.       The Defendants’ illegal conduct is not limited to military members.

          5.       As the Plaintiffs experienced, Wyndham’s salespeople approach a consumer and

ask if they want a “free” prize to sit through a timeshare presentation. When the consumer agrees,

the salespeople explain that the consumer’s personal financial information must be provided to

attend the presentation, a seemingly legitimate business purpose. But, unknown to the consumer,

the salespeople use that information to attain the consumer’s credit report, and then, apply for,

open-up, and max out credit cards in the consumer’s name with Comenity—without the

consumer’s knowledge or consent. The consumer first learns of the unauthorized credit card weeks

later after receiving either a notification from a credit reporting agency or a new, maxed out credit

card in the mail.

          6.       Comenity knows the credit applications, like the Plaintiffs’ credit application, are


1
    http://www.defense.gov/pubs/pdfs/report_ to_congress_final .pdf
2
    https://s22.q4cdn.com/457996430/files/doc_financials/quarterly_reports/2018/q4/WYND-2018-10K.pdf

                                                       2
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 3 of 148 PageID 3



fraudulent. Indeed, upon information and belief, Comenity has received thousands of consumer

complaints about Wyndham submitting unauthorized credit applications, which Comenity blindly

approves, resulting in the issuance of thousands of unauthorized and maxed out credit cards. But

Comenity has every incentive not to stop. It’s a business model that generates enormous profit at

the expense of consumers.

         7.    Defendants’ misconduct inevitably leads to rampant violations of consumer

protection laws like the MLA and substantial injury to consumers and Covered Borrowers. The

Plaintiffs, on behalf of themselves and all others similarly situated, look to hold Defendants

accountable for violating the MLA and FCCPA.

                              II.     JURISDICTION AND VENUE

         8.    The Court has personal jurisdiction over Wyndham because it conducts business in

Florida and the acts and transactions complained of occurred in Florida.

         9.    This Court has subject matter jurisdiction under 28 U.S.C. §1331 because the

Plaintiffs allege Defendants violated the MLA, a federal statute.

         10.   This Court has supplemental jurisdiction over the Plaintiffs’ state law claim under

28 U.S.C. § 1367 because the state law claim arises from the same illegal conduct as the federal

claim.

         11.   Venue is proper because this is where the cause of action accrued.

                                          III.   PARTIES

         12.   Brian Carroll is a natural person who resides in Florida.

         13.   Ashley Carroll is a natural person who resides in Florida.

         14.   Wyndham is a foreign profit corporation with its principal address at 6277 Sea

Harbor Dr., Orlando, FL 32821. Wyndham is a wholly owned subsidiary of Wyndham Destination,



                                                 3
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 4 of 148 PageID 4



Inc.

        15.     Comenity is a limited-purpose credit card bank incorporated in Delaware. It is a

bank subsidiary of Alliance Data Systems Corporation.

                                       IV.     APPLICABLE LAW

    A. The Military Lending Act. 3

        16.     In 2006, the United States Department of Defense (“DOD”) issued the Report,

focusing on “predatory lending” to military members. Ex. A. The Report highlighted the “steady

and significant increase in the rate of revoked or denied security clearances for military personnel

due to financial problems; ‘At a time when we are at war, this is an unacceptable loss of valuable

talent and resources.’” Cox v. Community Loans of Am., Inc., 4:11-CV-177 CDL, 2012 WL

773496, at *4 (M.D. Ga. Mar. 8, 2012) citing Report at 87.

        17.     In response, Congress enacted the MLA to supply vital protection to Covered

Borrowers and to curb predatory lenders from leaving them “in worse financial shape than when

they initially contacted the lender.” Id. pg. 7.

        18.     The MLA is implemented by DOD regulations. 32 CFR § 232.1(a). The regulations

“impose limitations on the cost and terms of certain extensions of credit to Service members and

their dependents, and to provide additional protections relating to such transactions in accordance

with 10 U.S.C. 987.” 32 CFR § 232.1(b).

        19.     The MLA:

                (1) Provides the maximum allowable amount of all charges, and
                the types of charges, that may be associated with a covered
                extension of consumer credit;

                (2) Requires a creditor to provide to a covered borrower a

3
 The “Military Lending Act” is the common name for the John Warner National Defense Authorization Act for
Fiscal Year 2007 § 670, Limitations on Terms of Consumer Credit Extended to Servicemembers and Dependents,
Pub.L. 109–364, 120 Stat.2083, 2266, codified at 10 U.S.C. § 987.

                                                     4
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 5 of 148 PageID 5



               statement of the Military Annual Percentage Rate, or MAPR,
               before or at the time the borrower becomes obligated on the
               transaction or establishes an account for the consumer credit.
               The statement required by § 232.6(a)(1) differs from and is in
               addition to the disclosures that must be provided to consumers
               under the Truth in Lending Act;

               (3) Provides for the method a creditor must use in calculating the
               MAPR; and

               (4) Contains such other criteria and limitations as the Secretary
               of Defense has determined appropriate, consistent with the
               provisions of 10 U.S.C. 987.

       20.     Under the MLA, a creditor must provide, orally and in writing, the following

information to Covered Borrowers before or at the time the borrower becomes obligated on the

transaction or establishes an account for the consumer credit:

               (1) A statement of the MAPR applicable to the extension of
               consumer credit;

               (2) Any disclosure required by Regulation Z, which shall be
               provided only in accordance with the requirements of
               Regulation Z that apply to that disclosure; and

               (3) A clear description of the payment obligation of the covered
               borrower, as applicable. A payment schedule (in the case of
               closed-end credit) or account-opening disclosure (in the case of
               open-end credit) provided pursuant to paragraph (a)(2) of this
               section satisfies this requirement.

32 CFR § 232.6(a)(1)-(3), (d)(1)-(2).

       21.     The MAPR statement must be “substantially similar” to the following:

                Federal law provides important protections to members of the
               Armed Forces and their dependents relating to extensions of
               consumer credit. In general, the cost of consumer credit to a
               member of the Armed Forces and his or her dependent may not
               exceed an annual percentage rate of 36 percent. This rate must
               include, as applicable to the credit transaction or account: The
               costs associated with credit insurance premiums; fees for
               ancillary products sold in connection with the credit transaction;
               any application fee charged (other than certain application fees
               for specified credit transactions or accounts); and any

                                                 5
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 6 of 148 PageID 6



               participation fee charged (other than certain participation fees
               for a credit card account).

32 CFR § 232.6(c)(3).

       22.     Along with mandatory disclosures, the MLA prohibits a creditor from requiring a

Covered Borrower pay an MAPR for credit other than: (1) Agreed to under the terms of the credit

agreement or promissory note; (2) Authorized by applicable State or Federal law; and (3) Not

specifically prohibited by this part. 32 CFR § 232.4(a)(1)-(3) c.f. 10 U.S.C. § 987(a)(1)-(3).

       23.     In calculating the MAPR, the MLA requires creditors to include certain charges

like an application or processing fee. 32 CFR § 232.4(c)(1)(iii)(A)-(C).

       24.     If a creditor violates the MLA, a Covered Borrower may void the contract. 32 CFR

§ 232.9(c) c.f. 10 U.S.C. § 987. The Covered Borrower is also entitled to receive “actual damages,

but not less than $500 for each violation”; punitive damages; equitable and declaratory relief; and

any other relief allowed by law.

   B. The Florida Consumer Collection Practices Act

       25.     The FCCPA prohibits debt collectors from engaging in certain abusive practices in

the collection of consumer debts. See generally Fla. Stat. § 559.72.

       26.     The FCCPA’s goal is to “provide the consumer with the most protection possible.”

LeBlanc v. Unifund CCR Partners, 601 F.3d 1185, 1192 (11th Cir. 2010) (citing Fla. Stat. §

559.552).

       27.     Specifically, the FCCPA states that no person shall “claim, attempt, or threaten to

enforce a debt when such person knows that the debt is not legitimate, or assert the existence of

some other legal right when such person knows that the right does not exist.” Fla. Stat. § 559.72(9).

       28.     The FCCPA creates a private right of action under Fla. Stat. § 559.77.

       29.     The FCCPA defines “consumer” as “any natural person obligated or allegedly


                                                 6
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 7 of 148 PageID 7



obligated to pay any debt.” Id. § 559.55(8).

       30.     The FCCPA mandates that “no person” shall engage in certain practices in

collecting consumer debt. Id. § 559.72. This language includes all unlawful attempts at collecting

consumer claims. Williams v. Streeps Music Co., 333 So. 2d 65, 67 (Fla. Dist. Ct. App. 1976).

       31.     The FCCPA defines “debt” as “any obligation or alleged obligation of a consumer

to pay money arising out of a transaction in which the money, property, insurance, or services

which are the subject of the transaction are primarily for personal, family, or household purposes,

whether or not such obligation has been reduced to judgment.” Id. § 559.55(6).

                                V.     FACTUAL ALLEGATIONS

   A. Defendants’ standard business practice violates the MLA.

       32.     Defendants use form credit agreements and applications to sell timeshares

throughout the United States.

       33.     As creditors, Defendants have a duty under the MLA to verify whether a potential

borrower is a “Covered Borrower” before consummating the credit agreement. Despite this duty,

they systematically fail to verify whether the potential borrower is a “Covered Borrower” during

the standard credit application process.

       34.     For example, Defendants do not give Covered Borrowers accurate, clear, and

conspicuous information about the actual cost of credit. 32 CFR § 232.6(a)(1)-(3). They do not

give Covered Borrowers the MAPR statement required under the MLA. Id. And they charge and

collect “processing fees” that Covered Borrowers have not agreed to pay, that are unauthorized by

applicable law, and that are prohibited by the MLA. 32 CFR § 232.4(a)(1)-(3). As a result,

Defendants systematically violate the MLA when extending credit to Covered Borrowers.




                                                7
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 8 of 148 PageID 8



    B. Defendants have a standard business practice of using deceptive, unfair, and
       unconscionable sales practices.

         35.    Wyndham offers financing for consumers who are buying timeshares. In 2018, it

generated “$1.5 billion of new receivables on $2.2 billion of gross vacation ownership sales …

resulting in 68% of our vacation ownership sales being financed.” 4

         36.    Wyndham uses a variety of marketing strategies to attract potential borrowers into

financing a timeshare, “including sponsored contests that offer vacation packages or gifts[,]” and

it co-sponsors “sweepstakes, giveaways and promotional programs with professional teams at

major sporting events and with other third parties at high-traffic consumer events.” 5 These directed

marketing strategies generated “37,000, 36,000 and 33,000 new owners during 2018, 2017 and

2016, respectively.” 6

         37.    Wyndham’s sales goals place unrelenting pressure on sales employees, resulting in

the use of high-pressure sales tactics and out-right fraudulent conduct like submitting credit

applications and opening credit cards without the consumer’s knowledge or consent. Wyndham

rewards, compensates, and reprimands employees depending on whether they meet these sales

goals.

         38.    Upon information and belief, Wyndham has policies and procedures in place,

including training materials, which encourage sales employees to use unfair, deceptive, and

unconscionable conduct when selling timeshares.

         39.    Wyndham acts in lockstep with Comenity to sell and finance the timeshares.

Wyndham, through its salespeople, submits unauthorized credit applications to Comenity who, in

turn, negligently or intentionally issues the credit without verifying whether the consumer


4
  https://s22.q4cdn.com/457996430/files/doc_financials/quarterly_reports/2018/q4/WYND-2018-10K.pdf
5
  Id.
6
  Id.

                                                     8
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 9 of 148 PageID 9



consented.

        40.      In 2016, a jury awarded a Wyndham whistle blower employee $20 million after

being wrongfully terminated for exposing Wyndham’s illegal business practice of defrauding

elderly consumers. The whistle blower revealed that Wyndham employees opened and maxed out

credit cards without the consumer’s knowledge and lied about fees in the credit agreement. Ex. B.

        41.      In October 2003, the California Attorney General filed a lawsuit against

Wyndham’s predecessor, Trendwest Resorts, for its unlawful sales practices and material

misrepresentations. The case settled with Trendwest agreeing to an injunction barring future illegal

conduct and requiring it to offer rescission to customers. Further, it paid $795,000 in civil

penalties. 7

        42.      In 2015, the State of Wisconsin sued Wyndham, alleging sales personnel engaged

in unfair, deceptive, and misleading sales practices. Wyndham paid $665,000 in restitution; a

$99,520 civil fine; $62,702.20 in fees and costs; and had to rescind the contracts. (Sauk County

Wisconsin Case No. 2015CX000005).

        43.      Beyond the lawsuits, consumers have posted numerous complaints on the internet

about Wyndham opening unauthorized credit cards.

        44.      For example, the Campbells attended a Wyndham timeshare presentation, and

unknown to them, left with a $15,000 credit line maxed out in their name. 8 Like the Plaintiffs, the

Wyndham salesperson told the Campbells they needed their personal financial information for

their “free” prize, but unknown to them, the Wyndham salesperson “opened a $15,000 account on




7
  https://oag.ca.gov/news/press-releases/attorney-general-lockyer-settles-lawsuit-against-one-world s-largest-
timeshare. (Last visited December 6, 2019).
8
  https://www.newschannel5.com/news/newschannel-5-investigates/consumer-alert/couple-goes-to-wyndham-
timeshare-meeting-unknowingly-gets-15k-line-of-credit

                                                         9
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 10 of 148 PageID 10



us that I didn’t know nothing about.” 9

     C. Comenity’s relationship with Wyndham.

        45.     Comenity credit cards are co-branded with retail stores, travel services, gas stations,

auto dealers, healthcare providers, and financial institutions. It offers more than 100 store-specific

credit cards for retail financing, including with Wyndham.

        46.     Comenity knows about Wyndham’s conduct of submitting unauthorized credit

applications and opening unauthorized credit cards. Upon information and belief, it has received

thousands of consumer complaints, like the Plaintiffs’ complaints, about Wyndham’s salespeople

opening fraudulent credit cards.

        47.     When Wyndham submits an unauthorized credit application, Comenity negligently

or intentionally ignores the thousands of consumer complaints and blindly                    requests that

consumer’s credit reports from consumer reporting agencies, like Transunion, Equifax, and

Experian, and issues the credit card with no verification. Comenity’s activity is reported on the

consumer’s credit report, resulting in a hard inquiry and a drop in the consumer’s credit score.

        48.     Like Wyndham, Comenity has a history of using unfair, deceptive, and

unconscionable conduct that harms consumers. In 2015, Comenity agreed to a settlement with the

Federal Deposit Insurance Corporation regarding the its deceptive practices and material

misrepresentations and omissions in relation to credit card add-on products. 10 Comenity paid a $2

million penalty and $53 million in restitution to harmed consumers as part of the settlement.

     D. The transaction with the Plaintiffs.

        49.     In March 2019, the Plaintiffs were leaving SeaWorld with their children when a


9
 Id.
10
  FDIC Announces Settlement with Comenity Bank and Comenity Capital Bank for Deceptive Practices Related to
Credit Card Add-On Products, Federal Deposit Insurance Corporation (Sept. 8, 2015),
https://www.fdic.gov/news/news/press/2015/pr15073.html.

                                                     10
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 11 of 148 PageID 11



Wyndham representative stopped them and asked if they were interested in a “free” prize to sit

through a Wyndham timeshare presentation.

       50.     Wyndham’s representative asked for the Plaintiffs’ personal financial information,

which he explained, was required before they could sit through the presentation.

       51.     The representative got the Plaintiffs’ electronic signatures using a tablet.

       52.     Relying on his statements, the Plaintiffs gave the representative their address and

social security numbers, then they sat though the presentation.

       53.     At the end, Mr. Carroll explained the timeshare was unaffordable, because he was

in the military, and they did not want to be bound by a contract. But the representative persisted,

offering a no interest deal, payable by monthly installment payments of $100, and most

importantly, no contract.

       54.     Based on these representations, the Plaintiffs agreed to buy the rights to a timeshare,

which according to the representative, they could cancel at any time.

       55.     The representative never verified whether the Plaintiffs were Covered Borrowers

under the MLA.

       56.     But for the representative’s representations, the Plaintiffs would not have agreed to

buy the timeshare interest.

       57.     Wyndham issued a Club Wyndham Discovery Membership Agreement (“Credit

Agreement”). Exhibit C.

       58.     Upon information and belief, Wyndham uses a standard form credit agreement, like

the Credit Agreement, nationwide.

       59.     Unknown to the Plaintiffs, the representative used their personal financial

information and submitted a credit application to Comenity, which Comenity approved.



                                                 11
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 12 of 148 PageID 12



        60.    Also unknown to the Plaintiffs, the representative maxed out that credit card to pay

for the timeshare interest. Exhibit D.

        61.    The Plaintiffs never consented to open a credit card or have a credit application

submitted in their name.

        62.    The Credit Agreement does not mention a credit card.

        63.    The Credit Agreement does not have the MAPR disclosure required by the MLA.

Id.

        64.    The Credit Agreement has a 0% annual Percentage Rate; $0.00 finance charge;

$0.00 amount financed; $0.00 total of payments; and a total sale price of $3,753.06. Id.

        65.    The Credit Agreement excludes the $159 “Processing Fee” from the finance charge

in violation of the MLA.

        66.    On the Credit Agreement, Wyndham under disclosed and misstated the MAPR

because it excluded the $159 “Processing Fee.” This caused the Plaintiffs to receive inaccurate

financial disclosures, and further, caused them to be charged a finance charge to which they did

not agree.

        67.    The Credit Agreement limits the Plaintiffs’ cancellation rights to 10 calendar days.

Id. pg. 2.

        68.    The representative, without the Plaintiffs’ consent, had no legal right to submit a

credit application in their name. Moreover, the representative had no legal right to bind the

Plaintiffs to a credit agreement that he knew they did not want and could not afford.

        69.    The Plaintiffs later received a package in the mail from Comenity about the credit

card, revealing a maxed-out credit line of over $3,000.

        70.    Comenity did not provide the disclosures required under the MLA.



                                                12
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 13 of 148 PageID 13



        71.     The Plaintiffs never consented to have a credit card opened in their name.

        72.     The Plaintiffs never consented to the credit card agreement’s credit terms.

        73.     The Plaintiffs were confused, and understandably shocked, because they never

agreed to have a credit application submitted in their name or to have the unauthorized credit

account opened in their name.

        74.     The Plaintiffs then discovered that the Comenity credit card account appeared on

Mr. Carroll’s credit report, which lowered his credit score.

        75.     Plaintiffs immediately contacted Wyndham and Comenity and disputed the credit

card account.

        76.     Further, Mr. Carroll contacted three credit reporting agencies and disputed the

Comenity account appearing on his credit report.

        77.     To date, the Defendants have refused to cancel the account.

    E. Defendants’ conduct has caused the Plaintiffs actual, concrete damages.

        78.     Because Defendants opened and maxed-out a credit card in the Plaintiffs’ name,

they are bound to pay for a credit card they did not consent to and cannot afford, creating an

imminent and material risk of paying an amount not owed. As a result, the Plaintiffs have spent

time trying to cancel the unauthorized credit card account, suffering emotional distress and

frustration in the process.

        79.     The Plaintiffs are Covered Borrowers under the MLA, and therefore, they have a

right to receive the specific disclosures required by the MLA. Because Defendants deprived the

Plaintiffs of those disclosures, they have suffered a “real” injury: they did not receive vital financial

information they were entitled to receive under the MLA— information that Congress found so

important that the lack of it could undermine the nation’s military readiness.



                                                   13
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 14 of 148 PageID 14



       80.     Moreover, by submitting the unauthorized credit application, Defendants also

lowered Mr. Carroll’s credit score and reduced his credit borrowing ability.

                     VI.     CLASS REPRESENTATION ALLEGATIONS

       81.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ. P.

23(b)(3) on behalf of the following class of persons (the “Nationwide Class 1”), subject to

modification after discovery and case development:

               All persons in the United States for whom Wyndham submitted
               a credit application to Comenity or opened a Comenity credit
               card without the person’s lawfully gained consent.

       82.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ. P. Fed.

R. Civ. P. 23(b)(3) on behalf of the following class of persons (the “Nationwide Class 2”), subject

to modification after discovery and case development:

               All Covered Borrowers who, during the applicable statute of
               limitations, entered into a credit agreement with Wyndham or
               Comenity and neither Wyndham nor Comenity verified whether
               the potential borrower was a Covered Borrower under the MLA.

       83.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ. P.

23(b)(3) on behalf of the following class of persons (“Nationwide Class 3”), subject to

modification after discovery and case development:

               All Covered Borrowers, during the applicable statute of
               limitations, who entered into a credit agreement with Wyndham
               or Comenity that did not have an MAPR disclosure.

       84.     Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ. P.

23(b)(3) on behalf of the following class of persons (“Nationwide Class 4”), subject to

modification after discovery and case development:

               All Covered Borrowers, during the applicable statute of
               limitations, who entered into a credit agreement where
               Wyndham or Comenity charged a “Processing Fee” or similar
               type fee that was not disclosed as a finance charge.

                                                14
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 15 of 148 PageID 15



       85.    Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ. P.

23(b)(3) on behalf of the following class of persons (“Florida Class 1”), subject to modification

after discovery and case development:

              All Covered Borrowers, during the applicable statute of
              limitations, who lived in Florida and entered into a credit
              agreement where Wyndham or Comenity charged a “Processing
              Fee” or similar type fee that was not disclosed as a finance
              charge; or a Covered Borrower that entered into a credit
              agreement with Wyndham or Comenity that did not have an
              MAPR disclosure.

       86.    Plaintiffs bring this action under Fed. R. Civ. P. 23(b)(2) and Fed. R. Civ. P.

23(b)(3) on behalf of the following class of persons (“Florida Class 2”), subject to modification

after discovery and case development:

              All persons located in Florida for whom Wyndham opened a
              Comenity credit card without the person’s lawfully gained
              consent.

       87.    Defendants have acted or refused to act on grounds that apply generally to the class

members because they systematically failed to verify whether a potential borrower is covered by

the MLA; failed to disclose the “Processing Fee” or similar type charge as a finance charge; and

used standard form credit agreements/applications that omit the required MAPR disclosure.

       88.    Defendants have further acted or refused to act on grounds that apply generally to

the class members because they systematically submitted unauthorized credit applications and

opened unauthorized credit card accounts without the persons knowledge or consent.

       89.    Class members are identifiable through Defendants’ records and payment

databases.

       90.    Excluded from the Classes are Defendants; any entities in which they have a

controlling interest; their agents and employees; and any Judge to whom this action is assigned

and any member of such Judge’s staff and immediate family.

                                               15
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 16 of 148 PageID 16



       91.      Plaintiffs propose that they serve as class representatives.

       92.      Plaintiffs and the Classes have all been harmed by Defendants’ conduct.

       93.      Numerosity is satisfied as there are likely thousands of class members, making

individual joinder of these persons is impracticable.

       94.      There are questions of law and fact common to Plaintiff and to the Class, including,

but not limited to:

             a. Whether Defendants violated the MLA by omitted the MAPR disclosure;

             b. Whether Defendants violated the MLA by omitting the Processing Fee or similar

                type fee from the MAPR;

             c. Whether Defendants entered into standard form credit agreements with the Class

                Members;

             d. Whether Defendants’ standard form credit agreements/applications violate the

                MLA;

             e. Whether Defendants opened credit cards without the persons knowledge or

                consent;

             f. Whether Defendants charged the Class Members fees not owed in violation of the

                FCCPA;

             g. Whether the Class Members are entitled to void their credit agreements under the

                MLA and the Declaratory Judgment Act; and

             h. Whether the Class Members are entitled to actual and statutory damages under the

                FCCPA and MLA.

       95.      Plaintiffs’ claims are typical of the claims of class members. Defendants opened

credit cards in the Class Members’ names without their knowledge or consent. The Defendants



                                                  16
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 17 of 148 PageID 17



entered into standard form credit agreements with the Class Members without verifying if the

person was protected by the MLA. The Plaintiffs’ standard form credit agreement omitted the

MAPR disclosure in the same manner as the class members. The Plaintiffs’ standard form credit

agreement failed to disclose the $159 Processing Fee in the same manner as the class members.

And Wyndham charged the Plaintiffs the $159 Processing Fee when it had no legal right to do so

in the same manner as the class members.

       96.     Plaintiffs are adequate representatives of the Classes because their interests do not

conflict with the class members’ interest, and they will fairly and adequately protect the class

members’ interests. Plaintiffs have taken actions before filing this complaint by hiring skilled and

experienced counsel to protect the class members’ interests.

       97.     Plaintiffs have hired counsel that is skilled and experienced in class actions and

capable of protecting the class members’ interests.

       98.     Common questions of law and fact predominate over questions affecting only

individual class members, and a class action is the superior method for fair and efficient

adjudication of this controversy.

       99.     The likelihood that individual members of the class will prosecute separate actions

is remote due to the time and expense necessary to conduct such litigation.

                  COUNT I AS TO WYNDHAM’S VIOLATION OF THE
                    MILITARY LENDING ACT 10 U.S.C. § 987 et seq.

                                (Nationwide Classes 2, 3, and 4)

       100.    Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 10 U.S.C. § 987(i)(1)(B).

       101.    Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 10 U.S.C.

§ 987(i)(2) c.f. 10 U.S.C. § 1072(2)(A).


                                                17
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 18 of 148 PageID 18



       102.    Wyndham is a “creditor” because it extends “consumer credit” to consumers

nationwide, including the Plaintiffs, for timeshare interests. 10 U.S.C. § 987(i)(5).

       103.    No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Wyndham did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       104.    The Credit Agreement is a “closed-end” retail installment credit agreement and it

is not “open-end credit.” 32 CFR § 232.3(d).

       105.    Wyndham extended “consumer credit” because the timeshare interest was for

personal or family use, was subject to a finance charge—i.e. the $159 Processing Fee—and

payable in more than four installments. 32 CFR § 232.3(f)(1)(i)-(ii).

       106.    Under the MLA, a creditor cannot require a Covered Borrower to pay interest

prohibited by the MLA or not agreed to under the terms of the credit agreement. 10 U.S.C.

§§ 987(a)(1), (3).

       107.    The MLA defines “interest” as including “all cost elements associated with the

extension of credit, including fees, service charges, renewal charges, credit insurance premiums,

any ancillary product sold with any extension of credit to a servicemember or the servicemember’s

dependent, as applicable, and any other charge or premium with respect to the extension of

consumer credit.” 10 U.S.C. § 987(i)(3).

       108.    Further, the MLA requires a creditor to give a Covered Borrower, orally and in

writing, the following: (A) A statement of the annual percentage rate of interest applicable to the

extension of credit; (B) Any disclosures required under the Truth in Lending Act (15 U.S.C. 1601

et seq.); (C) A clear description of the payment obligations of the member or dependent, as



                                                 18
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 19 of 148 PageID 19



applicable. 10 U.S.C. § 987(c)(1)(A)-(C).

       109.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it charged

interest, i.e. the $159 Processing Fee, that Plaintiffs did not agree to pay in the Credit Agreement

and that was prohibited by the MLA because it omitted the fee from the finance charge disclosure.

       110.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it opened

a credit card account that Plaintiffs never consented to and maxed it out for the payment of the

timeshare interest.

       111.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it gave

the Plaintiffs unclear, inconspicuous, and inaccurate information about the credit terms in the

Agreement.

       112.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it did not

give the Plaintiffs oral and written credit term disclosures about the credit terms in the Agreement.

       113.    As a result of Wyndham’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       114.    As a result of Wyndham’s misconduct, the Plaintiffs are entitled to void the Credit

Agreement. 10 U.S.C. § 987(f)(3).

       115.    As a further result of Wyndham’s conduct, the Plaintiffs are each entitled to actual

damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable

attorneys’ fees and costs. 10 U.S.C. §§ 987(5)(A)(i)-(iv), (B).




                                                 19
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 20 of 148 PageID 20




                     COUNT II AS TO WYNDHAM’S VIOLATION OF
                   THE MILITARY LENDING ACT 32 CFR § 232.4 et seq.

                                (Nationwide Classes 2, 3, and 4)

       116.    Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 32 CFR § 232.3(g)(1), (2)(ii).

       117.    Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 32 CFR §

232.3(g)(3) c.f. 10 U.S.C. § 1072(2)(A).

       118.    Wyndham is a “creditor” because it engages in the business of extending consumer

credit to consumers nationwide, including the Plaintiffs, for timeshare interests.

       119.    Wyndham extended “consumer credit” because the timeshare interest was for

personal or family use, was subject to a finance charge—i.e. the $159 Processing Fee—and

payable in more than four installments. 32 CFR § 232.3(f)(1)(i)-(ii).

       120.    No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Wyndham did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       121.    The Credit Agreement is a “closed-end” retail installment credit agreement and it

is not “open-end credit.” 32 CFR § 232.3(d).

       122.    Under the MLA, a creditor cannot require a Covered Borrower to pay an MAPR

prohibited by the MLA or not agreed to under the terms of the credit agreement. 32 CFR §

232.4(a)(1)-(3).

       123.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it charged

interest, i.e. the $159 Processing Fee, that Plaintiffs did not agree to pay in the Credit Agreement


                                                 20
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 21 of 148 PageID 21



and that was prohibited by the MLA because it omitted the fee from the finance charge disclosure.

       124.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it opened

a credit card account that Plaintiffs never consented to and maxed it out for the payment of the

timeshare interest.

       125.    As a result of Wyndham’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       126.    As a result of Wyndham’s misconduct, the Plaintiffs are entitled to void the Credit

Agreement. 32 CFR § 232.9(c).

       127.    As a further result of Wyndham’s conduct, the Plaintiffs are each entitled to actual

damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable

attorneys’ fees and costs. 32 CFR §§ 232.9(e)(1)(i)-(iv), (2).

                   COUNT III AS TO WYNDHAM’S VIOLATION OF
                  THE MILITARY LENDING ACT 32 CFR § 232.4 et seq.

                                (Nationwide Classes 2, 3, and 4)

       128.    Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 32 CFR § 232.3(g)(1), (2)(ii).

       129.    Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 32 CFR §

232.3(g)(3) c.f. 10 U.S.C. § 1072(2)(A).

       130.    Wyndham is a “creditor” because it engages in the business of extending consumer

credit to consumers nationwide, including the Plaintiffs, for timeshare interests.

       131.    Wyndham extended “consumer credit” because the timeshare interest was for


                                                 21
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 22 of 148 PageID 22



personal or family use, was subject to a finance charge—i.e. the $159 Processing Fee—and

payable in more than four installments. 32 CFR § 232.3(f)(1)(i)-(ii).

       132.    No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Wyndham did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       133.    The Credit Agreement is a “closed-end” retail installment credit agreement and it

is not “open-end credit.” 32 CFR § 232.3(d).

       134.    Under the MLA, a creditor must include the following in the MAPR:

               (1) Any application fee charged to a covered borrower who
                   applies for consumer credit, other than an application fee
                   charged by a Federal credit union or an insured depository
                   institution when making a short-term, small amount loan,
                   provided that the application fee is charged to the covered
                   borrower not more than once in any rolling 12-month period;
                   and

               (2) Any fee imposed for participation in any plan or
                   arrangement for consumer credit, subject to paragraph
                   (c)(2)(ii)(B) of this section.

32 CFR § 232.4(c)(1)(iii)(B), (C).

       135.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it omitted

the $159 Processing Fee from annual percentage rate in the Credit Agreement.

       136.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it opened

a credit card account that Plaintiffs never consented to and maxed it out for the payment of the

timeshare interest.

       137.    Under the MLA, creditors must calculate the MAPR for “closed-end” credit

“following the rules for calculating and disclosing the “Annual Percentage Rate (APR)” for credit

transactions under Regulation Z based on the charges set forth in paragraph (c)(1) of this section.”

                                                22
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 23 of 148 PageID 23



32 CFR § 232.4(c)(2)(i).

       138.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it

miscalculated the MAPR in the Credit Agreement by omitting the $159 Processing Fee from the

MAPR calculation.

       139.    As a result of Wyndham’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       140.    As a result of Wyndham’s misconduct, the Plaintiffs are entitled to void the Credit

Agreement. 32 CFR § 232.9(c).

       141.    As a further result of Wyndham’s conduct, the Plaintiffs are each entitled to actual

damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable

attorneys’ fees and costs. 32 CFR §§ 232.9(e)(1)(i)-(iv), (2).

                   COUNT IV AS TO WYNDHAM’S VIOLATION OF
                  THE MILITARY LENDING ACT 32 CFR § 232.6 et seq.

                                (Nationwide Classes 2, 3, and 4)

       142.    Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 32 CFR § 232.3(g)(1), (2)(ii).

       143.    Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 32 CFR §

232.3(g)(3) c.f. 10 U.S.C. § 1072(2)(A).

       144.    Wyndham is a “creditor” because it engages in the business of extending consumer

credit to consumers nationwide, including the Plaintiffs, for timeshare interests.

       145.    Wyndham extended “consumer credit” because the timeshare interest was for


                                                 23
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 24 of 148 PageID 24



personal or family use, was subject to a finance charge—i.e. the $159 Processing Fee—and

payable in more than four installments. 32 CFR § 232.3(f)(1)(i)-(ii).

       146.    No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Wyndham did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       147.    The Credit Agreement is a “closed-end” retail installment credit agreement and it

is not “open-end credit.” 32 CFR § 232.3(d).

       148.    Under the MLA, a creditor must disclose the following:

               (1) A statement of the MAPR applicable to the extension of
               consumer credit;

               (2) Any disclosure required by Regulation Z, which shall be
               provided only in accordance with the requirements of
               Regulation Z that apply to that disclosure; and

               (3) A clear description of the payment obligation of the covered
               borrower, as applicable. A payment schedule (in the case of
               closed-end credit) or account-opening disclosure (in the case of
               open-end credit) provided pursuant to paragraph (a)(2) of this
               section satisfies this requirement.

32 CFR § 232.6(a)(1)-(3).

       149.    The MAPR statement required above must be similar to the following:

               Federal law provides important protections to members of the
               Armed Forces and their dependents relating to extensions of
               consumer credit. In general, the cost of consumer credit to a
               member of the Armed Forces and his or her dependent may not
               exceed an annual percentage rate of 36 percent. This rate must
               include, as applicable to the credit transaction or account: The
               costs associated with credit insurance premiums; fees for
               ancillary products sold in connection with the credit transaction;
               any application fee charged (other than certain application fees
               for specified credit transactions or accounts); and any
               participation fee charged (other than certain participation fees
               for a credit card account).

                                                24
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 25 of 148 PageID 25



32 CFR § 232.6(c)(3).

       150.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it omitted

the MAPR disclosure from the Credit Agreement.

       151.    In extending credit to the Plaintiffs, Wyndham violated the MLA because the

disclosures given to the Plaintiffs were inaccurate, unclear, and inconspicuous.

       152.    Under the MLA, creditors must calculate the MAPR for “closed-end” credit

“following the rules for calculating and disclosing the “Annual Percentage Rate (APR)” for credit

transactions under Regulation Z based on the charges set forth in paragraph (c)(1) of this section.”

32 CFR § 232.4(c)(2)(i).

       153.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it

miscalculated the MAPR in the Credit Agreement by omitting the $159 Processing Fee from the

MAPR calculation.

       154.    In extending credit to the Plaintiffs, Wyndham violated the MLA because it did not

give the Plaintiffs oral and written credit term disclosures in compliance with the MLA. 32 CFR §

232.6(d)(1)-(2).

       155.    As a result of Wyndham’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       156.    As a result of Wyndham’s misconduct, the Plaintiffs are entitled to void the Credit

Agreement. 32 CFR § 232.9(c).

       157.    As a further result of Wyndham’s conduct, the Plaintiffs are each entitled to actual

damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable
                                                25
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 26 of 148 PageID 26



attorneys’ fees and costs. 32 CFR §§ 232.9(e)(1)(i)-(iv), (2).

               COUNT V AS TO WYNDHAM’S VIOLATION OF THE
          FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9)

                                         (Florida Classes)

       158.    Plaintiffs are “consumers” as defined by Fla. Stat. § 559.55(8) because the credit

transaction involved a timeshare interest for personal or family use.

       159.    Wyndham is a “person” as interpreted under the FCCPA.

       160.    As a creditor, Wyndham has a duty to know whether the potential borrower is

protected by the MLA.

       161.    Wyndham knew it omitted the $159 Processing Fee from the Credit Agreement.

       162.    Further, Wyndham knew it omitted the MAPR disclosure from the Credit

Agreement.

       163.    As a result, Wyndham knowingly violated the FCCPA because it attempted to

enforce, claimed, and asserted a known non-existent legal right to a debt as defined by Fla. Stat. §

559.55(6) when it unfairly, deceptively, and unconscionably charged, attempted to collect, and

collected the $159 Processing Fee. Id. § 559.72(9).

       164.    As a further result, Wyndham knowingly violated the FCCPA because it attempted

to enforce, claimed, and asserted a known non-existent legal right to a debt as defined by Fla. Stat.

§ 559.55(6) when it unfairly, deceptively, and unconscionably charged, attempted to collect, and

collected under the Credit Agreement without giving the Plaintiffs the MAPR disclosure. Id. §

559.72(9).

       165.    As a result of Wyndham’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not


                                                 26
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 27 of 148 PageID 27



consent to and cannot afford.

       166.      As a further result of Wyndham’s conduct, the Plaintiffs are each entitled to actual

damages; statutory damages, and reasonable attorneys’ fees and costs. Fla. Stat. § 559.77(2).

                     COUNT VI AS TO COMENITY’S VIOLATION OF
                    THE MILITARY LENDING ACT 10 U.S.C. § 987 et seq.

                                  (Nationwide Classes 2, 3, and 4)

       167.      Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 10 U.S.C. § 987(i)(1)(B).

       168.      Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 10 U.S.C.

§ 987(i)(2) c.f. 10 U.S.C. § 1072(2)(A).

       169.      Comenity is a “creditor” because it extends “consumer credit” to consumers

nationwide, including the Plaintiffs, for timeshare interests for personal or family use. 10 U.S.C.

§ 987(i)(5).

       170.      No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Comenity did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       171.      Comenity extended “open-end” credit to Plaintiffs because it imposes a finance

charge from time to time on the outstanding balance, the credit is reusable upon repayment, and

Comenity reasonably anticipates repeat transactions. 32 CFR § 232.3(f)(1)(i)-(ii) c.f. 12 CFR §

1026.2(a)(20).

       172.      Under the MLA, a creditor cannot require a Covered Borrower to pay interest not

agreed to under the terms of the credit agreement. 10 U.S.C. §§ 987(a)(1), (3).

       173.      In extending credit to the Plaintiffs, Comenity opened a credit card account that


                                                  27
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 28 of 148 PageID 28



Plaintiffs never consented to and maxed it out for the payment of the timeshare interest. As a result,

Comenity violated the MLA because it charged interest that Plaintiffs never agreed to pay.

       174.    As a result of Comenity’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Comenity

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       175.    As a result of Comenity’s misconduct, the Plaintiffs are entitled to void the credit

card agreement. 10 U.S.C. § 987(f)(3).

       176.    As a further result of Comenity’s misconduct, the Plaintiffs are each entitled to

actual damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable

attorneys’ fees and costs. 10 U.S.C. §§ 987(5)(A)(i)-(iv), (B).

                   COUNT VII AS TO COMENITY’S VIOLATION OF
                  THE MILITARY LENDING ACT 32 CFR § 232.4 et seq.

                                 (Nationwide Classes 2, 3, and 4)

       177.    Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 32 CFR § 232.3(g)(1), (2)(ii).

       178.    Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 32 CFR §

232.3(g)(3) c.f. 10 U.S.C. § 1072(2)(A).

       179.    Comenity is a “creditor” because it engages in the business of extending consumer

credit to consumers nationwide, including the Plaintiffs, for timeshare interests for personal or

family use.

       180.    Comenity extended “open-end” credit to Plaintiffs because it imposes a finance

charge from time to time on the outstanding balance, the credit is reusable upon repayment, and


                                                 28
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 29 of 148 PageID 29



Comenity reasonably anticipates repeat transactions. 32 CFR § 232.3(f)(1)(i)-(ii) c.f. 12 CFR §

1026.2(a)(20).

       181.      No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Comenity did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       182.      Under the MLA, a creditor cannot require a Covered Borrower to pay an MAPR

prohibited by the MLA or not agreed to under the terms of the credit agreement. 32 CFR

§ 232.4(a)(1)-(3).

       183.      In extending credit to the Plaintiffs, Comenity violated the MLA because it opened

a credit card account that Plaintiffs never consented to and maxed it out for the payment of the

timeshare interest.

       184.      Comenity violated the MLA because it charged interest that Plaintiffs did not agree

to pay for, and it omitted fees from the finance charge disclosure.

       185.      Because of Comenity’s misconduct, the Plaintiffs have been deprived of important

financial disclosures they were entitled to receive under the MLA. Further, Comenity has caused

the Plaintiffs financial harm because they are bound to pay for credit that they did not consent to

and cannot afford.

       186.      As a result of Comenity’s misconduct, the Plaintiffs are entitled to void the Credit

Agreement. 32 CFR § 232.9(c).

       187.      As a further result of Comenity’s conduct, the Plaintiffs are each entitled to actual

damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable



                                                  29
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 30 of 148 PageID 30



attorneys’ fees and costs. 32 CFR §§ 232.9(e)(1)(i)-(iv), (2).

                     COUNT VIII AS TO COMENITY’S VIOLATION OF
                    THE MILITARY LENDING ACT 32 CFR § 232.4 et seq.

                                 (Nationwide Classes 2, 3, and 4)

       188.      Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 32 CFR § 232.3(g)(1), (2)(ii).

       189.      Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 32 CFR §

232.3(g)(3) c.f. 10 U.S.C. § 1072(2)(A).

       190.      Comenity is a “creditor” because it engages in the business of extending consumer

credit to consumers nationwide, including the Plaintiffs, for timeshare interests for personal and

family use.

       191.      Comenity extended “open-end” credit to Plaintiffs because it imposes a finance

charge from time to time on the outstanding balance, the credit is reusable upon repayment, and

Comenity reasonably anticipates repeat transactions. 32 CFR § 232.3(f)(1)(i)-(ii) c.f. 12 CFR §

1026.2(a)(20).

       192.      No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Wyndham did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       193.      Under the MLA, a creditor must include the following in the MAPR:

                 (3) Any application fee charged to a covered borrower who
                     applies for consumer credit, other than an application fee
                     charged by a Federal credit union or an insured depository
                     institution when making a short-term, small amount loan,
                     provided that the application fee is charged to the covered
                     borrower not more than once in any rolling 12-month period;
                     and


                                                 30
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 31 of 148 PageID 31



               (4) Any fee imposed for participation in any plan or
                   arrangement for consumer credit, subject to paragraph
                   (c)(2)(ii)(B) of this section.

32 CFR § 232.4(c)(1)(iii)(B), (C).

        194.   In extending credit to the Plaintiffs, Wyndham violated the MLA because it opened

a credit card account that Plaintiffs never consented to and maxed it out for the payment of the

timeshare interest.

        195.   In extending credit to the Plaintiffs, Comenity did not verify whether the Plaintiffs

were Covered Borrowers.

        196.   In extending credit to the Plaintiffs, Comenity violated the MLA because it omitted

the $159 Processing Fee from annual percentage rate disclosure in the credit documents sent to the

Plaintiffs.

        197.   As a result, Comenity miscalculated the MAPR by omitting the $159 Processing

Fee from the MAPR calculation, violating the MLA.

        198.   As a result of Comenity’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

        199.   As a result of Comenity’s misconduct, the Plaintiffs are entitled to void the credit

card agreement. 32 CFR § 232.9(c).

        200.   As a further result of Comenity’s conduct, the Plaintiffs are each entitled to actual

damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable

attorneys’ fees and costs. 32 CFR §§ 232.9(e)(1)(i)-(iv), (2).



                                                 31
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 32 of 148 PageID 32



                     COUNT IX AS TO COMENITY’S VIOLATION OF
                    THE MILITARY LENDING ACT 32 CFR § 232.6 et seq.

                                 (Nationwide Classes 2, 3, and 4)

       201.      Mr. Carroll is a “covered member” under the MLA because he is an active member

of the Florida Army National Guard. 32 CFR § 232.3(g)(1), (2)(ii).

       202.      Mrs. Carroll is a “dependent” because she is Mr. Carroll’s wife. 32 CFR §

232.3(g)(3) c.f. 10 U.S.C. § 1072(2)(A).

       203.      Comenity is a “creditor” because it engages in the business of extending consumer

credit to consumers nationwide, including the Plaintiffs, for timeshare interests for personal and

family use.

       204.      Comenity extended “open-end” credit to Plaintiffs because it imposes a finance

charge from time to time on the outstanding balance, the credit is reusable upon repayment, and

Comenity reasonably anticipates repeat transactions. 32 CFR § 232.3(f)(1)(i)-(ii) c.f. 12 CFR §

1026.2(a)(20).

       205.      No exception to “consumer credit” applies because the credit transaction did not

include a residential mortgage; did not finance the purchase of a vehicle or personal property; is

not otherwise exempt under Regulation Z; and Wyndham did not verify whether the Plaintiffs were

Covered Borrowers under the MLA. 32 CFR § 232.3(f)(2)(i)-(iv).

       206.      Under the MLA, a creditor must disclose the following:

                 (1) A statement of the MAPR applicable to the extension of
                 consumer credit;

                 (2) Any disclosure required by Regulation Z, which shall be
                 provided only in accordance with the requirements of
                 Regulation Z that apply to that disclosure; and

                 (3) A clear description of the payment obligation of the covered
                 borrower, as applicable. A payment schedule (in the case of
                 closed-end credit) or account-opening disclosure (in the case of

                                                 32
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 33 of 148 PageID 33



                 open-end credit) provided pursuant to paragraph (a)(2) of this
                 section satisfies this requirement.

32 CFR § 232.6(a)(1)-(3).

       207.      The MAPR statement required above must be similar to the following:

                 Federal law provides important protections to members of the
                 Armed Forces and their dependents relating to extensions of
                 consumer credit. In general, the cost of consumer credit to a
                 member of the Armed Forces and his or her dependent may not
                 exceed an annual percentage rate of 36 percent. This rate must
                 include, as applicable to the credit transaction or account: The
                 costs associated with credit insurance premiums; fees for
                 ancillary products sold in connection with the credit transaction;
                 any application fee charged (other than certain application fees
                 for specified credit transactions or accounts); and any
                 participation fee charged (other than certain participation fees
                 for a credit card account).

32 CFR § 232.6(c)(3).

       208.      Upon information and belief, in extending credit to the Plaintiffs, Comenity

violated the MLA because it omitted the MAPR disclosure from the credit card agreement.

       209.      Upon information and belief, in extending credit to the Plaintiffs, Comenity

violated the MLA because the disclosures given to the Plaintiffs were inaccurate, unclear, and

inconspicuous.

       210.      In extending credit to the Plaintiffs, Comenity violated the MLA because it did not

give the Plaintiffs oral and written credit term disclosures in compliance with the MLA. 32 CFR §

232.6(d)(1)-(2).

       211.      As a result of Comenity’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Comenity

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       212.      As a result of Comenity’s misconduct, the Plaintiffs are entitled to void the credit

                                                  33
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 34 of 148 PageID 34



card agreement. 32 CFR § 232.9(c).

       213.    As a further result of Comenity’s misconduct, the Plaintiffs are each entitled to

actual damages but not less than $500 for each violation; consequential damages; compensatory

damages; incidental damages; punitive damages; equitable and declaratory relief; and reasonable

attorneys’ fees and costs. 32 CFR §§ 232.9(e)(1)(i)-(iv), (2).

                   COUNT X AS TO COMENITY’S VIOLATION OF
              THE FAIR CREDIT REPORTING ACT 15 U.S.C. § 1681 et seq.

                                      (Nationwide Class 1)

       214.    Each time Comenity opens a new credit card, it obtains a “consumer report,” as

defined in the FCRA. 15 U.S.C. § 1681a(d).

       215.    Under FCRA, Comenity cannot obtain or use a consumer reports from consumer

reporting agencies under false pretenses and without proper authorization from the consumer who

is the subject of the report. 15 U.S.C. § 1681b, 1681n, and 1681o.

       216.    Comenity has a mandatory duty to use or obtain consumer reports only for

permissible purposes. 16 U.S.C. § 1681b(f).

       217.    Despite these clear and unambiguous requirements of the FCRA, Comenity

regularly obtains consumer reports regarding consumers without their knowledge or consent in

order to cause new unauthorized credit cards to be issued, in violation of the FCRA.

       218.    Comenity violated FCRA when it knowingly and intentionally obtained or used the

Plaintiffs’ consumer reports under false pretenses and without Plaintiffs’ consent, lowering their

credit score and reducing their credit borrowing ability.

       219.    As a result, Comenity is liable for negligently and willfully violating the FCRA by

obtaining consumer reports without a permissible purpose or authorization. 15 U.S.C. §§ 1681n

and 1681o,


                                                 34
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 35 of 148 PageID 35



               COUNT XI AS TO COMENITY’S VIOLATION OF THE
          FLORIDA CONSUMER COLLECTION PRACTICES ACT § 559.72(9)

                                            (Florida Classes)

       220.    Plaintiffs are “consumers” as defined by Fla. Stat. § 559.55(8) because the credit

transaction involved a timeshare interest for personal or family use.

       221.    Comenity is a “person” as interpreted under the FCCPA.

       222.    As a creditor, Comenity has a duty to know whether the potential borrower is

protected by the MLA.

       223.    In extending credit to the Plaintiffs, Comenity failed to verify whether the Plaintiffs

were Covered Borrowers.

       224.    In extending credit to the Plaintiffs, Comenity opened a credit card account that

Plaintiffs never consented to and maxed it out for the payment of the timeshare interest.

       225.    Comenity received Plaintiffs dispute about the unauthorized credit card account,

but it has refused to cancel the account.

       226.    Since it received the Plaintiffs dispute about the unauthorized account, and

thousands of other consumer complaints about the same conduct, Comenity knew it had no legal

right to refuse to cancel the credit card account.

       227.    Comenity has no legal right to attempt to collect a debt incurred because of unfair,

deceptive, and unconscionable means.

       228.    As a result, Comenity has knowingly violated the FCCPA because it has attempted

to enforce, claimed, and asserted a known non-existent legal right to a debt as defined by Fla. Stat.

§ 559.55(6) when it unfairly, deceptively, and unconscionably charged, attempted to collect on the

unauthorized credit card account. Id. § 559.72(9).

       229.    As a further result, Comenity knowingly violated the FCCPA because it attempted


                                                     35
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 36 of 148 PageID 36



to enforce, claimed, and asserted a known non-existent legal right to a debt as defined by Fla. Stat.

§ 559.55(6) when it unfairly, deceptively, and unconscionably charged, attempted to collect, and

collected under the credit card agreement without giving the Plaintiffs the MAPR disclosure. Id. §

559.72(9).

       230.    As a result of Comenity’s misconduct, the Plaintiffs have been deprived of

important financial disclosures they were entitled to receive under the MLA. Further, Wyndham

has caused the Plaintiffs financial harm because they are bound to pay for credit that they did not

consent to and cannot afford.

       231.    As a further result of Wyndham’s conduct, the Plaintiffs are each entitled to actual

damages; statutory damages, and reasonable attorneys’ fees and costs. Fla. Stat. § 559.77(2).

                    COUNT XII UNDER THE DECLARATORY
              JUDGMENT ACT 28 U.S.C. § 2201(a) AGAINST DEFENDANTS

                                       (Nationwide Class 1)

       232.    The Declaratory Judgment Act, 28 U.S.C. § 2201(a), provides that in “a case of

actual controversy within its jurisdiction . . . any court of the United States . . . may declare the

rights and other legal relations of any interested party seeking such declaration, whether or not

further relief is or could be sought.” 28 U.S.C. § 2201(a).

       233.    As described above, this Court has jurisdiction over this matter, and therefore may

declare the rights of Plaintiffs and Class Members.

       234.    Plaintiffs, on behalf of the Class Members, seek an order declaring that Defendants’

practices of (1) completing credit applications and submitting them without authorization from the

consumer; and (2) Defendants’ practice of obtaining unauthorized consumer reports and causing

unauthorized credit cards to be issued is unlawful.

       235.    As a result of Defendants’ illegal conduct, Plaintiffs seek disgorgement of all


                                                 36
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 37 of 148 PageID 37



monies unlawfully collected, an order from the Court voiding all unauthorized credit agreements,

and an order from the Court declaring Defendants’ conduct as described herein unlawful.

           236.   Plaintiffs respectfully request attorney’s fees and costs based on the “common

benefit doctrine.” See Mills v. Elec. Auto-Lite Co., 396 U.S. 375, 392–393, 90 S. Ct. 616, 24 L.

Ed. 2d 593 (1970); see also Cosgrove v. Sullivan, 759 F. Supp. 166 (S.D.N.Y. 1991) (fees were

awarded in a Medicare class action by ordering 1% deducted from each class members’ Medicare

benefit payment).

               JURY DEMAND AND RESERVATION OF PUNITIVE DAMAGES

           237.   Plaintiffs are entitled to and respectfully demand a trial by jury on all issues so

triable.

           238.   Plaintiffs reserve the right to amend their complaint and add a claim for punitive

damages.

                                       RELIEF REQUESTED

           WHEREFORE. Plaintiffs on behalf of the Classes respectfully request this Court to enter

judgment against Defendants for the following:

              a. That Plaintiffs and all class members be awarded actual damages, including but not

                  limited to forgiveness of all amounts not owed;

              b. That Plaintiffs and all class members be awarded statutory damages;

              c. That all credit agreements between Defendants and Plaintiffs and all class members

                  be voided;

              d. That all amounts paid by Plaintiffs and all class members be disgorged and

                  returned;

              e. That Plaintiffs and all class members be awarded costs and attorney’s fees;



                                                  37
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 38 of 148 PageID 38



         f. That the Court enter an order that Defendants and their agents, or anyone acting on

            their behalf, are immediately restrained from altering, deleting or destroying any

            documents or records that could be used to identify class members;

         g. That the Court certify Plaintiffs’ claims and all other persons similarly situated as

            class action claims under the Federal Rules of Civil Procedure and

         h. Such other and further relief as the Court may deem just and proper.



                                           Respectfully submitted,

                                           Plaintiffs,
                                           by Counsel

                                           /s/ James L. Kauffman________________
                                           James L. Kauffman
                                           FL Bar No.: 12915
                                           Bailey & Glasser LLP
                                           1055 Thomas Jefferson Street, N.W., Suite 540
                                           Washington, DC 20007
                                           Tel: (202) 463-2101
                                           Fax: (202) 342-2103
                                           Email: jkauffman@baileyglasser.com

                                           Darren R. Newhart, Esq.
                                           FL Bar No.: 0115546
                                           721 US Highway 1, Suite 201
                                           North Palm Beach, FL 33408
                                           Tel: (561) 822-3446
                                           Fax: (305) 574-0132
                                           Email: darren@cloorg.com

                                           Christopher W. Legg, Esq.
                                           FL Bar No.: 44460
                                           CHRISTOPHER W. LEGG, P.A.
                                           499 E. Palmetto Park Rd., Ste. 228
                                           Boca Raton, FL 33432
                                           Tel: 954-962-2333
                                           Email: Chris@theconsumerlawyers.com




                                              38
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 39 of 148 PageID 39




                          EXHIBIT
                                     A
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 40 of 148 PageID 40




 Report On Predatory Lending Practices
 Directed at Members of the Armed Forces
 and Their Dependents.




 August 9, 2006
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 41 of 148 PageID 41




ii
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 42 of 148 PageID 42




                                Table of Contents


 Sections Subject                                                             Page
    1     Introduction                                                          1

    2      Executive Summary                                                   4

    3      Prevalence of Predatory Lending Around Military Communities         10

    4      Education Programs                                                  23

    5      Strategies and Practices to Reduce the Prevalence and Impact of     28
           Predatory Lending
    6      Effect of Predatory Lending on Service Members and Their            37
           Families
    7      Need for Federal and State Legislative and Statutory Protections    45

    8      Recommendations for Statutory Controls                              50

    9      Conclusion                                                          53


Appendices
   1      Unsolicited Letters of Support                                       54

    2      Maps of Military Communities Showing Lenders                        57

    3      Survey on Internet Payday Loan and Installment Lenders              63

    4      DoD Strategy for Personal Finance                                   68

    5      Leadership Messages                                                 82




                                                                                   iii
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 43 of 148 PageID 43




iv
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 44 of 148 PageID 44




1. Introduction

This report is in answer to the requirements established in Section 579 of the National
Defense Authorization Act for Fiscal Year 2006, which states as follows:
SEC. 579. REPORT ON PREDATORY LENDING PRACTICES DIRECTED AT
MEMBERS OF THE ARMED FORCES AND THEIR DEPENDENTS.

       (a) Report Required- Not later than 180 days after the date of the enactment of this
       Act, the Secretary of Defense shall submit to the appropriate committees of
       Congress a report on predatory lending practices directed at members of the
       Armed Forces and their families. The report shall be prepared in consultation with
       the Secretary of the Treasury, the Chairman of the Federal Reserve, the Chairman
       of the Federal Deposit Insurance Corporation, and representatives of military
       charity organizations and consumer organizations.

       (b) Elements- The report under subsection (a) shall include the following:

              (1) A description of the prevalence of predatory lending practices directed
              at members of the Armed Forces and their families.

              (2) An assessment of the effects of predatory lending practices on members
              of the Armed Forces and their families.

              (3) A description of the strategy of the Department of Defense, and of any
              current or planned programs of the Department, to educate members of the
              Armed Forces and their families regarding predatory lending practices.

              (4) A description of the strategy of the Department of Defense, and of any
              current or planned programs of the Department, to reduce or eliminate—

                      (A) the prevalence of predatory lending practices directed at
                      members of the Armed Forces and their families; and

                      (B) the negative effect of such practices on members of the Armed
                      Forces and their families.

              (5) Recommendations for additional legislative and administrative action to
              reduce or eliminate predatory lending practices directed at members of the
              Armed Forces and their families.

(c) Definitions- In this section:

              (1) The term `appropriate committees of Congress' means—


                                                                                            1
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 45 of 148 PageID 45




                     (A) the Committee on Armed Services and the Committee on
                     Banking, Housing, and Urban Affairs of the Senate; and

                     (B) the Committee on Armed Services and the Committee on
                     Financial Services of the House of Representatives.

              (2) The term `predatory lending practice' means an unfair or abusive loan or
              credit sale transaction or collection practice.

The report will be presented in the following sequence:

a. Executive summary of the report, summarizing the findings of the report.

b. Description of the prevalence of predatory lending around military communities –
   reviewing payday lending, internet lending, car title lending, military installment
   lending, rent-to-own programs, tax refund anticipation loans, and coercive collection
   actions. The forms of lending included in this report were selected through feedback
   from military financial counselors and legal assistance attorneys. Mortgage lending
   was not considered by these counselors as having the level of prevalence associated
   with the types of loans listed above, and consequently was not reviewed as part of this
   report.

c. Education programs provided to Service members and their family members –
   education provided in 2005 concerning predatory practices, other on-going financial
   awareness and education efforts, and planned changes to enhance current efforts.

d. Strategies and practices to reduce the prevalence and impact of predatory lending –
   actions taken by commanders to reduce the prevalence and alternatives provided to
   reduce the impact of predatory lending.

e. Effect of predatory lending on Service members and their families – effect of
   predatory lending and the influences of on-going education and efforts to reduce the
   impact of predatory lending on Service members and their families.

f. Review of legislative assistance – a review of legislative initiatives at the state and
   federal level concerning predatory lending

g. Recommendations for statutory control – final recommendations for federal
   legislative controls.

Predatory lending in the small loan market is generally considered to include one or more
of the following characteristics: High interest rates and fees; little or no responsible


2
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 46 of 148 PageID 46



underwriting; loan flipping or repeat renewals that ensure profit without significantly
paying down principal; loan packing with high cost ancillary products whose cost is not
included in computing interest rates; a loan structure or terms that transform these loans
into the equivalent of highly secured transactions; fraud or deception; waiver of
meaningful legal redress; or operation outside of state usury or small loan protection law
or regulation. The effect of the practices include whether the loan terms or practices
listed above strip earnings or savings from the borrower; place the borrower’s key assets
at undue risk; do not help the borrower resolve their financial shortfall; trap the borrower
in a cycle of debt; and leave the borrower in worse financial shape than when they
initially contacted the lender.

This report has been compiled with the assistance of Personal Financial Management
Specialists and Legal Assistance Officers assigned to military installations worldwide,
with research assistance provided by Army Emergency Relief, Navy-Marine Corps Relief
Society, Air Force Aid Society, the Consumer Federation of America, the Center for
Responsible Lending, the National Association of Consumer Advocates, and the National
Consumer Law Center. In addition, representatives from the US Treasury, Office of
Financial Institutions Policy; the Federal Deposit Insurance Corporation; and the Federal
Reserve Board, Division of Consumer and Community Affairs, were consulted.

During the development of this report, two unsolicited letters were received by the
Department from the American Bar Association and the Navy-Marine Corps Relief
Society. These letters are provided in Appendix 1 of the report.




                                                                                           3
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 47 of 148 PageID 47




2. Executive Summary

a. Predatory lending practices are prevalent and target military personnel, either through
   proximity and prevalence around military installations, or through the use of affinity
   marketing techniques, particularly on-line. Mortgage lending was not considered as
   part of this report. The predatory lenders reviewed as part of this report provide short
   term loans (payday, car title, and tax refund anticipation loans) and installment loans
   (unsecured loans focused on the military and rent-to-own). These lenders have
   several characteristics in common:

    (1). Predatory lenders seek out young and financially inexperienced borrowers who
         have bank accounts and steady jobs, but also have little in savings, flawed credit
         or have hit their credit limit. These borrowers are less likely to weigh the
         predatory loan against other opportunities and are less likely to be concerned
         about the consequences of taking the loan.

    (2). Predatory lenders make loans based on access to assets (through checks, bank
         accounts, car titles, tax refunds, etc.) and guaranteed continued income, but not
         on the ability of the borrower to repay the loan without experiencing further
         financial problems.

    (3). Predatory lenders market to the military through their ubiquitous presence
         around military installations and/or through the use of terms to affiliate
         themselves with the military. Increasingly the Internet is used to promote loans
         to Service members.

    (4). Predatory products feature high fees/interest rates, with some requiring balloon
         payments, while others pack excessive charges into the product. The result of
         their efforts is to obfuscate the comparative cost of their product with other
         options available to the borrower.

    (5). Most of the predatory business models take advantage of borrower’s inability to
         pay the loan in full when due and encourage extensions through refinancing and
         loan flipping. These refinances often include additional high fees and little or no
         payment of principal.

    (6). Predatory lenders attempt to work outside of established usury limits, either by
         attempting to obtain exemptions from federal and state statutes or by developing
         schemes designed to circumvent existing laws.

b. The Department is exerting significant effort to educate Service members on the
   potential dangers of using predatory loans, better ways of managing their finances,
   and in the event they have financial problems, better solutions for them to pursue.


4
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 48 of 148 PageID 48




   (1). The Military Services educated 354,000 Service members and family members
        in 2005, and partner organizations educated an additional 61,000. Messages
        were also transmitted through 960 news articles and 157 official memos on
        military installations.

   (2). On-going programs to enhance awareness, to continue the awareness process, to
        provide counseling and to provide assistance are included in a comprehensive
        strategic plan.

c. Commanders are using the methods available to them to curtail the prevalence of
   predatory loans; however, doing so is not a simple proposition.

   (1). The Armed Forces Disciplinary Control Board (AFDCB) provides an avenue to
        declare a lender off-limits; however, the process is not suited to deal with
        businesses that work within the law. The Department is taking steps to improve
        this process.

   (2). Senior commanders are delivering the message that obtaining counseling and
        assistance is a far better option than using predatory loans or continuing to
        service debt through high cost loans.

   (3). Alternatives to payday loans and high interest installment loans are available
        through the Military Aid Societies and through several banks and many credit
        unions located on or near military installations. The Military Aid Societies
        provided over $87 million in assistance in 2005 and have established special
        programs to assist Service members trapped in high cost loans.

d. There are on-going efforts to persuade Service members not to fall victim to the lure
   of easy credit to solve their financial concerns, and to consider several better options.
   As a result, Service members are doing better with their finances, though considerable
   predatory lending problems still remain.
   For example: Active duty Air Force E-4, assigned to Maxwell AFB, AL, originally
   obtained a $500 payday loan with an agreement to pay back $600 in two weeks. She
   then took out other payday loans and was forced to do multiple rollovers on each one.
   To pay off these loans she contacted an installment loan company who provided her
   with a $10,000 loan at 50 percent annual percentage rate (APR). Total cost to pay off
   the payday loans was $12,750 and her total obligation to the installment loan
   company was $15,000. Her financial problems were a contributing factor to her
   pending divorce.




                                                                                           5
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 49 of 148 PageID 49



e. Eleven States including Connecticut, Georgia, Maine, Maryland, Massachusetts, New
   Jersey, New York, North Carolina, Pennsylvania, Vermont, and West Virginia
   continue to maintain strong usury laws and to aggressively enforce those laws,
   thereby limiting the impact of predatory lending on their citizens. In addition, some
   states have enacted statutes to eliminate exemptions which lenders have used to
   operate outside of existing state usury caps. For example:

    (1). The State of Georgia recently enacted a tough anti-payday loan law to close
         loopholes and strengthen penalties against lenders that exceed the state’s 60%
         usury cap. The State of North Carolina refused to reauthorize its payday lending
         law following the sunset of its original authorization.

    (2). The other thirty-nine states have legalized payday lending using provisions such
         as mandatory databases, cooling off periods, attempts to stop rollovers and back-
         to-back transactions, and attempts to stop borrowing from multiple lenders.
         However, even with the addition of all these “consumer bells and whistles”,
         these laws do not stop the debt trap.

f. The Department of Defense seeks the following protections against predatory lending
   to Service members, as described in the report:

    (1). Require that unambiguous and uniform price disclosures be given to all
         Service members and family members regard to any extension of credit
         (excluding mortgage lending).

         (a). Require all fees, charges, insurance premiums and ancillary products sold
              with any extension of credit to be included within the definition of finance
              charge for the computation and disclosure of the APR for all loans made to
              military borrowers.

         (b). Require that the finance charge and the APR be included in all advertising
              to Service members including on-line websites and be quoted verbally to
              prospective military borrowers prior to application.

         (c). It is understood that such special military disclosures may discourage
              lenders and limit the availability of credit to certain Service members, but
              the Department believes this risk is justified given the impact of predatory
              loans.

    (2). Require a federal ceiling on the cost of credit to military borrowers, capping
         the APR to prevent any lenders from imposing usurious rates.




6
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 50 of 148 PageID 50



        (a). Lenders should be prohibited from directly or indirectly imposing,
             charging, or collecting rates in excess of 36 percent APR with regard to
             extensions of credit made to Service members and their families. This APR
             must include all cost elements associated with the extension of credit,
             including the “optional” add-ons commonly used to evade ceilings, such as
             credit insurance premiums.

        (b). It is understood that such an interest rate cap may limit the availability of
             credit to certain Service members. Limiting high-cost options assists the
             Department in making the point clear to Service members and their families
             that high cost loans are not fiscally prudent. A clear, unambiguous rate
             ceiling is justified given the high fees, interest and other charges associated
             with loans to Service members reviewed in this report, and the impact of
             those predatory loans on military readiness and troop morale.

        (b). Lenders should not interpret the 36 percent cap as a target for small loans
             provided to Service members; it would be a ceiling, and often a lower rate
             would be more appropriate to the risk of a borrower. The passage of such a
             protection should not be deemed an authorization for any lender to lend at a
             rate not otherwise authorized by applicable state or federal law.

   (3). Prohibit lenders from extending credit to Service members and family
        members without due regard for the Service member’s ability to repay.

        (a). Prohibit lenders from using checks, access to bank accounts and car title
             pawns as security for obligations. These methods provide undue and
             coercive pressure on military borrowers and allow lenders more latitude in
             making loans without proper regard for the Service member’s ability to
             repay. They also place key assets at undue risk.

        (b). Restrict the ability of creditors and loan companies to require or coerce
             Service members into establishing allotments to repay their obligations.
             Allotments must be at the convenience and discretion of the military
             borrower and not a prerequisite for obtaining a loan.

    (4). Prohibit provisions in loan contracts that require Service members and
         family members to waive their rights to take legal action.

        Service members should maintain full legal recourse against unscrupulous
        lenders. Loan contracts to Service members should not include mandatory
        arbitration clauses or onerous notice provisions, and should not require the
        Service member to waive his or her right of recourse, such as the right to



                                                                                          7
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 51 of 148 PageID 51



        participate in a plaintiff class. Waiver is not a matter of “choice” in take-it-or-
        leave-it contracts of adhesion.

    (5). Prohibit contract clauses that require Service members to waive any special
         legal protections afforded to them.

        These proposed protections, and those provided to Service members through the
        Servicemembers Civil Relief Act, were intended to strengthen our national
        defense by enabling Service members to devote their entire energy to the defense
        needs of the Nation. In the interest of our national defense, such protections
        should not be subjected to waiver (other than in circumstances currently stated in
        the Servicemembers Civil Relief Act), in writing or otherwise.

    (6). Prohibit states from discriminating against Service members and family
         members stationed within their borders, and prohibit lenders from making
         loans to Service members that violate consumer protections of the state in
         which their base is located.

        (a). States should be prohibited from discriminating against Service members
             stationed within their borders and should be required to assure that such
             Service members are entitled to and receive the benefit of all protections
             offered to citizens of the state, including regulation of lenders located in the
             state or that provide loans via the Internet to Service members stationed
             there.

        (b). States have a vested interest in assuring the financial safety and stability of
             Service members stationed within their borders. States should be
             prohibited from authorizing predatory lenders to treat “non-resident”
             Service members stationed within the state’s borders differently than the
             state would permit that lender to treat in-state residents.

        (c). Lenders should be prohibited from charging Service members stationed
             within a state an APR higher than the legal limit for residents of the state,
             and should also be prohibited from violating any other consumer lending
             protections for residents of the state in which the base is located.

g. It is understood that limits, such as interest rate caps, may limit the availability of
   credit to certain Service members. The intent of these limits is to reduce availability
   if the credit being offered does not factor in Service members’ ability to repay.
   Limiting high-cost options assists the Department in making the point clear to Service
   members and their families that high cost loans are not fiscally prudent and that they
   are to resolve their financial problems through counseling and alternatives, rather than
   perpetuate them through predatory high cost loans.


8
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 52 of 148 PageID 52




h. Service members see the value of limitations on the availability of credit and the cost
   of obtaining it. When asked by the Consumer Credit Research Foundation whether
   “government should limit the interest rates that lenders can charge even if it means
   fewer people will be able to get credit,” 75 percent of non-payday borrowers and 74%
   of payday borrowers surveyed said they agreed. 1

i. The Department takes seriously the responsibility of the individual Service member to
   make prudent decisions and to manage personal finances well. However, predatory
   lending undermines military readiness, harms the morale of troops and their families,
   and adds to the cost of fielding an all volunteer fighting force. Education, counseling,
   assistance from Aid Societies, and sound alternatives are necessary but not sufficient
   to protect Service members from predatory lending practices or products that are
   aggressively marketed to consumers in general and to military personnel directly.




1
 Dr. William O. Brown, Jr., and Dr. Charles B. Cushman, Jr., “Payday Loan Attitudes and Usage Among Enlisted
Military Personnel,” Consumer Credit Research Foundation, June 27, 2006, p. 10


                                                                                                               9
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 53 of 148 PageID 53




3. Prevalence of Predatory Lending Around Military Communities

Military families have characteristics that can make them a market of choice for
predatory lenders. Forty-eight percent of enlisted Service members are less than 25 years
old, 2 typically without a lot of experience in managing finances, and without a cushion of
savings to help them through emergencies. They are on their own without the guidance
or assistance of family, with perhaps their first significant paycheck. They are paid
regularly and are not likely to be downsized, outsourced or to quit their employment.
Also, the military culture emphasizes financial responsibility, with basic policy explicitly
stating that Service members are to pay their just debts. 3

Finally, geographic concentration is another factor making Service members and their
families a lucrative market. Active-duty military are physically concentrated in and
around bases, and having a clearly defined cultural identity allows some lenders to
identify themselves in the virtual market place as being close to the military community.

a. Payday Lending

Payday loans are small loans secured by the borrower’s personal check or by an
agreement to electronically withdraw payment from the borrower’s bank account. Loans
average about $350, are due in full on the next payday, typically in 14 days, and cost
from 390 to 780% annual interest rate. Payday lending has emerged in the last ten years
and is now allowed in thirty-nine states. Payday loans are made by storefront lenders,
check cashing outlets, pawn shops, rent-to-own stores and via Internet sites.

Payday lenders are heavily concentrated around military bases in states where this
product is legal. In the case of Camp Pendleton, CA, McChord/Lewis, WA, Newport
News/Norfolk, VA and Fort Campbell, KY (maps at Appendix 2), there is clear evidence
that certain portions of the lending industry are focused on the military market. These
maps were produced by Professor Steven M. Graves, California State University,
Northridge, as an update to the original research written by Professor Graves and
Professor Christopher L. Peterson, University of Florida and published in the Ohio State
Law Journal, Volume 66, Number 4, 2005, “Predatory Lending and the Military: The
Law and Geography of ‘Payday’ Loans in Military Towns.”

Most notably, payday lenders and military installment lenders situate themselves in close
proximity to the front gates of military installations. More particularly, payday lending
storefront operations outnumber military installment loan companies as much as 137 to


2
  Population Representation in the Military Services for FY 2004, Office of the Under Secretary of Defense,
Personnel and Readiness, website: http://new.humrro.org/poprep04/appendix/appendix.html
3
  DoD Directive 1344.9, Indebtedness of Military Personnel, October 27, 1984


10
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 54 of 148 PageID 54



1 4 in the maps at Appendix 2. Analysis of statewide statistics shows that each of the
communities hosting these installations easily rank among the most heavily targeted
communities in their respective states. Near McChord Air Force Base and Fort Lewis,
there are four times as many payday lenders per capita compared to residents living in the
rest of Washington State. 5

Professor Graves makes the point clear that the prominent placement of payday lending
storefronts is according to market-based plans:

    "According to these filings, Check Into Cash claims that, ‘convenience of a
    store's location is extremely important to customers’ therefore, ‘management
    seeks to open each new store within three miles of the market area that it is
    intended to serve’ (Check into Cash, 1998)."

Peterson and Graves based their findings on their analysis of 20 states and nearly 15,000
payday shops. The authors found that payday lenders are located in counties and ZIP
codes adjacent to military bases in significantly greater numbers and densities than other
areas. This held true in 19 of the 20 states they studied.

For example, the zip code at the southern gate of Camp Pendleton Marine Corps in
Oceanside, California has 22 payday lenders; 17 more than what would be expected
based on Oceanside’s population. Similarly, in the zip codes around Davies-Monthan Air
Force Base in Tuscan Arizona, there are 12 more payday lenders than you would expect
based on statewide averages. In a zip code in Killeen, Texas at the main commercial
district just outside Fort Hood, there are 9 payday lenders, which is 7.3 more payday
lenders than would be expected for the population in that zip code. Within 3 miles of Fort
Hood’s perimeter, there are at least 18 payday lenders and 13 of those are within one mile
of base.

A notable exception is Parris Island Marine Corps Recruit Depot, located in South
Carolina, which has virtually no payday lending because the Marine recruits do not have
an opportunity to leave the installation during the time they are assigned to that location.
Without the availability of these Service members, the payday lending industry is far less
likely to establish a presence in the host community.

Payday lending industry has experienced fast store and volume growth over the last
couple of years, and has reached $40 billion volume in 2005. 6


4
  Comparison of payday lending locations versus installment loan locations on the map of San Diego, CA region at
Appendix 2 of this report. Other maps show ratios of 135:1 around Tidewater, VA; 99:1 around Fort Lewis
/McChord AFB, WA; and 9:1 around Fort Campbell, KY.
5
  Gordon Trowbridge and Karen Jowers, “Payday Predators,” Army Times, May 2, 2005, p. 4 of 14.
6
  Stephens Inc. presentation at CFSA conference in 03/06


                                                                                                              11
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 55 of 148 PageID 55



                                                                                              7
                                               Figure:1 Payday Store Growth
                                                              Payday Stores

                                      25,000                                                            23,000
                                                                                              21,500
                                      20,000                                         18,000
                                                                           15,000
                        # of stores
                                      15,000                    13,000
                                                       10,000
                                      10,000   8,000

                                       5,000

                                          0
                                               1999    2000     2001        2002     2003     2004      2005




Determining the use of payday loans by active duty Service members and their families is
more difficult to ascertain. Surveys of active duty Service members by the Defense
Manpower and Data Center (DMDC) provide lower usage through self reported data than
usage numbers that can be derived through extrapolation of industry information.

Based on a Center for Responsible Lending September 2005 analysis of the payday
industry’s own data and statements, active-duty military personnel are three times more
likely than civilians to have taken out a payday loan. This report also estimates, again
based on industry data, that one in five active-duty Service members were payday
borrowers, and, finally, predatory payday lending costs military families over $80 million
in abusive fees every year. 8 While military personnel make up 1.1 percent of the adult
population of Colorado, they account for 4.6 percent of payday loan customers in
Colorado. 9 This military targeting ratio is even higher than that reported by the Center
for Responsible Lending, with military personnel in Colorado more than four times more
likely than civilians in Colorado to have taken a payday loan.


6
                  1999                    2000          2001              2002           2003           2004      2005
# of stores      8,000(1)                10,000(2)     13,000(2)         15,000(2)      18,000(3)      21,500(3) 23,000(3)
     Growth                                25%           30%               15%              20%          19%        7%
(1) Stephens Inc report Sep, 99 estimates 8000-10000 stores
(2) Stephens Inc report Sep, 03 “Update on the Payday Loan Industry: Observations on Recent Industry Developments”
(3) Stephens Inc. presentation at CFSA conference in 03/06
8
  “Payday Lenders Target the Military,” Center for Responsible Lending, September 2005. “Predatory payday
lending — fees charged to borrowers caught in the debt trap, or on their fifth and subsequent payday loans in one
year — costs American families at least $5.5 billion in abusive fees every year, up from $3.4 billion in 2002. If 1.5
percent of payday borrowers are military personnel, then military families are losing over $80 million in abusive
fees every year to predatory payday lenders.” http://www.responsiblelending.org/pdfs/ip011-PaydayMilitary-
0905.pdf
9
  Paul Chessin, “Borrowing from Peter to Pay Paul: A Statistical Analysis of Colorado’s Deferred Depsoit Loan
Act,” Denver University Law Review, Vol. 83 No. 2, 2005, p. 407.
http://dola.colorado.gov/demog/Population/PopulationTotals/CurrentEstimates/Table1-04FinalEstimates.pdf


12
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 56 of 148 PageID 56



By comparison, the March 2006 DMDC survey data shows that approximately 5 percent
of the active force use payday loans. This estimate (69,000 Service members 10 ) appears
far too low if compared to the industry estimate that the military represents
approximately 1 to 4 percent of their market of 15 million households, 11 which equates to
approximately 150,000 to 600,000 military borrowers. Using a conservative estimate of
1.5 percent of the payday lending market, there would be approximately 225,000 Service
members using payday loans (17 percent of the force). This estimate is in the range
between the Consumer Credit Research Foundation (CCRF) results of 13 percent of
enlisted Service members 12 and the findings of Center for Responsible Lending which
estimated 19 percent of Service members using payday loans. 13 CCRF results (13%)
imply that military members are twice as likely as civilians to be a payday borrower. 14

The DMDC survey also states that Service members used an average of 4.6 loans in 2005
and rolled these loans over an average of two times. This represents a potential of 13
loan transactions per year. 15 If the average amount borrowed is $1,654, the average loan
would be $360, which is congruent with the typical payday loan. The amount of fees
charged to Service members would be approximately $744,16 which would represent an
estimated total of $167 million in fees for the $372 million borrowed.

High cost is one of the characteristics that make these loans problematic for Service
members. The Center for Responsible Lending lists the following predatory
characteristics of payday loans: 17

 (1). Triple digit interest rate
     Payday loans carry very low risk of loss, but lenders typically charge fees equal to
     400% APR and higher.



10
   Represents 5 percent of 1,336,972 active duty Service members (not including academy cadets) as of December
31, 2005, according to the Defenselink website: http://siadapp.dior.whs.mil/personnel/MILITARY/rg0512.pdf
11
   “Payday Lenders Target the Military,” http://www.responsiblelending.org/pdfs/ip011-PaydayMilitary-0905.pdf
12
   Dr. William O. Brown, Jr., and Dr. Charles B. Cushman, Jr., “Payday Loan Attitudes and Usage Among Enlisted
Military Personnel,” Consumer Credit Research Foundation, June 27, 2006, p. 2.
13
   “Payday Lenders Target the Military,” http://www.responsiblelending.org/pdfs/ip011-PaydayMilitary-0905.pdf
14
   This figure makes military members twice as likely to be a payday borrower than civilians based on CRL
methodology in their paper “Payday Lenders Target the Military,” http://www.responsiblelending.org/pdfs/ip011-
PaydayMilitary-0905.pdf
Percentage of payday borrowers in civilian population (a)           6.75%
Percentage of payday borrowers in military population (b)             13%
Number of times military personnel are more likely to be payday
                                                                         2
borrowers than civilians (b/a)
15
   Average number of loans (4.6) times the average number of rollovers (2) plus the initial transaction fee.
16
   The $744 equals $1,654 (total amount borrowed) times an average fee of $15 per $100 borrowed, times an initial
fee plus two rollovers.
17
   “Nine Signs of Predatory Payday Loan,” Center for Responsible Lending website:
http://www.responsiblelending.org/payday/signs.cfm


                                                                                                               13
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 57 of 148 PageID 57



(2). Short minimum loan term
     75% of payday customers are unable to repay their loan within two weeks and are
     forced to get a loan "rollover" at additional cost. In contrast, small consumer loans
     have longer terms (in NC, for example, the minimum term is six months.)

(3). Single balloon payment
     Unlike most consumer debt, payday loans do not allow for partial installment
     payments to be made during the loan term. A borrower must pay the entire loan back
     at the end of two weeks.

(4). Loan flipping (extensions, rollovers or back to back transactions)
     Payday lenders earn most of their profits by making multiple loans to cash-strapped
     borrowers. 90% of the payday industry's revenue growth comes from making more
     and larger loans to the same customers.

(5). Simultaneous borrowing from multiple lenders
     Trapped on the "debt treadmill", many consumers get a loan from one payday lender
     to repay another. The result: no additional cash, just more renewal fees.

(6). No consideration of borrower's ability to repay
     Payday lenders encourage consumers to borrow the maximum allowed, regardless of
     their credit history. If the borrower can't repay the loan, the lender collects multiple
     renewal fees.

(7). Deferred check mechanism
     Consumers who cannot make good on a deferred (post-dated) check covering a
     payday loan may be assessed multiple late fees and NSF check charges or fear
     criminal prosecution for writing a "bad check."

(8). Mandatory arbitration clause
     By eliminating a borrower's right to sue for abusive lending practices, these clauses
     work to the benefit of payday lenders over consumers.

Check-holding, a central feature of payday loans, is particularly risky for military
borrowers. Every payday loan involves a prospective “bad” check. Military borrowers
are required to maintain bank accounts in order to receive direct deposit of military pay
and are subject to the Uniform Code of Military Justice that penalizes deliberately writing
a check not covered by funds on deposit. Borrowers become trapped in repeat borrowing
or renewals of loans in order to keep the check used to obtain the loan from bouncing, a
key reason that payday loans are debt traps.

The two-week loan payday lenders claim they are providing is virtually nonexistent.
Research by Center for Responsible Lending shows that only one percent of loans go to


14
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 58 of 148 PageID 58



borrowers who take out one loan in a year. Indeed, the industry relies on revenue from
borrowers caught in a debt trap. Ninety-one percent of payday loans go to borrowers with
five or more loan transactions per year. 18 They are trapped in this wage-stripping debt
through loan terms that require them to either pay off the entire principal on payday,
which most of these borrowers cannot afford to do, or to pay another fee of about $50
every payday for weeks, months, or years as they repeatedly roll over the loan or renew it
in a back-to-back transaction. They do this to avoid default, for if the lender deposits their
uncovered check, they face serious consequences. This debt trap is the rule, not the
exception: the average borrower pays back $834 for a $339 loan. 19

b. Internet Lending

In addition to the marked increase in the volume of storefront locations, military
personnel stationed anywhere in the world can get high cost loans from lenders that
advertise, accept applications, deliver and collect loans via the Internet. Military
borrowers encounter a booming virtual market of small loan offers, payday loans, and
“military” loans via the Internet. Search results and sponsored links fill page after page.
Referral sites feed applications to actual lenders and affiliate marketing places loan ads
on numerous sites.

There are no reliable statistics on the volume of payday loans, installment loans, or car
title loans made online or by telephone/fax. An industry analyst estimates that Internet
payday lending brings in $500 million in annual revenue. 20 One installment lender
reported to the SEC that much of its growth in finance receivables came from its Internet
subsidiary. Loans made by Pioneer via the Internet in fiscal year 2005 grew 59 percent
from $84.2 million to $134.1 million.21 An online search for “military loans” gets over

18
   Keith Ernst, John Farris & Uriah King, Quantifying the Economic Costs of Predatory Payday Lending, Center for
Responsible Lending (2003), at http://www.responsiblelending.org/pdfs/CRLPaydayLendingStudy121803.pdf.
19
   According to recent state regulator data (2004 and/or 2005) average loans per borrower is 9. The data of the states
given below except Florida and Oklahoma reflect the average transactions per borrower from a single shop, and do
not account for the fact that payday borrowers typically use more than one lender. Therefore, the average total loan
transactions per borrower per year is in fact higher.
States with payday Average loans per
loan data                borrower per Year
Washington State                   9
Florida                            8
Oklahoma                           9
Colorado                           9
Virginia                           7
Iowa                              12
Average                            9
According to the 2005 SEC filings of Advance America, the nation’s largest payday lender, average principal is
$339, and average fee is $55. For a loan renewed eight times, a borrower pays back $834.
20
   Dennis Telzrow, “Industry Report: Payday Loan Industry,” Stephens Inc., April 5, 2006, p. 17.
21
   Pioneer Financial Services, Inc., Form 10-K Year Ended September 30, 2005, Securities and Exchange
Commission, page 13.


                                                                                                                   15
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 59 of 148 PageID 59



thirty-eight million hits on Google, while “military payday loan” fills over three million
pages. Sponsored links on search pages connect potential military borrowers to
numerous online lenders as well as web sites that appear to be educational but are laden
with ads for high cost loans.

A 2004 survey 22 of Internet payday lending found that finance charges range from $25
(650% APR) to $30 (780% APR) per $100 borrowed for two-week terms with loans
ranging from $200 to $2,500. Loans are delivered and collected online through
electronic fund transfer. Some lenders structure loans to automatically renew with
payment of the finance charge unless the borrower takes extra steps to terminate the debt
with full payment. Internet loans expose borrowers to privacy and security risks due to
applications with detailed financial information transmitted to distant lenders and
electronic access granted to bank accounts.

Internet lenders claim jurisdiction in states with lax protections and unlimited rates and
often attempt to bypass the state credit, usury or payday loan laws of the state where the
borrower receives the loan. All of the military installment lenders surveyed for this
report listed Nevada as their home state. State regulators have successfully enforced
home-state law against Internet payday lenders making loans to consumers in their states
in Colorado, New York, Massachusetts, Kansas, Pennsylvania and the District of
Columbia.

Military borrowers who search under typical loan terms are shown lenders that cater to
the military and those that make loans uniformly to any borrower. The military loan sites
use military names, sometimes display official-looking seals, and tout their understanding
of Power of Attorney forms and ask for Leave and Earnings Statements as the basis for
making loans. A snapshot of military loan sites visited for this report is provided at
Appendix 3.

c. Car Title Lending

Car title lenders make loans secured by the title to vehicles owned free and clear by
borrowers. The typical loan is for a fraction of the car’s value, costs 300% APR, and has
a one-month loan term. Title loans are often renewed month after month, without
reduction in principal. Failure to repay can result in repossession of the vehicle. The
Tennessee Department of Financial Institutions reported that title lenders with 931 outlets
repossessed 17,313 vehicles in 2004.23 The high cost and risk of car title loans traps
borrowers in repeated loan renewals in order to keep from losing essential transportation
and key family assets.

22
   Consumer Federation of America, “Internet Payday Lending: How High-priced Lenders Use the Internet to Mire
Borrowers in Debt and Evade State Consumer Protections,” November 30, 2004.
23
   Tennessee Department of Financial Institutions, “Report to the Tennessee General Assembly, Pursuant to Public
Chapter 440, Acts of 2005, Section 7(e),” February 1, 2006.


16
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 60 of 148 PageID 60




This form of high cost, high risk credit is legal in twenty-two states while lower rates are
authorized for title-secured loans in another four states. In some states loans are sized to
fall outside state rate caps or lenders structure loans to evade rate caps. California caps
rates for small loans of $2,500 or less, leading some title lenders to make larger loans
secured by titles without rate caps or to characterize title loans as sale-leaseback
arrangements. Maps for bases in Texas, Kentucky, and Washington at Appendix 2 do not
show title loan outlets. In these states, title loans are either prohibited or rates are capped
at low levels under state laws. 24

Outlets loaning money secured by car titles are heavily concentrated around some bases
but not at others due to varying legal status for this form of lending. The maps at
Appendix 2 for bases in Virginia and Tennessee show the most title loan locations. Title
lending, structured as open-end credit, is not regulated in Virginia and has grown rapidly
in the last few years. Authorized rates are extremely high for fully-secured loans.
Tennessee permits title lenders to charge 22% per month or 264% APR for loans, while
Arizona caps rates on a sliding scale of 10 to 17% per month or 120 to 204% annual
interest.

National industry-wide data is not available on title lenders but it is evident that title
lending is becoming more widespread. The industry estimates that title loans are a $20
million business in California, while the Mississippi Department of Banking and
Consumer Finance reports almost $25 million in loans made during 2003.

d. Military Installment Loans

Several of the loan companies offering high interest loans through the Internet, such as
Armed Forces Loans of Nevada, are known as “military installment loan companies.”
Military installment loan companies offer small loan products exclusively to military
members. In addition to providing their services through the Internet, three of these
companies (Pioneer, Patriot and Omni) operate about 51 shops in 16 states, primarily
situated around military installations. Several of the Internet sites of military installment
loan companies are listed in Appendix 3.

Lenders who only lend to non-resident military personnel stationed in about half the
states have either been granted formal exemption from state regulation or have not been
required to be licensed or supervised by state regulators under a variety of legal
arguments. This gap in protection for military borrowers results from state credit laws
written to apply to residents. Since military borrowers list their home state on Leave and
Earnings Statements, lenders claim that their customers are not residents and therefore

24
  Consumer Federation of America, “Driven into Debt: CFA Car Title Loan Store and Online Survey,” November
2005, Appendix A: 50-State Car Title Loan Legal Status.


                                                                                                        17
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 61 of 148 PageID 61



not covered by state requirements. For example, installment lenders who loan only to
Service members in Virginia and North Carolina are not licensed small loan companies.
In other cases lenders have argued that state regulation would violate the Commerce
Clause of the US Constitution or that their broker business model should not trigger state
requirements.

For example, Pioneer Military Lending is licensed in Nevada, Georgia and Washington
State, and has received letters from the state agencies in Alaska, Arizona, Colorado,
Kansas, Kentucky, Michigan, New Mexico, and Wyoming to operate without a license or
regard for state rate caps. Without this exemption from state small loan laws, a military
lender would be subject to rate caps and other requirements. Alaska, Arizona, Colorado,
Kansas and Kentucky have rate limits of 36% APR. Georgia’s rate cap is 60%, Michigan
and Washington rate caps are 25%, plus a fee up to 5% and Nevada has no rate cap and is
where many Internet loans originate. State rate caps do not include the added cost of
premiums for “voluntary” credit insurance or other ancillary products required to get the
loan.

California had provided Pioneer Military Lending with an exception, but rescinded it on
May 19, 2006. Significantly, the California Department of Corporations stated in their
public statement: “After further review, the Commissioner has determined that there are
other state interests that apply to military personnel, regardless of whether they are
residents or non-residents of California.”

Of particular concern with the lack of universal state licensing is that these companies do
not have to comply with state laws covering disclosure, rate caps, fee limits, loan size and
collateral requirements. For example, the lender can request the pledge of a nominal
personal possession as part of the loan agreement as a basis for providing high mark-up
credit property insurance. If this insurance is provided as a “voluntary” purchase, the
cost is not calculated in the APR. Without licensing there is no oversight provided on
these lending institutions.

Repeat lending or loan flipping are characteristic of installment lenders as well as payday
lenders. For example, Pioneer reports that it typically makes a number of loans to the
same customer over the course of several years, “many of which were refinanced with a
new loan after approximately one third of the scheduled payments were made. We
market the opportunity to refinance existing loans prior to maturity, thereby increasing
the amount borrowed and increasing the fees and other income we realize. In fiscal 2005,
approximately 45.8% of the number and 30.2% of the amount of our loan originations
were refinancings of outstanding loans.” One of the reasons loans are easily renewed is
the master credit agreement that Pioneer customers sign. The agreement, which helps
expedite the extension of subsequent loans to the customer, is licensed from the sole




18
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 62 of 148 PageID 62



director and CEO of the company who receives a royalty of $2.76 for every contract
signed.25

A complaint filed with the California Department of Corporations in 2005 against Omni
Military Loans alleges lending practices that harm military borrowers. The complaint
states that Omni operates without a license, charges usurious interest, collects a prepaid
finance charge which is not permitted in California, contracts for excessive dishonored
check fees, and automatically adds various forms of credit insurance to the loan
agreement, with 98% of loans including “voluntary” purchase of credit insurance. The
complaints states that Omni also fails to post or quote the APR for loans so that the
borrower first sees the 34.95% APR on the contract when the loan check is presented to
the borrower. 26 The Internet study attached to this report found that Omni does not
quote an APR on its loan web site.

e. Rent-to-Own Lending

The rent-to-own industry is composed of dealers who rent furniture, electronics, major
appliances, computers, jewelry and other products with an option to buy.
Rent-A-Center, RentWay, and Aaron Rents are a few of the large chains. In 2005 there
were 8,300 stores, serving 2.7 million people, and the industry earned $6.6 billion in
revenue. 27

Rent-to-own programs allow consumers who may not otherwise qualify for a credit
purchase to immediately take possession of a desired item or items. However in
providing this opportunity, the lender does not consider the borrower’s ability to pay,
charges three-to-four times the value of the item in rental fees and does not disclose the
true cost of the rental/purchase. For example, a consumer may rent a television for $10
per week for 78 weeks prior to paying off (purchasing) the item, paying a total of $780,
even though the television retails for approximately $220. The $560 in charges above the
retail price equals a 228 percent annualized interest rate.

While the rent-to-own industry claims only 25-30 percent of customers purchase rented
items, the Federal Trade Commission (FTC) reported “sixty-seven percent of customers
intended to purchase the merchandise when they began the rent-to-own transaction, and
87 percent of the customers intending to purchase actually did purchase.” The FTC
study also portrays the RTO customer base as among the poorest consumers. 28
25
   Pioneer Financial Services, Inc., Form 10-K Fiscal Year Ended September 30, 2005, SEC, page 3 and 40.
26
   Corporal Joshua W. Brack complaint, California Department of Corporations, filed September 13, 2005 by Frank
J. Fox, Esq..
27
   The Association of Progressive Rental Organizations website
http://www.rtohq.org/About%5Frent%2Dto%2Down/Industry%5Foverview/
28
   James M. Lacko, Signe-Mary McKernan, and Manoj Hastak, “Survey of Rent-to-Own Customers,” Federal Trade
Commission Bureau of Economics Staff Report, http://www.ftc.gov/reports/renttoown/rtosummary.htm, Executive
Summary


                                                                                                            19
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 63 of 148 PageID 63




These purchases are made without disclosure of the cost of credit involved and are not
specifically regulated by federal law. According to a Federal Trade
Commission report: 29

     “Clear and accurate disclosure of the total cost and other terms of purchase would
     allow potential customers to compare rent-to-own transactions to other alternatives,
     and would help ensure that consumers choosing rent-to-own transactions do so on an
     informed basis. Disclosure of the total cost and other basic terms of purchase on
     product labels, along with disclosures in advertisements and agreement documents,
     would ensure that the information is available to consumers while they are
     considering the rent-to-own transaction.”

Only New Jersey imposes a usury ceiling on rent-to-own, while Vermont requires APR
disclosure and Minnesota, Wisconsin and North Carolina impose other consumer
protection provisions. Recently the Governor of Wisconsin vetoed a bill that would have
removed the requirement for rent-to-own retailers to disclose interest rates on purchases.

f. Refund Anticipation Loans

Refund anticipation loans (RALs) are very expensive short-term loans secured by the
taxpayer’s expected tax refund. Consumers took out approximately 12.38 million RALs
during the 2004 tax-filing season and paid $1.24 billion in RAL fees and $360 million in
associated fees to tax preparers and banks that make these loans. RALs cost 40% to
700% annual interest rates for ten-day loans. The annualized interest rate for a loan of
the average refund size of about $2,150 is 178% APR.

RALs are mostly marketed to low-income taxpayers by commercial tax preparers.
According to IRS data, 78% of RAL applicants in 2004 had adjusted gross incomes of
$35,000 or less. IRS data also shows that nearly 56% of RAL consumers were Earned
Income Tax Credit (EITC) recipients while EITC recipients made up only 17% of
individual taxpayers in 2004. 30

g. Coercive Collection Actions

Examples of coercive collection actions occur in all segments of this industry. The
Community Financial Service Association (CFSA) has produced a set of voluntary best
practices, which describes some of the coercive collection actions they advocate their
members to refrain from considering or using as a threat towards a military customer:

29
  Ibid.
30
  National Consumer Law Center and Consumer Federation of America, “Another Year of Losses: High-Priced
Refund Anticipation Loans Continue to Take a Chunk Out of Americans’ Tax Refunds,” January, 2006.


20
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 64 of 148 PageID 64



(1). Requesting a garnishment of military wages.

(2). Attempting to collect a loan from a military customer who has been deployed to a
     combat or combat support posting.

(3). Contacting the military chain of command in an effort to collect on a loan.

Though these military best practices sound good, they are voluntary with no enforcement
mechanism. In addition, since the majority of national payday chains are CFSA members
who presumably would already be abiding by these best practices, it is clear that they
have not been sufficient to stop the debt trap. In addition, threats of criminal prosecution
are sometimes used by lenders to coerce borrowers to pay their debts or keep paying to
renew loans.

Also, check holding creates an in terrorem effect of disproportionate penalties to
borrowers. Some payday lenders threaten criminal sanctions when borrowers are unable
to make good on the checks used to secure payday loans. For example, the Washington
Department of Financial Institutions and the Arizona Attorney General brought charges
against licensees accused of threatening prosecution to consumers unable to repay loans.

Some state laws treat the unpaid payday loan as a civil or criminal bad check, triggering
multiple damages, attorneys’ fees and court costs. Because the lender holds the means of
repayment, the consumer does not have due process rights to present defenses to the debt
and loses control over decisions on when to pay which debts.

Finally, the Federal Arbitration Act limits the ability of state legislatures and regulators to
restrict the application of arbitration clauses, therefore limiting their ability to protect
consumers in their state. This further eliminates the borrowers’ opportunity to obtain
legal recourse. The third party arbitrator, paid for by the lender, has final jurisdiction
over any disputes that may arise as part of the contract.

h. Conclusion

The predatory lenders described in this portion of the report have several characteristics
in common:

   (1). Predatory lenders seek out young and financially inexperienced borrowers who
        have bank accounts and steady jobs, but also have little in savings, flawed credit
        or have hit their credit limit. These borrowers are less likely to weigh the
        predatory loan against other opportunities and are less likely to be concerned
        about the consequences of taking the loan.




                                                                                            21
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 65 of 148 PageID 65



     (2). Predatory lenders make loans based on access to assets (through checks, bank
          accounts, car titles, tax refunds, etc.) and guaranteed continued income, but not
          on the ability of the borrower to repay the loan without experiencing further
          financial problems.

     (3). Predatory lenders market to the military through their ubiquitous presence
          around military installations and/or through the use of terms to affiliate
          themselves with the military. Increasingly the Internet is used to promote loans
          to Service members.

     (4). Predatory products feature high fees/interest rates, with some requiring balloon
          payments, while others pack excessive charges into the product. The result of
          their efforts is to obfuscate the comparative cost of their product with other
          options available to the borrower.

     (5). Most of the predatory business models take advantage of borrower’s inability to
          pay the loan in full when due and encourage extensions through refinancing and
          loan flipping. These refinances often include additional high fees and little or no
          payment of principal.

     (6). Predatory lenders attempt to work outside of established usury limits, either by
          attempting to obtain exemptions from federal and state statutes or by developing
          schemes designed to circumvent existing laws.

In each of the situations discussed, the borrower is placed at a disadvantage and penalized
through high fees and interest and dire consequences if they default. Borrowers who seek
out these options may not realize the financial ramifications of using these products or
may assume there are no other options. They may also believe that these loan products
are sanctioned or approved by the military, due to extensive affinity marketing tactics.
Consequently, the Department has directed effort towards three major initiatives to
resolve predatory lending issues: education, alternatives and effective policy/statute. This
report will cover all three elements, starting with the effort to educate and motivate
Service members and their families to control their finances and build savings so they
will not need “fast cash” loans, and in the event of needing emergency funding,
understanding that there are much better sources of funding.




22
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 66 of 148 PageID 66




4. Education Programs

The Department has established basic policy for personal finance in DoD Instruction
1342.27, Personal Financial Management Programs for Service Members, November
17, 2004. At a minimum, this policy requires Services members receive assistance to
accomplish the following:

   “Within 3 months after arriving at the first permanent station, a Service member shall
   demonstrate a basic understanding of pay and entitlements, banking and allotments,
   checkbook management, budgeting and saving (to include the thrift savings plan),
   insurance, credit management, car buying, permanent change of station moves, and
   information on obtaining counseling or assistance on financial matters.

   Prior to any deployment that exceeds 4 weeks, a Military Service member shall be
   able to establish an extended absence financial plan as part of personal readiness
   preparation.

   Prior to assuming a leadership role as a supervisor, officers and noncommissioned
   officers shall have a basic understanding of policies and practices designed to protect
   junior military Service members within their command/supervisor, to include those
   policies and practices governing commercial solicitation.”

The overall message of these courses is to manage your finances, spend less than you
earn, save money for when you need it, use credit wisely so that payments do not become
overwhelming and be cautious in the marketplace. First term Service members receive
information about predatory lending as part of their initial training upon arriving (or prior
to arrival at) their first permanent duty station. The policy does not specify the amount
of time required to instruct Service members, but requires that they be trained to possess
a basic understanding of the topics listed above. A basic understanding is defined as a
Service member being able to comprehend the underlying principles of a subject and
apply them to everyday life situations.

To determine how much training has been accomplished that includes information on
predatory lending, a survey was sent to all military installations for them to provide
feedback on the following for programs provided in 2005:

   a. Number of courses in which predatory lending is covered, the predatory lending
      topics covered, number of times courses are offered per year and total number of
      participants.

   b. Number of government-provided pamphlets/brochures covering predatory lending,
      the predatory lending topics covered and number distributed.



                                                                                           23
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 67 of 148 PageID 67



     c. Number of informational articles in base newspapers and daily bulletins.

     d. Number of command-sponsored memos and policy letters.

     e. Partner organizations that provided education courses, to include the topics
        covered, number of times courses are offered per year and total number of
        participants.

     f. Partner organizations that provided educational materials, predatory lending topics
        covered, and the number distributed.

The Military Services provided the following information about their courses and
government provided materials as a result of the survey:

 Service        Installations   Number       Classes    Service   Family    Total      Products
                reporting       of courses   per year   members members number         distributed
                                                        attending attending attending  per year
 Army                    591          264      6,197       79,641     5,721     85,362     16,634
 Navy                     50          269      2,772       96,368     4,124    100,492    116,752
 Marine Corps             17           78      1,550      113,398     5,171    118,569     10,870
 Air Force                61          161      1,345       35,065     4,461     39,526       6,997
 DoD total               187          772     11,864      324,472    19,477    353,949    151,253

The most prevalent topics covered in the presentations and the materials included:
payday lending, military installment loans, auto financing, rent-to-own programs, title
loans and overall credit management. Education materials provided were most
commonly generated by the Military Services or provided by the Federal Trade
Commission.

Service members attending education include new enlistees, Service members arriving at
new duty stations, those attending command-directed training and those seeking
additional information. The totals reflected above show relatively good coverage when
compared to the number of recruits assessed into the Military Services for Fiscal Year
2005 (recruit numbers driving the requirement for basic educational classes). There were
73,373 recruits assessed into the Army, 37,703 into the Navy, 32,961 into the Marine
Corps and 19,222 into the Air Force.

In addition to courses and educational materials, the Military Services delivered 960
news articles in local base papers and base bulletins, and 157 memos from command on
the topic of predatory lending. Numbers of articles and policy memos by Military
Service are as follows:




24
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 68 of 148 PageID 68



                Service           Number of       Number of
                                  news articles   policy memos
                Army                          217              23
                Navy                          273              80
                Marine Corps                  131              13
                Air Force                     339              41
                DoD total                     960            157

The Military Services provided the following educational programs and materials
covering predatory lending practices through external organizations that have partnered
with the Military Services to supplement their basic educational programs:

 Service        % reporting    Classes   Service     Family    Total      Products
                installations  per year  members     members number       distributed
                using partners           attending   attending attending  per year
 Army                      54%       387       5,611       343      5,954     15,397
 Navy                      56%       445      37,955       198     38,153     40,026
 Marine Corps              29%       198      11,355       382      5,954       7,305
 Air Force                 34%       270       4,431       395      4,826       9,208
 DoD total                 46%      1300      59,352     1,318     60,670     71,936

The most predominant partner organizations providing support were the Banks and
Credit Unions on military installations, which have the responsibility as part of their
operating agreement to provide free education. Other organizations participating were
state agencies and private organizations that are partners in the DoD Financial Readiness
Campaign.

The Financial Readiness Campaign represents the collaborative efforts of approximately
20 federal agencies and nonprofit organizations which provide materials and assistance to
supplement the efforts of the Military Services. The efforts of these organizations has
been incorporated into a strategic plan (included at Appendix 4) that outlines the
assistance many of these organizations provide to the Department to support financial
awareness campaigns and education to Service members and their families. These
activities, outlined in sections 3 – 6 of the Strategic Plan are on-going and enhance the
capability of the Department to influence the behavior of Service members and
particularly their family members.

The Strategic Plan also outlines in sections 1 and 2, the follow-on approach the
Department plans to take to providing basic level financial education, which will also
provide a measurement of competency rather than training. The Department plan
includes the use of a web-based program that evaluates the basic policy: comprehension
of basic understanding, as defined above. This self-administered test would determine
the ability of Service members to apply basic principles to life scenarios. Those Service
members who are able to pass the test would not need to attend the basic education.
Those Service members who do not pass can use the website to obtain the information


                                                                                          25
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 69 of 148 PageID 69



(while the question is still fresh in their minds) or if web-based training is not sufficient,
receive classroom instruction and coaching. There are also plans to introduce games as
instructional tools (currently being considered by the National Association of Securities
Dealers Foundation).

Along with providing education to those who need it, in a format that suits their learning
styles, the proposed competency-based evaluation and training system will also provide a
more results-oriented oversight of financial education. Instead of measuring one-size-
fits-all training events, we will be able to assess the competency of Service members and
identify those who may need additional assistance. This is a significant change to our
current approach of providing financial education and will require further development,
testing and incremental implementation to ensure there will be no lapses in the education
currently being provided.

The web-based evaluation is the first step in the education process outlined in the
strategic plan. Follow-up efforts, described in sections 3 – 6 include awareness
campaigns, educational seminars and readily available educational materials (as
fulfillment to the awareness efforts), opportunities to contact a counselor for further
consultation, and assistance in those situations where Service members have financial
problems. These efforts are already in place and are provided as part of the strategic plan
to show their relevance to the overall program.

One awareness program being implemented by the Military Services that may have
particular impact on predatory lending is “Military Saves,” which is a social marketing
campaign to persuade, motivate and encourage Service members and their families to
save money and reduce consumer debt. The parent campaign, America Saves, is
sponsored by Consumer Federation of America (CFA), which is a non-profit partner in
the DoD Financial Readiness Campaign. Following service-specific tests in the Army,
Navy, and Marine Corps, Military Saves was developed by a multi-disciplinary team at
Eglin AFB from June 2004 to October 2005, and launched 7 February 2006. Military
Saves engages leadership to be involved in promoting wealth building messages and
conducting campaigns for military members to set savings goals, open savings accounts,
make regular contributions to household savings, increase debt payments, and participate
in financial education programs. The campaign at Eglin AFB has enrolled 1,151
“Savers” who have pledged to save $2.9 million annually.

Their average monthly savings is $209, with the top 5 goals in number of Savers being:
1) general savings/investment; 2) retirement; 3) emergency fund; 4) debt reduction; 5)
home ownership. The top 5 goals in dollars pledged is: 1) retirement; 2) general
savings/investment; 3) home ownership; 4) debt reduction; 5) emergency fund.

Financial education and support is not a one-time effort, or comprised of a one-
dimensional solution. The Department will continue to provide various sources of


26
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 70 of 148 PageID 70



instruction and education as a way of effecting change in the financial behavior of
Service members and their family members. Even with the amount of outreach and
education currently being conducted by the Military Services and through partner
organizations, there are hundreds of thousands of Service members using predatory loan
products. Additional educational efforts to curb the use of potentially harmful short-term
lending products can only go so far. As with many other forms of abusive practices,
some limits are also needed in the supply of these services.




                                                                                        27
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 71 of 148 PageID 71




5. Strategies and Practices to Reduce the Prevalence and Impact of Predatory
   Lending

a. Strategies to Reduce Prevalence of Predatory Lending

In addition to providing education to Service members, the survey of military
installations showed that commanders are taking action to reduce the prevalence of
predatory lending activities in their communities. There have been a total of fourteen
actions taken against lenders in the past few years and ten locations placed off-limits.

Predatory lenders have seldom been placed off-limits, primarily because the process
associated with placing commercial entities off-limits, through the review and
recommendations of the Armed Forces Disciplinary Control Board (AFDCB), is not well
suited to this purpose. The AFDCB, covered by Joint Army Regulation 190-24, is
designed to make businesses outside of military installations aware that their practices
cause morale and discipline concerns and to offer these businesses an opportunity to
modify their practices to preclude being placed off-limits. When the commercial entity
refuses to comply, the AFDCB recommends to the regional command authority to place
the business off-limits for all Service members within the region (regardless of Service).

Normally concerns are raised when a business has demonstrated practices that violate
state or federal statute, and remediation involves the business curtailing these illegal
practices. In the case of payday lending, businesses usually offer their services within the
legal limits. Since the AFDCB takes on businesses one at a time, bringing a payday
lender under scrutiny has been difficult if the lender is complying with the same rules as
its competitors. Additionally, the magnitude of mediating with the number of outlets
surrounding military installations has exacerbated the process.

State lawmakers have questioned representatives of the Department on several occasions
about why DoD does not make payday lenders off-limits. Without appropriate
guidelines, commanders and AFDCBs have difficulty citing payday lenders as needing to
take remedial action. In states that authorize payday lending, AFDCBs must establish
their own local guidelines in addition to the provisions of state law, ensure all affected
businesses are aware of these new guidelines, and then monitor whether these businesses
comply when dealing with military personnel. The Department may appear to become a
financial regulatory agency for entities outside the military installation, establishing
policy, monitoring this policy and deciding whether to place violators off limits based on
this policy.

There is no legal authority for the Department of Defense to establish rules governing
off-base private business dealings. Having either state or federal statutes which protect
Service member from the lending practices listed in section 3 of this report would allow
commanders to consider using their AFDCB process in monitoring the actions of local


28
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 72 of 148 PageID 72



lenders with military personnel, in the same manner that the AFDCB is used to address
other illegal activities that impact the good order and discipline of Service members.

The Commandant of the Marine Corps and the Vice Chief of Naval Operations have sent
messages to commanders expressing concern about predatory lending and directing them
to encourage Service members in their command to seek financial education and to
request assistance for financial concerns, rather than become trapped in a potential cycle
of high interest debt. The message from the Commandant of the Marine Corps tells
commanders to take firm but fair action through the AFDCB to deny access to lenders
who take unfair advantage of Marines. The message from the Vice Chief of Naval
Operations also clearly states that Service members should not feel shame in discussing
their financial problems or in seeking assistance. These messages are included in
Appendix 5.

These senior uniformed leaders are addressing the issue of predatory lending as well as
the aspects of military culture that perpetuate Service members being reluctant to address
their financial problems. Service members should view their need for assistance not as
an issue to be hidden from their peers and from their supervisors, but as an issue that can
detract from the mission, which needs to be resolved to preclude reoccurrence. They
must be encouraged to use available resources without stigma. Commanders must also
consider what actions they need to take to protect their Service members from those who
take unfair advantage.

The Commander of the Navy Southwest Region has established a taskforce for the region
to deal with predatory lending. Captain Mark Patton, Commanding Officer, Naval Base
Point Loma, CA, and head of the taskforce, testified to the California Assembly on May
23, 2006 to express concerns about high cost lending within the Southwest Region. His
testimony is included in Appendix 5.

b.     Strategies to Reduce the Impact of Predatory Lending

In addition to internal efforts to decrease the availability of predatory loans, the
Department strongly advocates making alternative financial resources available to assist
those Service members who need this support. Whereas there may be few alternatives
for the average consumer with bad credit to obtain cash, there is a safety net available for
Service members and their families outside of high interest loans. The Military Services
have the support of the Army Emergency Relief (AER), the Navy-Marine Corps Relief
Society (NMCRS) and the Air Force Aid Society (AFAS) that are chartered expressly to
assist Service members and their families who have financial crises. Additionally, the
banks and credit unions located on military installations have begun to provide lending
products that fulfill the need for quick cash.




                                                                                          29
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 73 of 148 PageID 73



The survey of military installations shows that the Military Aid Societies are broadly seen
as providing funding for emergency needs. In 2005, the Aid Societies provided the
following support, either through no-interest loans or grants:

      Society            Number of cases Amount of support Average per case
      AER                         43,039       $39,473,978             $917
      NMCRS                       42,934       $35,858,780             $835
      AFAS                        14,835       $12,000,000             $808
      Total/average              100,808       $87,332,758             $866

These totals represent support provided for various reasons to include travel, rent, repair
to the primary automobile, food and utilities. AER provided support for the following
reasons:

        Reason for Assistance        Number    Percent   Dollar     Percent
                                     of cases            amount
        Required travel                  8,912       21 $8,156,669        21
        Rent                             8,181       19 $11,050,075       28
        Essential automobile             7,548       18 $9,021,569        23
        Food                             5,203       12 $1,996,104          5
        Utilities                        4,755       11 $1,898,261          5
        Other                            3,720         9 $1,998,827         5
        Referrals                        3,177         7 $2,714,496         7
        Funeral                            558         1 $1,472,263         4
        Non-receipt of pay                 506         1   $542,076         1
        Medical/dental                     362        .8   $484,062        .7
        Loss of funds                      117        .2   $139,576       .3
        Total                           43,039      100 $39,473,978      100

AER has established a new program entitled “Commander’s Referral Program,” which
allows Commanders and First Sergeants to refer soldiers who need assistance with basic
living expenses as well as financial problems associated with high-interest debts, such as
payday loans. The new program has provided $2.1 million in assistance through April
2006, which represents 16% of total AER assistance to Soldiers.

Since August 2001, NMCRS has tracked loans and grants provided to Service members
who have needed them as a result of payday loans. The amount provided to clients has
progressively increased every year in terms of the number of clients, the dollar amounts
and the amount per client:

        Calendar year      Number of cases Dollar amount  Average per case
             2002                       697      $275,546              $395
             2003                     1,144      $516,069              $451
             2004                     1,511      $755,423              $499
             2005                     1,509      $987,077              $654
         Total/average                4,861    $2,534,115              $521


30
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 74 of 148 PageID 74




The Federal Deposit Insurance Corporation held a conference on September 29, 2005
entitled “Meeting the Needs: Affordable, Responsible Short-Term Lending,” in an effort
to develop an understanding of why there is a lack of affordable credit in the marketplace
and highlighting alternative loan programs that can be used to meet this need. Speakers
included academics, bankers and representatives from public interest organizations. The
program included a panel discussion on the special credit problems and needs of military
personnel, which featured a description of availability of payday lending around military
installations, a description of programs considered as alternatives for the military, and an
example of a bank which provides alternatives for Service members with financial
problems. 31

The banks and credit unions located on military installations are encouraged to provide
small loans at reasonable fees and interest charges, often with a requirement that
borrowers who use the small loan also must obtain additional financial education. The
June 2005 Annie E. Casey Foundation report, “Low-Cost Payday Loans: Opportunities
and Obstacles” states that: 32

     “Depository institutions have the tools and infrastructure that they could
     deploy to offer their customers low-cost alternatives to payday loans.
     Whether they are willing to enter this market remains to be seen. Perceptions
     of high operational costs and credit losses appear to be exaggerated based on
     the limited experience of institutions that have successfully offered payday
     loan alternatives to date. Perceptions of regulatory hostility also appear to be
     unfounded. Our interviews with regulators indicated unanimous agreement
     that development by depository institutions of their own low-cost payday loan
     alternatives would be positive from a public policy standpoint and likely
     warrant CRA [Community Redevelopment Act] credit.”

In fact, the survey of military installations yielded a variety of alternative programs. The
following are examples of alternative programs designed to assist Service members who
need small short term loans:

     (1). 1st Advantage Federal Credit Union (Fort Eustis, VA) – provides loans up to
          $500 at 17.95% APR for up to 31 days, with 5% of the loan deposited in a
          savings account.




31
  Information on the conference may be found at http://www.fdic.gov/news/conferences/affordable/.
32
  Shiela Bair, “Low-Cost Payday Loans: Opportunities and Obstacles,” A report by the Isenber School of
Management, University of Massachusetts at Amherst, prepared for the Annie E. Casey Foundation, June 2005,
page 38.


                                                                                                             31
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 75 of 148 PageID 75



     (2). Arkansas Federal Credit Union (Little Rock AFB, AR) provides signature loans
          starting at $100, with a minimum payback of $35 per month and APR as low as
          11.5%.

     (3). Armed Forces Bank (Fort Rucker AL; Yuma MCAS, Fort Huachuca, and Luke
          AFB, AZ; NAS San Diego, NAS North Island, Fort Irwin, Travis AFB,
          Vandenberg AFB, and Edwards AFB, CA; Fort Carson, CO; MacDill AFB and
          NAS Pensacola, FL; Moody AFB, GA; NTC Great Lakes, IL; Fort Leavenworth
          and Fort Riley, KS; Fort Knox, KY; Fort Leonard Wood, MO; Grand Forks
          AFB, ND; McGuire AFB, NJ; Nellis AFB, NV; Fort Bliss, TX; Fort Myer and
          NS Norfolk, VA; Fairchild AFB, McChord AFB and Fort Lewis, WA) –
          provides “Workout Loans,” limited to the borrower’s gross monthly pay, at 18%
          APR and up to 24 months to repay. Loan decisions are not based on the
          borrower’s credit score and provide an opportunity to rebuild credit.

     (4). Coasthills Federal Credit Union (Vandenberg AFB, CA) provides signature
          loans starting at $250 with up to 36 months to repay at 15.95% APR, with
          monthly minimum repayment of $25 per month.

     (5). Credit Union West (Luke AFB, AZ) – provides a “Payday Assistance Loan”
          with a line of credit up to $500 at 18% APR, payable in one to four paydays. In
          addition, the borrower is referred to financial counseling and must open a
          savings account.

     (6). Dayton Credit Union (Wright Patterson AFB, OH) – provides “Salary Advance
          Loan” line of credit up to $500 at 18% APR, with an annual fee of $35.

     (7). Eglin Federal Credit Union (Eglin AFB, FL) – provides loans up to $500 at
          16.9% APR, with 90 day repayment period and minimum semi-monthly
          payments of $50.

     (8). Eisenhower Bank (Fort Sam Houston, Fort Hood, Randolph AFB, Lackland
          AFB and Goodfellow AFB, TX) – provides a first loan program for first term
          Service members, up to $1,200 at 16% APR.

     (9). First Citizens Bank (Fort Bragg, Pope AFB, Camp Lejeune and Cherry Point
          MAS, NC) – provides signature loans $700 - $1,000 at 16% APR, with a 12
          month repayment period. There is a $25 fee for loans that close.

     (10). First National Bank of Midwest City (Tinker AFB, OK) – provides consolidation
           loans up to $5,000 at 16% APR, with a mandatory savings element and monthly
           budget coaching.



32
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 76 of 148 PageID 76



   (11). Fort Belvoir Federal Credit Union (Fort Belvoir, VA) – provides installment
         loans up to $500 and provides up to three months to repay with an 16% - 18%
         APR (approximately $14.86 for $500 at 18% APR).

   (12). Fort Bragg Federal Credit Union (Fort Bragg, NC) – provides installment loans
         as small as $300 up to a maximum of 14% APR. Requires minimum $20 per
         month payment towards principal and interest. Fort Bragg FCU also provides
         the “Asset Recovery Kit (ARK),” which are loans of $50 to $500 (or 80 percent
         of the applicants pay) for a flat fee of $6. Loans are for two weeks and include
         financial education/counseling.

   (13). Fort Hood National Bank (Fort Hood, TX) – provides “Flash Cash” signature
         loans from $50 to $500 with repayment terms from 4 to 12 months. Loans are
         subject to credit approval.

   (14). Fort Sill Federal Credit Union (Fort Sill, OK) – provides a tiered rate loan
         offered to members with little or no credit and/or some credit problems. Loans
         are for up to $500 at a maximum rate of 18% APR, with up to 6 months to pay.

   (15). First Light Federal Credit Union (Fort Bliss, TX) – provides the “Pawnshop
         Buster Loan” of up to $500 at 18% APR, to be paid back in 4 months, at which
         time it can be converted into a line of credit.

   (16). Global Credit Union (Fairchild AFB, WA) – provides installment loans up to
         $700 loan for a $5 flat fee.

   (17). Keesler Federal Credit Union (Keesler AFB, MS) – provides a credit card
         service to first-term Service members with minimal or no credit, through the
         “First-Term Airman Pilot Program.” Card has a $750 limit, with comparable
         interest rates to other VISA/Mastercards.

   (18). Langley Federal Credit Union (Langley AFB, VA) – provides emergency loans
         up to $500, called Quick Cash, at 18% APR, or a little over $3.00 for a $500
         loan for two weeks.

   (19). Miramar Credit Union (NAS Miramar, CA) – provides signature loans (13.5%
         APR) and signature lines of credit (13% APR), starting with a $300 limit.

   (20). Navy Federal Credit Union – provides a line of credit from $500 to $15,000
         credit limit at 12.5% APR. Requires monthly payment of 2% of the principal
         balance or $20, whichever is greater.




                                                                                        33
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 77 of 148 PageID 77



       (21). Pacific Marine Credit Union (Camp Pendleton and MCRD San Diego) –
             provides a “Ready Cash” line of credit at 24% APR, $50 minimum monthly
             payment for borrowers with no credit or a credit score between 525 and 619.

       (22). Pentagon Federal Credit Union (Fort Bragg, NC; Fort Hood, TX) – provides the
             “Asset Recovery Kit (ARK),” which are loans of $50 to $500 (or 80 percent of
             the applicants pay) for a flat fee of $6. Loans are for two weeks and include
             financial education/counseling.

       (23). Travis Credit Union (Travis AFB, CA) – provides signature loans starting at
             $500 with repayment up to 48 months with an APR between 15.25% and
             17.75%.

       (24).Windward Credit Union (Marine Corps Base Hawaii, HI) – provides loans of less
            than $2,000 for six months at interest rates between 10.9% and 12.9%. Credit
            report is used to determine the applicant’s ability to repay, and those with debt to
            income ratio of more than 55% receive additional attention.

In addition to these specific loan products, many banks and credit unions offer other
alternatives to high cost borrowing. These include, among others: traditional overdraft
programs (discussed in next paragraphs), low interest rate credit cards (secured and
unsecured), signature lines of credit, small signature loans, and most importantly, savings
programs to build family wealth.

The Annie E. Casey Foundation report goes on to say a “more substantial impediment to
banks and credit unions entering this market is the proliferation of fee-based bounce[d]
[check] protection.” 33 Obtaining higher fees through these services may drive some
financial institutions to view small dollar credit alternatives not to be in their best interest.

Overdraft protection has inadvertently become a source of short term lending for some
consumers. Traditionally, bank customers have contracted to cover overdrafts through
line of credit loans, or transfer from a linked savings account or to a credit card. Recently
banks have adopted “courtesy” overdraft programs and cover ATM withdrawals, point of
sale purchases with debit cards, and checks drawn on insufficient funds while charging
the bank’s overdraft fee. Consumers do not receive Truth in Lending Act cost of credit
disclosures for these non-contractual loan products. Overdrafts and fees are repaid from
the accountholder’s next deposit into the account. Although overdraft protection was not
intended to be used as loans, individuals who frequently use them can be liable for fees
that represent high interest rates, depending on the size of the overdraft, the fee, and the
time to repay.


33
     Ibid


34
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 78 of 148 PageID 78



The Center for Responsible Lending Issue Paper on overdraft protection shows that 16%
of the individuals surveyed accounted for 71% of the fees collected by financial
institutions. Additionally, they found that individuals who use overdraft protection
provided through a line of credit or automatic funds transfer from another account were
far less vulnerable. For example, the average “courtesy” overdraft charge in their survey
was $26.90, which produces an APR of 877% for $80 overdraft paid for in two weeks.
Comparatively, a traditional line of credit with an interest rate of even 19% APR would
cost $0.58 for an $80 overdraft, paid for in two weeks. 34

Most military banks and credit unions offer overdraft protection through a line of credit
or credit card connected to the account, or through an automatic funds transfer from
savings. A survey of the websites of the 283 Armed Forces Financial Network (AFFN)
members, which provide financial services to Service members on or near military
installations, shows that 58% advertise line of credit and transfer from savings as the
primary form of overdraft protection for checking accounts. Of the remaining members,
10% advertise courtesy (fee based) overdraft as the primary form of protection, 6% did
not have an available website and 26% do not indicate the form of their overdraft
protection. 35

Some financial institutions on military installations use their overdraft programs as a way
of identifying Service members who need assistance. For example, Eisenhower Bank
(Fort Sam Houston, Fort Hood, Randolph AFB, Lackland AFB, and Goodfellow AFB,
TX) provides a program called “Second Chance/Overdraft Workout Program,” which
notifies bank customers who have multiple overdrafts and offers them an opportunity to
move the indebtedness to a “savings account” where they can pay it off within 90 days
without incurring fees or interest charges. Thirty percent of these customers choose to
keep an automatic transfer of funds to the savings account after the indebtedness has been
paid, establishing an emergency fund.

Alternative sources of financial relief do require Service members to bring their financial
problems into the light; whereas their underlying financial concerns can remain
undetected when borrowing from payday lenders, title loan companies and military
installment lenders. The Department provides financial education to Service members so
they can maintain their finances as part of their personal readiness. When Service
members develop financial problems, the Department would rather know about these
issues (sooner than later) so that Service members can be assisted and provided whatever
remedial education and counseling is needed. As the Vice Chief of Naval Operations
stated in his message, Service members should not feel shame for having created a
financial bind. What is seen as more reprehensible is having Service members continue
to service and increase debts without changing the core behavior that created it. In these
34
   Lisa James and Peter Smith, “Overdraft Loans: Survey Finds Growing Problem for Consumers,” Center for
Responsible Lending, Issue Paper No. 13, April 24, 2006, page 4
35
   Armed Forces Financial Network, Participating Financial Institutions, http://www.affn.org/financial_insts.php


                                                                                                                   35
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 79 of 148 PageID 79



situations, Service members begin to lose their mission effectiveness, their security
clearances and their career status.

Consequently, the Department also views credit counseling and debt management (when
accomplished through agencies without excessive fees) as part of the alternatives to high
interest debt. Military installations provide credit counseling as part of their family
support programs. Several installations recognized Consumer Credit Counseling
Agencies in the survey as providing viable alternatives for Service members to consider
restructuring of their debt and developing budgets that can reduce their monthly cash
outflow. DoD resources, such as the Military OneSource toll free number and website,
provide 24 – 7 access to credit counseling to afford Service members an opportunity to
discuss options to alleviate their financial burdens instead deepening their burden with
high cost loans. Counseling sessions with Military OneSource are confidential and allow
the Service member to obtain credible assistance without embarrassment or career
concerns. Partner organizations in the Financial Readiness Campaign have provided their
resources to assist Service members in breaking their cycle of debt. The InCharge
Institute provides free credit counseling via a toll free number and offers debt
management with a minimal contribution from the military client (the contribution is
voluntary and the service will be provided without a contribution).




36
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 80 of 148 PageID 80




6. Effect of Predatory Lending on Service Members and Their Families

The prevalence of predatory lenders, along with the actions taken within the Department
of Defense provide context for the effect of these lending practices on Service members
and their families. The Department measures the self-assessed abilities of Service
members to maintain their finances through a question posed as follows: “In the past 12
months, did any of the following happen to you (and your spouse)?” The chart below
shows the results for Service members of all the Services, with the bars representing the
percentage of respondents answering yes to choices a. through g. listed beside the chart.

                                     Survey of Active Duty Service Members
      Percent answering yes                                       a. Bounced two or more checks
    18
                                                                  b. Failed to make a monthly/
    16                                                               minimum on your credit card,
                                                                     AAFES, NEXCOM account, or
    14                                                               Military Star Card account
    12                                                            c. Fell behind in paying your rent or
                                                                     mortgage
    10
                                                                  d. Was pressured to pay bills by
      8
                                                                     stores, creditors or bill collectors
      6
                                                                  e. Had your telephone, cable or
      4                                                              Internet shut off

      2                                                           f. Had your water, heat or electricity
                                                                     shut off
      0
            a        b          c          d      e      f   g    g. Had a car, household appliance,
                                                                     or furniture repossessed
                         2003       2004   2005   2006

  Source: Defense Manpower Data Center Active Duty Survey.




As can be seen in the above bar chart, Service members have progressively improved
their ability to manage their finances (the margin of error on these results are ± 2 for 2003
and ± 1 for the subsequent three years). There is significant decrease in all categories
which have over 4 percent affirmative response. This shift can be attributed to several
factors, to include pay increases, financial education and command attention.

The Department reviews survey data on abilities of Service members in the first four
enlisted ranks to ensure the individuals with the least income and least financial
experience are able to cope with their financial responsibilities. The responses of E1 –
E4s on the survey question shown above are as follows:




                                                                                                            37
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 81 of 148 PageID 81



                                          Survey of E1-E4 Service Members

     Percent responding yes
                                                                                              a. Bounced two or more checks
          25

                                                                                              b. Failed to make a monthly/ minimum
                                                                                                 on your credit card, AAFES,
          20
                                                                                                 NEXCOM account, or Military Star
                                                                                                 Card account
          15
                                                                                              c. Fell behind in paying your rent or
                                                                                                 mortgage
          10
                                                                                              d. Was pressured to pay bills by stores,
                                                                                                 creditors or bill collectors
           5
                                                                                              e. Had your telephone, cable or Internet
                                                                                                 shut off
           0
                 a         b        c           d         e           f      g
                                                                                              f. Had your water, heat or electricity
                                                                                                 shut off
                           2003      2004       2005           2006
                                                                                              g. Had a car, household appliance, or
     Source: Defense Manpower Data Center Active Duty Survey.
                                                                                                 furniture repossessed


As discussed in section 3, the self reported information concerning the use of predatory
loans is significantly lower for payday loans than information extrapolated from industry
derived data or from other survey efforts. However, the DMDC data is useful to show
trends over time in the reported use of predatory loans. The review of high cost lending
practices considered as predatory in 2004 shows a similar downward trend between
August 2004 and March 2006. Overall, the number of respondents using these products
dropped from 12 percent in 2004, to 10 percent in 2006, with a maximum margin of error
of ± 1 percent. A review of overall responses and the E1 – E4 responses is as follows:

                     Survey of All Service Members and E1 – E4 Service Members
                           Percent responding yes to one or more answers
                      14
                                                                                                                  a. Payday loans
                      12
                                                                                                                  b. Rent-to-buy
                      10
                                                                                                                  c. Automobile title pawn

                       8                                                                                          d. Tax refund anticipation
                                                                                                                     loan
                       6


                       4


                       2


                       0
                               Overall          a               b            c            d
                                     2004 All       2006 All    2004 E1-E4   2006 E1-E4


               Source: Defense Manpower Data Center Active Duty Survey.




38
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 82 of 148 PageID 82



It is possible to assume that Service members would need fewer high cost loans if they
are doing better at paying bills on time. It is also possible that the factors responsible for
improving their ability to maintain their financial responsibilities has also led to a
decrease in the dependence of these forms of loans.

Continued emphasis from military leadership, and on-going efforts to raise awareness and
understanding have provided some improvement to Service members’ ability to control
their finances. However, case-studies collected as part of information requested from
military installations, and also provided by the Navy-Marine Corps Relief Society, show
that high interest loans, whether provided as a payday loan, military installment loan, or
as a result of unscrupulous automobile financing can leave a Service member with
enormous debt, family problems, difficulty maintaining personal readiness and a
tarnished career.

Regardless of the efforts of the Military Services to educate Service members and
provide them effective alternatives, problems associated with poor financial management
will be a source of considerable collateral damage unless Service members select more
positive interventions to relieve their financial burdens. For example, a recent study
within the Navy showed that the number of security revocations and denials for financial
reasons has increased from 212 in fiscal year (FY) 2002, to 1,999 in FY 2005
(representing 80 percent of all revocations and denials for that year). 36

As part of the installation-level review of education, actions to reduce the prevalence of
predatory lenders, and alternatives to high cost products, anonymous case-studies were
collected, designed to obtain information on the impact of predatory loans. Financial
counselors and legal assistance attorneys from the installation were requested to complete
worksheets to help articulate situations where they assisted Service members with the
aftermath of being trapped in high interest loans. A total of 3,393 case studies were
collected. A few of the case studies are as follows:

a. Active duty Air Force E-4, assigned to Maxwell AFB, AL. She was behind in her car
   and rent payments and quickly needed some cash. Since she had bad credit, she felt a
   payday loan was a good choice. She originally obtained on $500 loan with an
   agreement to pay back $600 in two weeks. Unable to repay, she then took out other
   payday loans and was forced to do multiple rollovers on each one. To pay off these
   loans she contacted an installment loan company who provided her with a $10,000
   loan at 50 percent APR. Total cost to pay off the payday loans was $12,750 and her
   total obligation to the installment loan company was $15,000. Her financial problems
   were a contributing factor to her pending divorce.



36
     Department of the Navy Central Adjudication Facility


                                                                                            39
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 83 of 148 PageID 83



b. Active duty Air Force E-5, assigned to Maxwell AFB, AL. A pattern of over-
   spending drew him to take out a title loan. He used his wife’s car as collateral. For a
   few months all he could pay was the fee to keep the account current, without paying
   any of the principal. When he missed two months of payments, the car was
   repossessed in the middle of the night. After the repossession, the title loan store
   reported that he still owed them $1,000. With this balance, as well as other credit
   obligations, the member decided to file for bankruptcy. In addition his financial
   difficulties resulted in him receiving disciplinary action.

c. Active duty Air Force E-4, assigned to Scott AFB, IL. She had payday loans over
   seven months with two lenders, totaling $900 owed in principal, with $200 in fees
   each month to rollover the loans. At the time she went to financial counseling she had
   spent $1,875 carrying the loans. In addition, she had a military installment loan for
   $7,000 and an additional loan for $13,000. The interest rate on the military
   installment loan was 61 percent, and the loan agency would not provide any
   accommodations to allow her to extend her repayments.

d. Active duty Air Force E-4, assigned to Robins AFB, GA, single parent. Service
   member was short $400 and borrowed from a payday lender. She could not pay back
   the loan and went to a second payday lender in order to pay off the first payday loan.
   This process was repeated five times until she realized she was paying $1,200 per
   month to maintain the loans. By the time she sought help she had paid $3,000 on the
   $400 loan. She had to declare bankruptcy to financially survive.

e. Active duty Air Force E-4, assigned to Columbus AFB, MS. He obtained a payday
   loan for $300 that he paid for over 18 months at a cost of $2,700 involving 3 payday
   lenders. He could not escape the cycle of debt and eventually filed for bankruptcy.

f. Active duty Navy E-5 (21 years old), assigned to the Navy Mid-Atlantic Region, and
   married with three children. He began using payday loans in March 2004 with 3
   payday loans to take his family to visit his grandfather across country who was
   diagnosed with cancer. By October 2005, he had 4 payday loans, totaling $2,300 and
   costing him $600 every month in rollover fees. To cover all of this plus the bounced
   checks that the heavy debt load caused, he borrowed from his thrift savings plan
   account and obtained loans from three military installment lenders. He also routinely
   paid late charges for rent and car payments.

g. Active duty Navy E-6, assigned to the Navy Mid-Atlantic Region, married. He had
   taken out a payday loan to pay for his wife’s trip to Japan to visit her ill father. He
   had taken out another loan to pay off the first and began to take more to cover the
   initial obligation. Eventually he had taken out 10 payday loans. He used his
   Selective Re-enlistment Bonus to pay off the lenders, and refinanced his house to pay
   off other outstanding debts.


40
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 84 of 148 PageID 84




h. Active duty married Navy E-5, assigned to Navy Southwest Region. He and his wife
   had 9 payday loans and one installment loan outstanding at the time they approached
   the Navy-Marine Corps Relief Society (NMCRS) for assistance to pay the $7,561
   they owed ($2,156 in finance charges and $5, 405 in principal). In addition, they
   were regularly using the courtesy overdraft protection provided by their credit union
   at $25 per returned check.

i. Active duty Navy E-5, assigned to Navy Mid-South Region, and a single mother with
   two children. She obtained a consolidation loan from an installment lender to cover
   $1,020 in bills at a total commitment of $2,708. She was operating at a $145 deficit at
   the end of each month attempting to pay off the loan. With the assistance of NMCRS,
   she was able to pay off the loan.

j. Active duty Navy E-5, assigned to the Navy Mid-Atlantic Region, Norfolk, VA. He
   requested assistance from NMCRS for four payday loans (total principal owed of
   $1,738) in conjunction with requesting assistance to repair his car ($1,886). The
   Service member was married only four months at the time and was supporting two
   households because his new wife lived in another state with her disabled father.
   NMCRS provided a no interest loan to cover both debts.

k. Active duty Marine E-2, assigned to Camp Pendleton, CA, married. He and his wife
   had accrued 10 payday loans (total of $2,390 in principal owed) with a monthly
   finance charge of $422. He eventually went to NMCRS to obtain a no interest loan to
   pay off the continuing debt.

l. Active duty married Marine E-4, assigned to Marine Corps Region, Midwest. When
   his wife could no longer work because of a problem pregnancy, he took out a payday
   loan to make up the difference in the family budget. He did not tell his command of
   his problem until he had taken 9 payday loans ($4,527 in principal owed), overdrew
   two bank accounts ($1,344) and missed a car payment of $307. NMCRS provided
   him a no-interest loan payable over 24 months to allow for affordable monthly
   payments of $258.

m. Active duty single Marine E-2, assigned to Marine Corps Southwest Region, CA.
   After 5 months at his first duty station he had accrued $8,609 in debt, with 8 payday
   loans ($3,123 in principal owed), 2 military installment loans ($1,735), a cell phone
   bill of $1,020 a bank overdraft of $340, car repairs of $335 and impound fees of
   $2,056. His car repair, impound fees, car rental fees and other expenses had driven
   him to take payday loans to cover his obligations. The payday loans had sent him into
   a spiral of debt. NMCRS provided him with a no interest loan for 36 months to allow
   him time to payback his debts.



                                                                                       41
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 85 of 148 PageID 85



n. Active duty Army E-7, assigned to Fort Jackson, SC. He had two payday loans
   ($1,862), a car loan ($37,550) and two military installment loans ($15,400). With the
   significant debt load from his car payment and his installment loans, the additional
   requirement of paying off two payday loans was more than his budget could
   withstand. Prior to paying off these loans, he was harassed and threatened by debt
   collectors, closed his bank account, was sued and had the unit intervene in collecting
   on his debts.

o. Active duty married Army O-3, assigned to Miami, FL. Captain had loans from four
   military installment lenders (total of $15,465) with interest rates ranging from 14
   percent to 26 percent. Additionally he had payday loans from four lenders for
   approximately 24 months. His indebtedness impacted his family and he was pending
   disciplinary action from his unit when the case was reported.

p. Active duty Army E-6, assigned to Fort Jackson, SC. He had three installment loans
   for $2,660 and $1,000 owed to a rent-to-own company. As a result of his loans, he
   closed his bank account, was threatened that his wages would be garnished, had his
   unit involved in the collection action and received disciplinary action from his unit.

r. Active duty Army E-1, assigned to Fort Irwin, CA. As an E-1, he received a car loan
   for $42,000 at 24.1 percent APR. In addition he had an installment loan for $2,500.
   As an E-1, his take home pay is approximately $2,340, and with a 60 month pay back,
   his monthly payment on the car loan would be $1,211 (about half his monthly pay).
   After 60 payments he will have paid the equivalent of a year’s salary ($30,292) in
   interest.

These case studies share several common factors that could be summarized as follows:

a. The majority were junior enlisted in grade. For example, 80 percent of the Army case
   studies were from grades E-1 through E-4.

b. Many that were counseled had gone through multiple loans and options prior to going
   to seek counseling. They had turned to payday loans, high interest installment loans
   and title loans as a result of a financial emergency, a history of over-extended credit,
   or both.

c. Many were harassed by the lender, through phone calls, threats to contact their
   commander or supervisor, or threatened with garnishment of pay. The most grievous
   harassment noted in a case study was an active duty Air Force E-4, assigned to Pope
   AFB, NC, who was served a summons at his duty section.

d. Some had experienced disciplinary action as a result of their attempt to solve financial
   difficulties through predatory loans. The extent of the disciplinary action went from


42
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 86 of 148 PageID 86



     letters of reprimand and non-judicial punishment, to loss of promotions and separation
     from the military.

e. The case studies did not emphasize how the loans were finally resolved, because
   many of them involved several overlapping loans. The March 2006 DMDC survey
   provided the following insight concerning repayment of payday loans:

                                Sources of funding outside of
                                payday lending
                                Aid society               11%
                                Bank/credit union         14%
                                Family/friends            27%
                                Family budget             54%
                                Additional job            16%
                                Another loan              13%
                                (respondents were able to chose
                                more than one answer)

The sources of financial support listed above could have been available to support the
initial requirement that prompted the Service member to consider a payday loan, military
installment loan or car title loan. As previously stated, borrowers seek out these options
in a panic to find financial resources to fulfill their immediate needs (emergency travel,
car payments, overdue bills, etc.), or to make an impulse purchase spurred by aggressive
push marketing, without fully considering the financial ramifications of taking out a loan
that is not predicated on their ability to repay.

Service members themselves see the value of limits placed on credit and the costs
involved in obtaining it. The June 2006 Consumer Credit Research Foundation survey of
Service members gave the following responses concerning the availability of credit when
asked in the following sequence whether they strongly agreed, agreed somewhat,
disagreed somewhat or strongly disagreed with the following statements: 37




37
 Dr. William O. Brown, Jr., and Dr. Charles B. Cushman, Jr., “Payday Loan Attitudes and Usage Among Enlisted
Military Personnel,” Consumer Credit Research Foundation, June 27, 2006, pp. 10 – 11.


                                                                                                          43
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 87 of 148 PageID 87




Statement                                               Responses           % of non-   % of
                                                                            payday      payday
                                                                            borrowers   borrowers
                                                                            surveyed    surveyed
“Most people benefit from the use of credit”            Net agree              72%         78%
                                                        Strongly agree         30%          32%
                                                        Agree somewhat         42%          46%
                                                        Net disagree           29%         23%
                                                        Disagree somewhat      17%          14%
                                                        Strongly disagree      12%           9%
“The government should limit the interest rates that    Net agree              75%         74%
lenders can charge even if it means fewer people will   Strongly agree         42%          40%
be able to get credit”                                  Agree somewhat         33%          34%
                                                        Net disagree           25%         26%
                                                        Disagree somewhat      20%          18%
                                                        Strongly disagree       5%           8%
“There is too much credit available today”              Net agree              75%         63%
                                                        Strongly agree         51%          37%
                                                        Agree somewhat         24%          26%
                                                        Net disagree           25%         37%
                                                        Disagree somewhat      18%          21%
                                                        Strongly disagree       7%          16%

The lender only considers the borrowers’ income and presumes that their loans will be
paid prior to other requirements. The use of checks, access to bank accounts, mandatory
allotments and car titles pressure the borrower to consider loan payments as being their
top priority. The harassment received by borrowers through debt collection activities
reminds them of this impending obligation.




44
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 88 of 148 PageID 88




7. Need for Federal and State Legislative and Statutory Protections

The data and information from the previous chapters of this report clearly indicate that:

   (1). As the Graves-Peterson study of predatory lending around military bases
        showed, predatory loan practices and unsafe credit products are prevalent and
        targeted at military personnel through proximity and concentration around
        military installations, through the use of affinity marketing, through easy online
        access to military personnel around the globe, and through use of military
        allotment payment arrangements.

   (2). Predatory loans to Service members come with extremely high interest rates and
        often include extra fees and charges not disclosed in APR calculations. Due to
        unaffordable payment terms and the lack of an ability to repay these loans,
        borrowers find themselves trapped in repeat transactions and susceptible to
        coercive collection tactics designed to take their assets pledged for loans or harm
        their good service ratings in the military.

   (3). Although the Department of Defense provides extensive financial training, a
        significant number of Service members, especially in the lower ranks of enlisted
        personnel, still fall victim to easy credit widely available around bases or online.
        Education does not trump the marketing of these loans and the easy availability
        of quick cash with few questions asked.

   (4). Commanders have imperfect methods available to curtail the prevalence of
        predatory lending off base. Clearer standards for placing lenders off-limits can
        be used by Armed Forces Disciplinary Control Boards (AFDCBs) to restrict
        access to individual lenders, but AFDCBs will not supplant the role of state and
        federal credit regulators, consumer protection requirements, or private remedies
        for borrowers.

   (5). Appropriate alternatives to high cost loans are available for Service members
        while charities provide additional assistance. Banks and credit unions on-base
        and near bases offer numerous better alternatives to Service members.

   (6). Loans at 400% and up that are secured by personal checks written without funds
        on deposit, or that cost 300% APR with payment in full due in one month and
        secured by a vehicle title, or involve larger installment loans repaid by required
        military allotments, and other forms of harmful lending undermine troop
        readiness, morale, and quality of life. Financial issues account for 80 percent of
        security clearance revocations and denials for Navy personnel.




                                                                                            45
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 89 of 148 PageID 89



     (7). Because most predatory lenders require borrowers to waive their rights to go to
          court to resolve disputes and instead submit borrowers to private adjudication
          through mandatory arbitration, Service members need to have recourse to
          administrative remedies through state credit regulators and to judicial remedies
          through the courts for redress. Due to state credit law provisions on residency in
          many states, state regulators do not license lenders that claim to lend only to
          non-resident personnel stationed there and do not supervise these lenders or
          enforce state laws.

a. Need for Federal and State assistance

The Department of Defense cannot prevent predatory lending without assistance from
Congress, the state legislatures, and federal and state enforcement agencies. Although
the Department can assist with enforcing stronger laws and regulations through its
disciplinary process and can educate Service members on their rights and recourse,
statutory protections are necessary to protect Service members from unfair, deceptive
lending practices and usurious interest rates and to require uniform disclosure of credit
costs and terms. Specifically, lenders should not be permitted to base loans on
prospective bad checks, electronic access to bank accounts, mandatory military
allotments, or titles to vehicles. All costs involved in borrowing should be included in
interest rate calculations and disclosures. Laws and regulations must be changed to close
regulatory loopholes that leave non-resident military borrowers unprotected in many
states.

It is clear that the payday lending business model is based on the repeat collection of high
loan fees from one borrower in successive transactions, without the extension of new
principal. The industry has a vested interest in legislation and regulations that allow the
high fees and repeat borrowing cycle to continue. As states work to balance the need for
short-term credit with effective borrower protections, regulation of the payday lending
industry presents a daunting challenge.

In 2004, The Department called on the states to support 10 key issues that would improve
the quality of life for Service members and their families. One of the ten issues requested
that states enforce their usury laws to prohibit predatory payday lending. To date, eleven
states have met that standard by preventing triple-digit interest rates for payday loans
including the States of Connecticut, Georgia, Maine, Maryland, Massachusetts, New
Jersey, New York, North Carolina, Pennsylvania, Vermont, and West Virginia. These
states have been successful in maintaining strong usury laws and aggressively enforcing
those laws. Despite Arkansas’s low constitutional usury cap, the state has permitted
payday lenders to charge triple-digit interest rates, including to airmen stationed at Little
Rock.




46
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 90 of 148 PageID 90



For example, the State of Georgia recently enacted a tough anti-payday loan law to close
loopholes and strengthen penalties against lenders that exceed the state’s 60% usury cap.
The presence and testimony by Navy personnel before the Georgia State Legislature
sparked its passage. In North Carolina, state legislators refused to reauthorize its payday
lending law following the 2001sunset of its original authorization. Following the sunset,
payday lenders tried to circumvent North Carolina’s 36 percent APR small loan usury
cap with the “rent a bank” model, i.e. affiliating with an out of state bank. In December
2005, the North Carolina Commissioner of Banks ruled that Advance America was
making illegal loans under this model, and ordered them to cease and desist. Several
months later, the State Attorney General reached consent agreements with the three
payday chains still operating in the state, forcing them to also stop their payday lending in
North Carolina.

In the other thirty-nine states, a variety of laws have been enacted to authorize loans
based on checks drawn on insufficient funds and costing over 300 percent APR. Many of
these States that have legalized payday lending have included in their authorization
statutes a variety of provisions purporting to lessen the harm of repeat borrowing that
result from the design of these loans. These provisions include mandatory databases,
cooling off periods, attempts to stop rollovers and back-to-back transactions, and
attempts to stop borrowing from multiple lenders. Even with the addition of all these
“consumer bells and whistles,” these laws do not stop the debt trap.

For example, when some states banned “rollovers,” meaning the borrower could extend
the loan for another fee without paying it back, payday lenders attempted to circumvent
this reform by offering back-to-back transactions. The borrower paid off the loan and
immediately opened a new one for the same amount. This had the same detrimental effect
on the borrower, and also allowed the payday lender to call the transaction a “new” loan,
even though they were handing back the same amount of money. Even when the
transactions are separated by a couple of days or a week, the borrower is still caught in
the cycle of debt. If they were using these loans as an occasional boost to get to the next
payday, they would have only a few loans a year, with weeks or months between.

As another example, the State of Florida limits borrowers to one loan at a time from all
lenders, enforced by a data reporting system licensees must use. Other states using
databases include the States of Illinois, Oklahoma, North Dakota, and Michigan (in the
near future). Unfortunately these attempts have been unsuccessful; even with loan
restrictions and enforcement tools, the average borrower in Florida takes out eight loans
per year and the average borrower in Oklahoma takes out nine payday loans per year.

Some state payday loan laws include limits intended to prevent repeat borrowing but are
easily circumvented. For example, the recent Illinois payday loan law is widely touted by
the payday loan trade association as a model of protections. It permits total loans up to
$1,000 or 25 percent of gross monthly income, caps rates at over 400 percent APR for


                                                                                          47
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 91 of 148 PageID 91



two-week loans, permits borrowers to have two loans at the same time, imposes a seven-
day recovery period after borrowers have used loans for 45 days, and provides for an
extended repayment plan only after repeat use of these loans. Loan restrictions are
monitored through a central database. Illinois officials report that payday lenders are
evading these limitations by getting another form of state license and making loans at
similar rates for longer periods of time.

The State of Oregon recently enacted a law to cap payday loan rates at 36 percent interest
and a fee of $10 per $100 borrowed with a minimum 31-day repayment period. Similar
limits were contained in a proposed referendum where advance polling showed 72
percent of the populace supported the protections in the Oregon ballot proposal.
Although the new law will not take effect until mid-2007, payday lenders are already
switching to a lender’s license that does not cap rates or put any limits on repeat
borrowing in order to avoid these restrictions.

b. State Legislative Recommendations

The most effective state protections combine strict usury limits and vigorous
enforcement. The failure of numerous states to enforce their small loan laws and
regulations with predatory lenders who target both resident and non-resident military
personnel leaves these borrowers unprotected from loans with high rates and packed with
extra fees and insurance premiums. Effective state legislative and regulatory assistance
that provides access to responsible and affordable credit that improves Service members’
lives is needed.

c. Congressional Legislative Recommendations

Effective Congressional legislation is also needed. The following Congressional
legislation has been introduced during this session, which has the potential to protect
Service members and their families from predatory lenders:

     (1). Amendment to S. 2766, the Defense Authorization Bill of 2007. This
          amendment was offered by Senators Talent (R-Mo) and Nelson (D-Florida) and
          passed the Senate unanimously on June 22, 2006. It would cap interest rates for
          loans to Service members and their dependents at no more than 36 percent APR
          including all fees for credit related services EXCEPT bona fide credit insurance.
          If a state has a lower rate cap, that would apply. This amendment is nearly
          identical to H.R. 97 listed below.

     (2).   H.R. 97, introduced by Representative Graves (R-Mo), would place a 36
            percent APR limit on loans made to Service members and restrict automatic
            renewal, refinancing, repaying or consolidation of loans using the proceeds of
            other loans. The rate cap does not include the cost of ancillary products sold


48
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 92 of 148 PageID 92



           with the loan or provide a private right of action to make the protections
           enforceable.

    (3).   S. 1878, introduced by Senator Akaka (D-HI), and H.R. 5350, introduced by
           Representative Udall (D-NM), would prohibit loans secured through the use of
           checks, share drafts, or electronic access to bank accounts for all borrowers. In
           addition, the bills prohibit depository institutions from directly or indirectly
           making payday loans. Rep. Udall’s bill also calls on the Federal Reserve
           Board to study better cost disclosure rules under Truth in Lending.

    (4).   H.R. 458, introduced by Representative Davis (R-KY), contains a Title II that
           provides some limitations for a subclass of lenders termed “military lenders”
           (defined as either explicitly marketing to Service members or having more than
           10 percent of customers in the military) and primarily targets military
           installment loan companies. Title II applies to collection actions, including
           limits on garnishment, contacting unit commanders, requiring Service
           members to waive their Service Members Civil Relief Act (SCRA) rights, and
           restrictions on using military terms to market their products. These restrictions
           are currently largely addressed in statute and DOD policy. Title II does not
           limit the cost of loans or prohibit the solicitation of unfunded checks or pledge
           of car titles to secure loans.

Provisions that only impact collection actions of lenders fail to address the terms of loans
that make them harmful to Service members, such as usurious interest rates, a
requirement to write checks without funds on deposit or to sign over a car title or tax
refund. Garnishments are covered by federal statute and include due process
requirements and restrictions.




                                                                                          49
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 93 of 148 PageID 93




8. Recommendations for Statutory Controls

Given the problems with predatory lending practices that Service members have faced,
particularly in light of states failing to enforce their own loan laws on behalf of non-
resident Service members, the Department of Defense seeks additional protections
against predatory lending to Service members. The Department of Defense takes no
position on the applicability of these recommended statutory approaches to civilian
borrowers and their families. These recommendations are based on the state and federal
legislation reviewed and other information explored in this report:

a. Require that unambiguous and uniform price disclosures be given to all Service
   members and family members with regard to any extension of credit (excluding
   mortgage lending).

     (1). Require all fees, charges, insurance premiums and ancillary products sold with
          any extension of credit to be included within the definition of finance charge for
          the computation and disclosure of the APR for all loans made to military
          borrowers.

     (2). Require that the finance charge and the APR be included in all advertising to
          Service members including on-line websites and be quoted verbally to
          prospective military borrowers prior to application.

     (3). It is understood that such special military disclosures may discourage lenders
          and limit the availability of credit to certain Service members, but the
          Department believes this risk is justified given the impact of predatory loans.

b. Require a federal ceiling on the cost of credit to military borrowers, capping the
   APR to prevent any lenders from imposing usurious rates.

     (1). Lenders should be prohibited from directly or indirectly imposing, charging, or
          collecting rates in excess of 36 percent APR with regard to extensions of credit
          made to Service members and their families. This APR must include all cost
          elements associated with the extension of credit, including the “optional” add-
          ons commonly used to evade ceilings, such as credit insurance premiums.

     (2). It is understood that such an interest rate cap may limit the availability of credit
          to certain Service members. Limiting high-cost options assists the Department
          in making the point clear to Service members and their families that high cost
          loans are not fiscally prudent. A clear, unambiguous rate ceiling is justified
          given the high fees, interest and other charges associated with loans to Service
          members reviewed in this report, and the impact of those predatory loans on
          military readiness and troop morale.


50
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 94 of 148 PageID 94




   (2). Lenders should not interpret the 36 percent cap as a target for small loans
        provided to Service members; it would be a ceiling, and often a lower rate would
        be more appropriate to the risk of a borrower. The passage of such a protection
        should not be deemed an authorization for any lender to lend at a rate not
        otherwise authorized by applicable state or federal law.

c. Prohibit lenders from extending credit to Service members and family members
   without due regard for the Service member’s ability to repay.

   (1). Prohibit lenders from using checks, access to bank accounts and car title pawns
        as security for obligations. These methods provide undue and coercive pressure
        on military borrowers and allow lenders more latitude in making loans without
        proper regard for the Service member’s ability to repay. They also place key
        assets at undue risk.

   (2). Restrict the ability of creditors and loan companies to require or coerce Service
        members into establishing allotments to repay their obligations. Allotments
        must be at the convenience and discretion of the military borrower and not a
        prerequisite for obtaining a loan.

d. Prohibit provisions in loan contracts that require Service members and family
   members to waive their rights to take legal action.

   Service members should maintain full legal recourse against unscrupulous lenders.
   Loan contracts to Service members should not include mandatory arbitration clauses
   or onerous notice provisions, and should not require the Service member to waive his
   or her right of recourse, such as the right to participate in a plaintiff class. Waiver is
   not a matter of “choice” in take-it-or-leave-it contracts of adhesion.

e. Prohibit contract clauses that require Service members to waive any special legal
   protections afforded to them.

   These proposed protections, and those provided to Service members through the
   Servicemembers Civil Relief Act, were intended to strengthen our national defense by
   enabling Service members to devote their entire energy to the defense needs of the
   Nation. In the interest of our national defense, such protections should not be
   subjected to waiver (other than in circumstances currently stated in the
   Servicemembers Civil Relief Act), in writing or otherwise.

f. Prohibit states from discriminating against Service members and family
   members stationed within their borders, and prohibit lenders from making loans



                                                                                           51
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 95 of 148 PageID 95



     to Service members that violate consumer protections of the state in which their
     base is located.

     (1). States should be prohibited from discriminating against Service members
          stationed within their borders and should be required to assure that such Service
          members are entitled to and receive the benefit of all protections offered to
          citizens of the state, including regulation of lenders located in the state or that
          provide loans via the Internet to Service members stationed there.

     (2). States have a vested interest in assuring the financial safety and stability of
          Service members stationed within their borders. States should be prohibited
          from authorizing predatory lenders to treat “non-resident” Service members
          stationed within the state’s borders differently than the state would permit that
          lender to treat in-state residents.

     (3). Lenders should be prohibited from charging Service members stationed within a
          state an APR higher than the legal limit for residents of the state, and should also
          be prohibited from violating any other consumer lending protections for
          residents of the state in which the base is located.

There may be other alternatives that could provide protections for Service members and
their families which could safeguard them from falling into a spiral of debt. However,
effective provisions cannot be predicated on the conscientiousness of the lenders to
comply, or borrowers’ desires to protect their rights at the time they sign contracts.
Clear, effective limitations that can be verified by oversight agencies and understood by
borrowers are necessary. Options that favor opt-out provisions and extensions, which
may not be fully disclosed by lenders or requested by ill-informed borrowers who fail to
read the fine print, are ineffective in protecting our nation’s Service members from
abusive loans.

Also, provisions that only impact the collection actions of lenders fail to address the
inherent problems associated with predatory loans. Among many others, these problems
include: usurious interest rates, lending without regard to ability to repay, and making
loans based on access to assets (through checks, bank accounts, car titles, tax refunds,
etc.). Issues such as garnishments are covered in federal statute and have due process
requirements and restrictions associated with their use. The actions of a commanding
officer when contacted concerning an indebtedness are already defined in DoD policy. In
both situations, circumstances are weighed (by a judge or a commander) to determine
whether action is warranted.

Predatory lending to Service members is best prevented by clear enforceable limitations
that can be verified by financial regulators and understood by borrowers. Self regulation,
fine print, opt-out provisions and cosmetic “protections” are not effective.


52
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 96 of 148 PageID 96




9. Conclusion

The Department takes seriously the responsibility of the individual Service member to
make prudent decisions and to manage personal finances well. Education, counseling,
assistance from Aid Societies, and sound alternatives are necessary but not sufficient to
protect Service members from predatory lending practices or products that are
aggressively marketed to consumers in general and to military personnel directly.

Predatory lending undermines military readiness, harms the morale of troops and their
families, and adds to the cost of fielding an all volunteer fighting force. The report
outlines the prevalence around military installations of payday lenders and the overt
marketing of some installment and Internet lenders. The products they provide are of
primary concern.

The report provides an overview of the efforts within the Department to educate, inform
and influence Service members and their families to take control of their finances, build
wealth and escape the cycle of debt – for their own well being and to enhance their
military readiness. The Department has a strategic plan that seeks to increase savings and
decrease dependence on debt. The strategic plan also focuses on improving the
protection afforded Service members and their families in the market place – again to
help assure their military readiness.

Service members are in agreement that there should be limits. Commanders have made
their positions known that limits should be established. The Department sees this as an
important issue with commanders, Service members and their families, for their well
being and in support of military readiness. Service members need better protections and
enforcement from Congress and state credit regulators to prevent predatory lending
abuses.




                                                                                            53
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 97 of 148 PageID 97



                                                               APPENDIX 1




54
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 98 of 148 PageID 98




                                                                          55
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 99 of 148 PageID 99




56
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 100 of 148 PageID 100



                                                                APPENDIX 2




                                                                           57
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 101 of 148 PageID 101




 58
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 102 of 148 PageID 102




                                                                           59
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 103 of 148 PageID 103




 60
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 104 of 148 PageID 104




                                                                           61
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 105 of 148 PageID 105




 62
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 106 of 148 PageID 106



                                                                               APPENDIX 3


               Survey on Internet Payday Loan and Installment Lenders

 Military borrowers who search the Internet under typical loan terms are shown lenders
 that cater to the military and those that make loans uniformly to any borrower. The
 military loan sites use military names, display official-looking seals or action pictures of
 people in uniform, and tout their understanding of Power of Attorney forms and ask for
 Leave and Earnings Statements as the basis for making loans. Some sites disclaim
 official military endorsement in the fine print. Payday loan web sites with little
 connection to military themes also pop up in searches for “military payday loans.”

 A small sample of Internet lenders visited for this report illustrates trends in loans to
 military borrowers. Searches used the terms “military payday loans,” “military cash
 advances,” and “military loans.” Eight sites that offer installment small loans to military
 borrowers and ten payday lenders were selected from the top of the search results,
 sponsored links, and from referrals by military relief societies. Some installment lenders
 appeared near the top of searches for payday loans.

 Findings:

 All installment lenders with information on their location are in Nevada, a state with no
 rate cap for consumer loans. Online payday lenders that listed a location were either in
 Costa Rica or Delaware, a state that also does not cap rates for loans.

 Loan size available from installment lenders ranged from $500 to $10,000. Payday loan
 sizes were as high as $1,500 or 40 percent of monthly take-home pay. One surveyed site
 provides a four payday installment schedule while other lenders set single-payment loan
 terms of 14 to 16 days. Installment lenders usually make loans payable in twelve months
 or more.

 Loan sites with heavy military focus require the applicant to submit Leave and Earnings
 Statements, require or encourage payment by allotment, and include graphics, links, or
 text designed to appeal to members of the armed forces. Most payday loan sites have
 little emphasis on “military” beyond pages headed “military payday loans.”

 Borrowers have a hard time finding out the cost of loans before submitting an
 application. Cost of loans was not disclosed on installment lender sites except for a
 calculator at one site that permits borrowers to enter loan amounts to see finance charges
 that do not include insurance premiums for credit insurance. Installment lenders did not
 otherwise post annual percentage rates (APRs). All but one payday loan sites listed APR



                                                                                             63
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 107 of 148 PageID 107



 information somewhere on the web site which ranged from 391.07% to 782.14% APR for
 14-day loans.

 Payday Loan Site Notes:

 MyCashNow, www.mycashnow.com/military.php, visited May 15, 2006.
 This Internet lender has a section for military borrowers. Official looking seals provide
 links to each of the Military Aid Societies. The finance charge for loans is $18.62 for a
 $100 loan due in seven to fourteen days. The APR disclosure required by Truth in
 Lending Act is buried at the bottom of a page of disclosures, not on the fee page. Loans
 cost “485.450 percent APR…”

 Military Financial, Inc., www.militaryfinancial.com, visited May 15, 2006.
 Payday lender for military borrowers offers loans of up to 40% of monthly take home pay
 to personnel at E-2 through O-6 ranks. No credit checks are made and loans are available
 anywhere in the world. Repayment can be spread over four paydays. The site accepts a
 Power of Attorney. Loan is paid through electronic debit. There is no cost to borrow
 information disclosed on the site. The FAQ answers a cost question with “The actual
 amount you pay will be clearly stated on your loan paperwork.” Lender claims loans are
 subject to Delaware law which does not cap rates.

 www.payday-today.us/loans_military_payday_loans.php, visited May 9, 2006.
 Referral site says payday lenders loan up to 40% of take-home pay and lists 391.07%
 APR for loans. FAQ states: “Do Military Payday lenders run credit checks? No, due to
 the high ethical codes of military personnel and the regulations of the Uniform Code of
 Military Justice, Military Payday lenders will not subject military personnel to credit
 checks.” The site warns that “According to the Uniform Code of Military Justice article
 123a, military personnel that do not meet their financial commitments may be subjected
 to confinement, clearance, court marshal, transfer, or even discharge.”

 www.nationalpayday.com/education/payday_loans/military, visited May 9, 2006.
 This general payday loan web site has a Military page. “No credit, bad credit? No
 problem!” Lender charges $25 to borrow $100. A separate chart lists the annual
 percentage rate for varying loan amounts of $100 to $300 with the highest APR at 1303%
 for a seven day loan.

 www.military-loan.info, visited May 23, 2006.
 Referral site for Nevada payday lenders promises Military Loans of $100 to $500
 available overnight for service members. Big print promises “If you’re serving…you’re
 pre-approved!” The site manager claims to be a Sergeant in the US Army Reserves.

 www.paydayloansavings.com, visited June 6, 2006.



 64
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 108 of 148 PageID 108



 Referral site includes a military page that links to the Cash Advance Network’s regular
 payday loan site. There are no military specific provisions for the application or loan.

 MyPaydayLoan.com, www.mypaydayloan.com/military-payday-loans.htm, visited
 May 9, 2006.
 Loans are offered to active duty and retired military by a company located in Costa Rica.
 Minimum required is $1,000 per month income and a checking account open at least
 three months. Borrowers can click on a loan increase feature that lets them increase the
 loan amount and get extra cash before the next due date. Borrowers can roll over the loan
 by paying the finance charge of $25 per $100 borrowed without any limit on renewals.

 Installment Loan Notes:

 The two largest installment lenders to military personnel, Omni and Pioneer, are featured
 in ads and on multiple web sites. For example, MilitarySpot.com runs a banner ad at the
 top of its home page for Pioneer’s loans of up to $10,000, available “24/7 Worldwide.”
 Numerous sites feature “articles” or consumer advice with links back to Pioneer. Both
 companies offer linking to other web sites as affiliates, paying a fee for completed,
 qualifying applications that originate from “your Military-friendly site!”

 Military Funding USA, www.loansmilitary.com, visited May 23, 2006.
 Repayment is by discretionary military allotments. Applicants are asked if they can
 repay the loan in 12 months and if at least 18 months remain in the tour of duty. A Leave
 and Earning Statement (LES) must be faxed to apply. The site includes links to official
 U.S. military websites and urges other sites to link to Loansmilitary.com to improve
 search standings.

 Armed Forces Loans of Nevada, Inc., www.armedforcesloans.com, visited May 15,
 2006.
 “We are a leading provider of loans to active duty military personnel serving in the army,
 navy, marines, air force and coast guards.” All active duty military personnel are
 eligible. Applicants must email their LES. Official-looking military seals are displayed
 on the site. To qualify, military personnel need only be E-2 and active duty and have at
 least 18 months left on enlistment. Payment is by allotments “to avoid late fees.” The
 site includes this message: “The Sailor’s and Soldiers Civil Relief Act is not applicable
 to our customers…The relief act is waved (sic) when you accept the loan.”

 US Military Lending Corp., www.usmilitarylendingcorp.com, visited May 23, 2006.
 USMLC, based in Nevada, says a portion of every dollar earned is donated to the Armed
 Forces Relief Trust. The site states that it is not affiliated with the U. S. military or the
 U.S. government. Loan terms are not disclosed on the site but are provided on loan
 documents mailed to the applicant for signature. Payment by allotment appears to be



                                                                                            65
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 109 of 148 PageID 109



 required. Borrowers must send a check for first payment in case the allotment is delayed.
 A LES is required with the application.

 MilitaryLoans.com, visited May 23, 2006.
 Loans up to $10,000 are direct deposited into the military borrower’s bank account
 wherever he or she is stationed worldwide. This Internet-only lender is part of the Omni
 Financial group of loan companies, based in Nevada. The site recommends payment by
 allotment. In answer to the question “What interest rates does Militaryloans.com
 charge?” the site does not provide information on the finance charge or APR for loans. A
 leave and earnings statement is required to process a loan application and the site
 provides step by step instructions to email the LES from the official DFAS site.

 Pioneer Military Lending of Nevada, Inc., www.pioneermilitaryloans.com, visited
 May 22, 2006.
 Pioneer’s Internet lender offers loans up to $10,000 only to military personnel, retirees
 and Department of Defense employees. An LES is required to apply. The site does not
 provide loan cost information in chart form but gives a calculator to answer questions
 about payment size or loan amount based on monthly payment. For a $500 loan with a
 24% interest rate and twelve monthly payments, the finance charge is $122.02 and the
 APR is 36.48%. According to its FAQs, Pioneer charges an origination fee to set up and
 service a loan and a prepayment penalty if the loan is repaid ahead of time. Payment is
 by allotment or electronic funds transfer or credit card through Western Union. To apply
 for a loan, the borrower must “consent to the Lender contacting my Commanding Officer
 in connection with the collection of the loan made hereby at any time when it is in default
 and until such time as the loan has been paid in full.”

 Chart Notes:

 The following charts summarize information for payday loan and installment loan
 websites visited. Loan terms and cost to borrow information is that available prior to
 formally applying for a loan. Where information is not available on the lender’s website,
 the space is left blank.




 66
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 110 of 148 PageID 110




                                                                           67
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 111 of 148 PageID 111



                                                                            APPENDIX 4
                             DoD Strategy for Personal Finance

 Goal: Increase personal readiness by reducing the stressors related to personal finance.
 Objectives:
   • Increase awareness and abilities

      •   Build wealth and reduce dependence on credit
      •   Increase protection against predatory practices

 Seven primary strategies:

 1. Certify Service member and supervisor core competency. Through evaluation,
    Service members and supervisors validate that they have the abilities necessary to
    manage their finances and to prevent predatory activities happening on installations.

 2. Provide resources to obtain core competency. Web-based, traditional lecture, and
    interactive resources will be provided to support Service members and supervisors
    attaining core competencies.

 3. Create awareness of personal finance resources. Multimedia campaigns will work
    to motivate Service members to act on their core competencies and to have Service
    members and their spouses seek additional information to support their financial
    needs throughout life events.

 4. Provide financial resources to support life events for Service members and spouses.
    Through web-based, toll-free numbers and installation storefront resources, Service
    members and their spouses will be provided access to unbiased financial information
    and planning assistance to support life events.

 5. Provide interventions for Service members and families in need of assistance.
    Support Service members and their families with quality counseling and assistance
    when they encounter financial distress.

 6. Protect Service members and their families through information, assistance, limits on
    predatory practices, and support through better financial products.

 7. Track significant of sections 1 – 6 above. Develop reporting processes that inform
    leadership on the productivity and outcome of personal finance programs to support
    Service members and their families throughout their military career.




 68
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 112 of 148 PageID 112



 1. Certify Service member and supervisor core competency.



                        www.militaryhomefront.dod.mil             Compliance
  Standards of          • Test core personal finance              evaluation of first
  competency              competencies                            termers and first
                        • Test supervisory responsibilities       supervisors




     1.1. The DoD Instruction 1342.17, Personal Financial Management for Service
     Members, prescribes the competencies that must be achieved in the following areas:

          1.1.1. Service members must be able to demonstrate basic understanding in:
          pay and entitlements, banking and allotments, checkbook management,
          budgeting and saving (to include thrift saving plan), insurance, credit
          management, car buying, permanent change of station moves and information on
          obtaining counseling and assistance on financial matters (DoDI 1342.17,
          paragraph E3.1.1.1).

          1.1.2. Service member must be able to establish an extended absence financial
          plan prior to any deployment that exceeds 4 weeks (DoDI 1342.17, paragraph
          E3.1.1.2).

          1.1.3. Supervisors must have a basic understanding of policies and practices
          designed to protect military Service members (DoDI 1342.17, paragraph
          E3.1.1.3).

          1.1.4. The policy requirement to evaluate Service members’ competency
          changes the training model that ensured training was received, regardless of it’s
          impact on competency. Demonstrating competency requires Service members to
          show their ability to apply the acquired knowledge.

     1.2. Evaluation will require standards of competency. DoD will develop these
     standards of competency by:

          1.2.1. Obtaining assistance from Financial Readiness Campaign partner
          organizations to develop the basic criteria for the issues listed in paragraph 1.1.1
          – 1.1.3.

          1.2.2 In addition to the basic criteria, these organizations could provide
          valuable input to the questions needed to test the basic understanding of the

                                                                                            69
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 113 of 148 PageID 113



           topics listed in paragraph 1.1.1. – 1.1.3. Sufficient numbers of questions would
           need to be developed to ensure each test would represent a sample and not the
           complete list of questions.

           1.2.3. The evaluation questions would focus on scenarios to evaluate capability
           to apply principles established through standards of competency.

      1.3. To facilitate efficient evaluation of standards of competency, DoD will develop a
      web-based evaluation process.

           1.3.1. The website could include requirements for registration to facilitate
           tracking of pass-fails and to ensure universal application.

           1.3.2. The web-based educational tool would allow “discovery” learners to test
           their competence before reading and experimenting with the learning tools
           provided in the website.

           1.3.3. DoD will use www.militaryhomefront.dod.mil as the primary platform for
           the evaluation and the educational materials to support the evaluation. Core
           competency for Service members would be carried in the “Troops and Families”
           portion of the web portal, with the supervisory requirement carried on the
           “Commanders” portion.

           1.3.4. The web-based approach would be available as a paper test to allow the
           Military Services to administer the test in a proctored environment, such as
           following personal financial management training, or as part of formal military
           training.

      1.4. From the standpoint of compliance, Service members must be informed of the
      provisions of the Servicemembers Civil Relief Act (SCRA) as required by 50 U.S.C.,
      Appendix, Section 515. Compliance with this provision is not covered as part of this
      strategy. Efforts to facilitate understanding by both the Service member and
      businesses is covered in part 3.5.3.




 70
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 114 of 148 PageID 114



    2.   Provide resources to obtain core competency.



                      Pass           Competency Test               Fail



              Continue to learn          • www.militaryhomefront.dod.mil
              more about personal          Core information/tools
              finance through            • Military Service education and
              awareness and                training resources
              education resources        • Games




    2.1. Service members are anticipated to either pass or fail the competency test. If
    they pass, they fulfill the initial requirements established in policy. If they fail, then
    they are obligated to learn sufficient information to pass the evaluation.

         2.1.1. The website would represent the initial and primary educational tool for
         Service members to use to learn the core principles about personal finance to
         pass the evaluation, since it will be available as part of the web-based evaluation.

         2.1.2. The educational materials in the “Troops and Families” portion of the
         www.militaryhomefront.dod.mil website would also be open to family members
         without a requirement to register for the evaluation.

    2.2. In addition to the educational materials available on
    www.militaryhomefront.dod.mil, Service members would be able to develop their
    understanding through established educational programs of the Military Services.
    The Military Services may still wish to provide education prior to administering a test.
    The Service member will be required to pass the evaluation regardless of whether
    they have received education.

    2.3. In addition to the resources available through the website and the Military
    Services, interactive computer-based games would be developed to provide Service
    members an alternative to computer-based educational materials and traditional
    lecture.




                                                                                                 71
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 115 of 148 PageID 115




 3. Create awareness of personal finance resources.


      Attain core                                           Campaigns
      competence
                          Create Awareness:                 Print, radio and
                          • Desired behavior                television media
                          • Additional education
       Manage               to support life events
                                                            Internet and toll-free
       personal           • Attract spouses to seek
                                                            numbers
       finances             core competencies
                                                            Financial Fairs and
                                                            Symposiums


      3.1. DoDI 1342.17 contains the following guidance for providing supplemental
      information on saving, investing, home purchase and other aspects of financial
      planning to Service members and families in addition to the basic competencies
      required for Service members and supervisors:

           3.1.1. “Instructional and informational materials shall be made available to
           Service members that assist them with critical life stages impacting personal
           finance (e.g., marriage, parenthood, college, and retirement)” (DoDI 1324.17,
           paragraph E3.1.2.).

           3.1.2. The Military Services shall provide information on personal finances to
           National Guard and Reserve personnel as an integral part of mobilization
           training (DoD 1342.17, paragraph E3.1.3.).

           3.1.3. Programs shall be established to encourage spouses of Military Service
           members to participate in Personal Financial Management Programs (DoD
           1342.17, paragraph E3.1.5.).

      3.2. The initial requirement to fulfill the policies listed above will be to create
      awareness for the need to engage in additional financial education and personal
      financial planning. Through campaigns that promote the benefits of these activities,
      Service members and their families will be encouraged take advantage of additional
      personal financial services. Awareness resources will include:

           3.2.1. The Military Saves Campaign is a grass-roots approach to encouraging
           Service members and their families to get out of debt and to save money.
           Groups such as Better Opportunities for Single Soldiers (BOSS) and the Single


 72
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 116 of 148 PageID 116



         Marine Program have agreed to promote this campaign with young troops.
         Other test sites in the Army, Navy and Air Force have used a coalition of support
         activities to promote the campaign. Individuals sign up on line or can call
         Military OneSource to become a Saver.

         3.2.2 Moneywise with Kelvin Boston is shown on Armed Forces Network. The
         program focuses on low and middle income families succeeding in their
         financial efforts. Kelvin Boston has agreed to do a tour of 15 CONUS
         installations in 2005 – 2006.

         3.2.3. The InCharge Institute sends out 250,000 copies of its Military Money
         Magazine to CONUS and overseas installations quarterly for distribution in
         commissaries, exchanges, family support centers, hospitals, and direct mail to
         homes. It is oriented towards the interests and needs of military spouses.
         InCharge also sponsors the Military Money Minute, which is heard on Armed
         Forces Radio and Television Service.

         3.2.4. The National Association of Securities Dealers (NASD) Foundation is
         establishing an investor education program as a result of the settlement with 1st
         Command Financial Services. The program will include awareness efforts and
         point Service members towards a website, Military OneSource and Family
         Support Programs to obtain fulfillment.

         3.2.5. Efforts to currently promote Military OneSource can also be used to
         emphasize the resources available to help Service members and their families to
         get out of debt and to get on the road towards building wealth.

         3.2.6. Websites that are used by Service members and their families, such as
         www.military.com and www.militaryhomefront.dod.mil, can market available
         assistance as well as provide additional educational information.

         3.2.7. Financial fairs are being accomplished at various military installations to
         expose Service members and their families to resources available through federal
         and government agencies, nonprofit groups and Military Service resources




                                                                                          73
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 117 of 148 PageID 117



 4. Provide financial resources to support life events for Service members and
    spouses.


                                                                       On-line

                           Info for          • Resources for           Toll-free
                           life events          information            number
                                             • Resources for
         Awarenes                               assistance             Storefront
         s                 Spouse
                           core info
                                                                       Community
                                                                       based


      4.1. A variety of media resources will be used to support the financial information
      needs of Service members and their spouses. Awareness efforts will direct potential
      users to these resources, which will include:

           4.1.1. Web-based resources to provide information on a wide array of life skills
           efforts (in addition to the basic skills covered as part of the competency
           requirement) would be provided on www.militaryhomefront.dod.mil with links
           to other excellent sources of information, such as the Federal Reserve website,
           Securities and Exchange Commission (SEC) website, www.mymoney.gov
           (which also sends literature to the requester), and the National Endowment for
           Financial Education (NEFE) website.

           4.1.2. The www.militaryhomefront.dod.mil, and www.military.com websites
           will direct individuals to the Military OneSource toll-free number for an
           opportunity to ask questions and find out more information concerning their
           topic in question. Alternatively, these websites have email capability that refer
           questions to the experts at Military OneSource, or to other partner organizations
           under expressed agreement (such as the SEC, NEFE, InCharge Institute, and
           NASD Investor Education Foundation). The Military OneSource will also send
           information upon request to fulfill questions on all aspects of personal finance.
           Through a direct link with the Mymoney help center, information will be
           forwarded to Service members as a result of a single call to the Military
           OneSource toll-free number.

           4.1.3. Seminars and educational events that can be provided through partner
           organizations, such as the USDA Cooperative Research, Education and
           Extension Service (CREES), the Better Business Bureau and the NASD Investor



 74
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 118 of 148 PageID 118



         Education Foundation. This includes seminars provided using partner furnished
         materials and train-the-trainer support, such as the FDIC Money Smart program.

    4.2. In addition to providing information, Service members and their families will be
    able to receive follow-on guidance and assistance to help them go beyond
    comprehension to be able to take action. Through the efforts of awareness and
    educational programs, Service members and their family members are led to resources
    that can help them develop individual plans and actions to improve their personal
    finances.

         4.2.1. Military OneSource will be seen as the primary fulfillment for awareness
         programs and web-based education programs. Military OneSource, the
         Storefront Financial Resource Centers, and the Family Assistance Centers will
         be the primary conduit for Service member and families to receive additional
         assistance and support. Appointments with financial planners (pro bono or on a
         fee basis) will be provided through these primary resources.

         4.2.2. The Project for Financial Independence, sponsored by NEFE and
         incorporating financial planning professionals from four national societies can
         provide pro-bono, face-to-face financial planning assistance for Service
         members and their families, particularly for National Guard and Reserve
         members who do not have direct access to military installations to obtain
         assistance from Family Support Programs. Financial planning is provided upon
         referral from Military OneSource or from the Family Support Center.

         4.2.3. The National Military Family Association (NMFA) is developing a
         scholarship for military spouses to obtain the educational portion of becoming
         certified as an Accredited Financial Counselor (AFC). To assist spouses in
         completing the two-year experience requirement for the AFC, installations offer
         volunteer opportunities to work in personal finance. Opportunities would
         include managing “Military Spouse Financial Networks” that bring together
         small groups of spouses to learn about personal finance, manage a Military
         Saves Campaign on an installation, and providing personal financial education in
         DoD schools and youth programs for children of military families. After
         volunteering on the installation, spouses would network with banks, credit
         unions, credit counseling centers, hospitals (client services), and colleges
         (student services) to find paid positions.




                                                                                       75
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 119 of 148 PageID 119




      5. Provide interventions for Service members and families in need of assistance.


          Encounter                                                    Toll-free
                                   Interventions:
          difficulties:                                                number
                                   • Credit counseling
          Debt, taxes,
                                   • Debt management plan
          predatory
                                   • Tax consultation                  Storefronts and
          business
                                   • Mediation/intervention            Community
          practices
                                                                       based resources



      5.1. Service members and their families who often fall into debt, require assistances
      with tax issues and are often victims of unscrupulous companies which take
      advantage of them. To assist these Service members and families in need, awareness
      materials will feature where help can be obtained, and information sources will direct
      them to the appropriate source of assistance.

      5.2. Military OneSource, the Storefront Financial Resource Centers, and the Family
      Assistance Centers provide Service member and families direct counseling support or
      refer them to other organizations specializing in resolving financial concerns.

           5.2.1. Directly, or through a “warm handoff” from Military OneSource/Family
           Assistance Centers, Service members and their families can obtain quality debt
           management assistance through the InCharge Institute. InCharge provides debt
           consolidation, assistance with family budgeting and follow-up assistance to
           ensure the Service member and family stay on track.

           5.2.2. The Federal Trade Commission modified a portion of their “Consumer
           Sentinel” website to “Military Sentinel” to allow Service members and their
           families to register instances of what they believe to be fraudulent or unfair
           business practices. The information is shared with state, local and military
           justice officials so that unscrupulous businesses can be brought to court, their
           practices can be stopped, and consumers can be compensated.

           5.2.3. The Council of Better Business Bureaus (CBBB) has established a
           website: military.bbb.org to allow Service members and their families to register
           instances of unfair business practices. CBBB relays instances of unfair practices
           to their network of local bureaus to review the situation and aid the military
           consumer through mediation to resolve disputes with companies. Also as part of
           this initiative, CBBB is establishing local programs that will educate military


 76
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 120 of 148 PageID 120



         consumers on protecting themselves in the marketplace, and they are
         establishing ethics agreements with local vendors to ensure military consumers
         obtain a fair deal.

 6. Protect Service members and their families through information, assistance,
    limits on predatory practices and support through better financial products.


                                Information and             Nonprofits and
                                assistance                  federal agencies
      Protection for
      Service                   Limits and
                                                            State organizations
      members and               controls
      their families
                                Better financial            Commercial
                                products                    services




    6.1. As already described in 5.2., the Federal Trade Commission Military Sentinel
    and the Council of Better Business Bureaus provide information and assistance for
    Service members and their families concerning predatory practices. In addition to
    these organizations, the following organizations have committed to assisting Service
    members and their families:

         6.1.1. The Center for Responsible Lending provides support by articulating
         issues of predatory practices to state-level legislators and by providing
         information to Service members and their families on predatory practices within
         their state.

         6.1.2. The California Corporations Division has established a program called
         Troops Against Predatory Scams (TAPS) that is being distributed at all military
         installations in California. The program provides tips and a hotline to report
         concerns. The California Corporations Division plans to identify their program
         as a best practice at national conferences in the hope that other states will do
         likewise.

    6.2. The Government Accountability Office has recommended DoD use the Armed
    Forces Disciplinary Control Board (AFDCB) to place payday lending establishments
    outside military installations off-limits. Although this will be a difficult undertaking
    (AFDCB actions require due-process and there are tens of outlets around military
    installations), DoD will have installation AFDCBs meet on a quarterly basis to engage
    the issue of payday lending.


                                                                                         77
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 121 of 148 PageID 121




      6.3. In addition to the use of the AFDCB, DoD is working with state governments to
      review policies and statutes to place adequate controls on payday lending practices
      through the following measures:

           6.3.1. Limits on interest rates and fees. Payday loans have annual percentage
           rates of over 300 percent. Many states have interest rate caps, but make an
           exception for payday loans. DoD has informed states of the impact of high
           interest rates on Service members and their families and of efforts of other states
           to limit rates.

           6.3.2. Limits on having multiple loans and rolling over payday loans (rolling
           over a payday loan involves paying for a loan with another loan). Multiple loans
           and rollovers build high interest rates that create spiraling debt. Surveys show
           Service members rollover loans an average of 4 times per year. Some states
           have statutes that prohibit rollovers and multiple loans and have established
           databases to ensure the prohibition is enforced. DoD has informed states of the
           practice and impact it has in reducing spiraling debt.

      6.4. New products and services are becoming available in the financial services
      market. Without creating endorsement of any commercial products, there are
      opportunities for contracting services, or for advocating the market place to provide
      certain products and services to support the military community.

           6.4.1. The Pentagon Federal Credit Union Foundation has established a program
           called the “Asset Recovery Kit (ARK),” that provides a small, short-term loan to
           Service members (regardless of their credit worthiness), up to $500 for a flat fee
           of $6. Service members are limited to two loans per year and must receive
           personal financial training after receiving the loan. Other defense credit unions
           have implemented similar efforts as viable alternatives to payday loans.

           6.4.2. The U.S. Central Command provides two phone services in addition to
           email and Internet services to assist Service members communicating with
           family and businesses back home. Service members receive two official15-
           minute Health, Morale and Welfare (HMW) calls per week, plus they have
           access to unofficial telephone, Internet and email resources through the Armed
           Services Exchange Services. Service members have free prepaid phone cards
           available through “Help Our Troops Call Home.”

                  6.4.2.1. Armed Services Exchanges have launched an information
                  campaign to assist Service members, their families and friends to
                  understand the unique challenges of communicating during deployment,
                  special programs supporting HMW and unofficial telecommunications,


 78
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 122 of 148 PageID 122



               and lowest cost options available. The information has also been carried
               on DoD websites, Armed Forces Information Service and in DoD Public
               Affairs news releases.

               6.4.2.2. In addition, DoD will provide Service members information on
               the Service member Civil Relief Act (SCRA), tips on dealing with credit
               issues while overseas, and information on using Military OneSource toll-
               free assistance while deployed to limit the number of phone calls needed
               to resolve personal finance issues.

               6.4.2.3. DoD will participate in a teleconference with members of the
               American Bankers Association to explain the DoD implementation of the
               SCRA, and to inform them of the impact deployments have on Service
               members and their families.

 7. Track significant aspects of 1 – 6 above.

           Core Competency and                        Track through
           Supervisory Responsibilities               compliance evaluation

           Core information and tools            Track through usage

           Awareness efforts              Track delivery

           Information and assistance            Track through usage

           Intervention         Track through usage

           Protection:                            Track through usage
           • Information and assistance
           • AFDCB Actions                        Track through actions taken
           • State legislative efforts
           • Commercial Services                   Track through opportunities


    7.1 Evaluating core competency and supervisor understanding will become a
    compliance issue. As part of the documentation of formal training, Service members
    will be required to take the on-line test, which will provide documentation of
    pass/fail.

         7.1.1. Core competency: The Military Services currently provide training on the
         core personal financial management issues listed in DoDI 1342.17. Through the


                                                                                      79
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 123 of 148 PageID 123



           on-line test, Service members entering the Military Services (officer and
           enlisted) can demonstrate their proficiency. The online test also creates a record
           that can be matched against their personnel file at their first duty station to
           ensure they have passed the test. Results of the test would be accessible by the
           Military Service headquarters to ensure the test is being required and follow-up
           action is taken. The Military Services would be required to report results to the
           Office of the Secretary of Defense (OSD) on a quarterly basis.

           7.1.2. Supervisory understanding: The Military Services would require all
           officers upon assignment to their first duty station to demonstrate proficiency
           (since all officers are or will be in some supervisory role). The Military Services
           can document any exceptions to this rule. For non commissioned officers, the
           test could be administered as part of their initial formal leadership training,
           which generally precedes supervisory responsibilities. Either a web-based or
           paper test can be used to ensure compliance. As an alternative, the Military
           Services can make the evaluation part of the documentation for supervisory
           responsibilities within the unit. In any event, the Military Service headquarters
           would evaluate statistics to ensure the test was administered and prospective
           supervisors passed the evaluation. The Military Services would be required to
           report results to OSD on a quarterly basis.

      7.2. Tracking use of core information and training sources: The number of visits to
      the website and the number of individuals trained are secondary measures to ensuring
      all Service members reach the standard level of competency. Usage of information
      and training sources will be tracked to determine which are most used by Service
      members to obtain the information needed to pass the competency test.

      7.3. Tracking awareness activities: Implementation of these activities can be tracked
      through the units of distribution: number of TV and radio spots, the number of
      Military Money Magazines circulated, and the number of participants in Military
      Saves events and Financial Fairs.

      7.4. Tracking information and assistance: The web will be the main method for
      providing information, so tracking hits on the major websites will provide feedback
      on the number of individuals seeking information. Additionally, the number of
      individual contacting Military OneSource and the number participating in seminars
      and education of events can provide a sense of the use of these sources of information.
      The number of financial planning sessions will similarly be tracked through the usage
      of these services.

      7.5 Tracking interventions: These services are provided by organizations that track
      the services they provide. DoD will request these organizations provide a quarterly
      review of usage.


 80
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 124 of 148 PageID 124




    7.6. Tracking actions to support a fair business environment should measure support
    provided to individual consumers, the number of actions taken to improve the
    business environment, and the number and productivity of favorable business
    products that have been made available to Service members and their families.

         7.6.1. The activities of the Federal Trade Commission, state efforts such as the
         California TAPS program and the efforts of the Better Business Bureau can be
         measured through the number of individuals that have contacted the agency and
         the action taken to remedy the consumers’ complaints. DoD can request these
         agencies provide a quarterly report of usage and actions taken.

         7.6.2. The actions taken by the AFDCB can be tracked, on at least an annual
         basis to determine the number of actions taken and completed.

         7.6.3. The activity of DoD to work with state governments can be chronicled
         during the legislative sessions. The number of contacts and the outcome of all
         legislative activity (regardless of DoD contact) can be monitored on an annual
         basis.

         7.6.4. The number of beneficial financial products brought to the market can be
         reviewed annually to determine progress. For those products and services that
         are provided through contract, or through a military bank or defense credit
         union, OSD can request usage information to determine benefit to Service
         members over the course of a year.




                                                                                          81
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 125 of 148 PageID 125



                                                                       APPENDIX 5

                                 ALMAR 060/05
 Date signed:       12/02/2005             MARADMIN Number:   060/05


 Subject:           FINANCIAL READINESS ADMINISTRATION
 R 021000Z DEC 05
 FM CMC WASHINGTON DC(UC)
 UNCLASSIFIED//
 ALMAR 060/05
 MSGID/GENADMIN/CMC WASHINGTON DC JA//
 SUBJ/FINANCIAL READINESS ADMINISTRATION//
 GENTEXT/REMARKS/1. A MARINE'S FINANCIAL READINESS DIRECTLY IMPACTS
 UNIT READINESS AND, CONSEQUENTLY, THE CORPS' ABILITY TO ACCOMPLISH
 ITS MISSION. WE MUST ACT TO ENSURE OUR MARINES AVOID FINANCIAL
 PITFALLS AND MAKE WISE DECISIONS.
 2. RECENT STUDIES INDICATE THAT APPROXIMATELY SEVEN PERCENT OF
 MILITARY PERSONNEL USE PAYDAY LOANS. PAYDAY LOANS ARE ATTRACTIVE TO
 MARINES FACING FINANCIAL DILEMMAS BECAUSE THEY ARE EASILY OBTAINED.
 SUCH LOANS ARE USUALLY SMALL, SHORT-TERM ARRANGEMENTS DESIGNED TO
 TIDE OVER CASH-STRAPPED BORROWERS UNTIL THEIR NEXT PAYCHECK.
 HOWEVER, THEY ARE HIGH INTEREST, RAPIDLY COMPOUNDING LOANS THAT CAN
 DEVASTATE A MARINE'S PERSONAL FINANCES - ESPECIALLY SINCE MOST
 PAYDAY LOANS ARE NOT IMMEDIATELY PAID OFF. NOTABLY, THE INTEREST
 AND FEES FOR PAYDAY LOANS AVERAGE MORE THAN 300 PERCENT ABOVE THE
 LOAN AMOUNT. THERE ARE BETTER OPTIONS FOR MARINES EXPERIENCING
 FINANCIAL DISTRESS.
 3. PERSONAL FINANCIAL MANAGEMENT PROGRAMS PROVIDED BY MARINE CORPS
 COMMUNITY SERVICES STAND READY TO EDUCATE AND COUNSEL MARINES AND
 THEIR FAMILY MEMBERS REGARDING PERSONAL FINANCES. COMMANDERS SHOULD
 ALSO ENCOURAGE MARINES TO SEEK LEGAL ASSISTANCE PRIOR TO SIGNING
 LOAN DOCUMENTS OR OTHER CONTRACTS. LASTLY, WE MUST TAKE FIRM AND
 FAIR ACTION THROUGH THE ARMED FORCES DISCIPLINARY CONTROL BOARD AND
 OTHER MEANS TO DENY ACCESS TO LENDERS WHO TAKE UNFAIR ADVANTAGE OF
 MARINES. YOU CAN FIND MORE INFORMATION REGARDING THE DEPARTMENT OF
 DEFENSE'S PAYDAY LENDING INITIATIVES AT
 WWW.MILITARYHOMEFRONT.DOD.MIL BY FOLLOWING THE "LEADERSHIP" LINK TO
 THE "FINANCIAL READINESS" LINK.
 4. THROUGH YOUR CONTINUED EMPHASIS OF PERSONAL FINANCIAL EDUCATION
 AND LEGAL ASSISTANCE FOR OUR MARINES, WE CAN IMPROVE THE FINANCIAL
 READINESS OF OUR MARINES AND CURB THE USE OF PAYDAY LOANS. ENSURE
 ALL MARINES ARE MADE AWARE OF THIS MATTER, AND IMMEDIATELY REFER
 THEM TO THE INSTALLATION PERSONAL FINANCIAL MANAGEMENT PROGRAM,
 LEGAL ASSISTANCE OFFICE, OR STAFF JUDGE ADVOCATE FOR ASSISTANCE.
 5. KEEP ATTACKING, M. W. HAGEE, GENERAL, U.S. MARINE CORPS,
 COMMANDANT OF THE MARINE CORPS.//




 82
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 126 of 148 PageID 126



 RAAUZYUW RUENAAA0300 1232305-UUUU--RUCRNAD.

 ZNR UUUUU ZUI RUEWMCS1681 1232253

 R 032305Z MAY 06 PSN 851880K30

 FM CNO WASHINGTON DC//N1NT//

 TO NAVADMIN

 INFO RHMFIUU/CNO WASHINGTON DC//N1NT//

 RUENAAA/CNO WASHINGTON DC//N1NT//

 BT

 UNCLAS //N01740//

 NAVADMIN 128/06

 MSGID/GENADMIN/CNO WASHINGTON DC/N1NT/MAY//

 SUBJ/PREDATORY LENDING PRACTICES//

 GENTEXT/REMARKS/1. A SAILOR'S FINANCIAL READINESS DIRECTLY IMPACTS

 UNIT READINESS AND THE NAVY S ABILITY TO ACCOMPLISH ITS MISSION. I

 AM CONCERNED WITH THE NUMBER OF SAILORS WHO ARE TAKEN ADVANTAGE OF

 BY PREDATORY LENDING PRACTICES, THE MOST COMMON OF WHICH IS THE

 PAYDAY LOAN. OTHER PREDATORY-TYPE LOANS INCLUDE AUTOMOBILE TITLE

 PAWN, TAX REFUND, AND RENT-TO-OWN FURNITURE. A RECENT SURVEY BY THE

 DEFENSE MANPOWER DATA CENTER INDICATES THAT 13 PERCENT OF SAILORS

 HAVE USED A PREDATORY LOAN IN THE PREVIOUS 12 MONTHS.

 2. PREDATORY LOANS ARE USUALLY SMALL, SHORT-TERM ARRANGEMENTS

 DESIGNED TO BRIDGE CASH-STRAPPED BORROWERS UNTIL THEIR NEXT

 PAYCHECK. HOWEVER, THEY ARE EXPENSIVE, HIGH-INTEREST LOANS THAT

 OFTEN COST 10-44 DOLLARS PER WEEK PER 100 DOLLARS BORROWED, PLUS

 FEES. THE ANNUAL INTEREST RATE ROUTINELY EXCEEDS 1,000 PERCENT.

 PREDATORY LOANS CAN FURTHER DEVASTATE A SAILOR S PERSONAL FINANCES,

 ESPECIALLY SINCE MANY OF THESE LOANS ARE NOT PAID AT THE ORIGINAL

 PAYMENT DUE DATE AND ARE ROLLED-OVER TO THE NEXT PAYDAY. THE




                                                                           83
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 127 of 148 PageID 127



 ROLLOVERS ARE OF GREAT CONCERN SINCE MULTIPLE ROLLOVERS QUICKLY LEAD

 TO A SITUATION WHERE MOST SAILORS CANNOT PAY OFF THE LOAN.

 3. THERE ARE BETTER OPTIONS FOR SAILORS EXPERIENCING FINANCIAL

 CHALLENGES. FOR EXAMPLE, PERSONAL FINANCIAL MANAGEMENT TRAINING AND

 INFORMATION PROGRAMS ARE AVAILABLE FROM THE COMMAND FINANCIAL

 SPECIALIST (CFS), THE LOCAL FLEET AND FAMILY SUPPORT CENTER, THROUGH

 NAVY KNOWLEDGE ON-LINE (NKO), AND NAVY-MARINE CORPS RELIEF SOCIETY

 (NMCRS). THEY EACH STAND READY TO EDUCATE AND GUIDE SAILORS AND

 THEIR FAMILIES REGARDING PERSONAL FINANCES, INCLUDING ISSUES RELATED

 TO PREDATORY LOAN USE. NAVY LEADERSHIP, AT ALL LEVELS, MUST

 ENCOURAGE SAILORS TO SEEK LEGAL ASSISTANCE PRIOR TO SIGNING LOAN

 DOCUMENTS OR OTHER FINANCIAL-RELATED CONTRACTS. WE MUST ENCOURAGE

 OUR SHIPMATES WHO ARE USING PREDATORY LOANS TO STOP AND, WHEN

 NECESSARY, SEEK IMMEDIATE ASSISTANCE FROM THE NAVY'S AVAILABLE

 RESOURCES TO STABILIZE THEIR PERSONAL FINANCES.

 4. EACH OF US HAS PROBABLY EXPERIENCED A FINANCIAL HARDSHIP AT ONE

 TIME OR ANOTHER IN OUR LIVES. THERE IS NO SHAME IN DISCUSSING OR

 SEEKING HELP FROM YOUR SHIPMATES AND LEADERS. IT IS BETTER TO ASK

 FOR ASSISTANCE BEFORE SOME RELATIVELY MINOR FINANCIAL ISSUE BECOMES

 A SERIOUS DIFFICULTY IN YOUR PERSONAL AND PROFESSIONAL LIFE.

 ADDITIONALLY, WE MUST DISCUSS THE DANGERS AND AVAILABLE

 ASSISTANCE/RESOURCES RELATED TO PREDATORY LOANS WITH OUR SPOUSES AND

 OTHER FAMILY MEMBERS. INFORMATION ABOUT THE DANGERS AND

 CONSEQUENCES OF SHORT-TERM, HIGH-INTEREST LOANS IS AVAILABLE AT

 WWW.NKO.NAVY.MIL AND WWW.LIFELINES.NAVY.MIL WEBSITES.

 5. TO THOSE OF YOU WHO ARE COMMAND FINANCIAL SPECIALISTS, YOUR WORK

 IS ESSENTIAL. YOU ARE ON THE FRONT LINES IN THE BATTLE AGAINST

 PREDATORY LOANS AND YOUR CONTINUED EFFORTS TO EDUCATE MEMBERS OF




 84
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 128 of 148 PageID 128



 YOUR COMMAND ON THIS ISSUE ARE CRITICAL TO ACHIEVE SUCCESS.

 CONTINUED FOCUS ON PERSONAL FINANCIAL MANAGEMENT TRAINING, COMBINED

 WITH SAILORS REGULARLY TAKING ADVANTAGE OF NAVY LEGAL SERVICE

 OFFICE FREE LEGAL ASSISTANCE BEFORE SIGNING A LOAN AGREEMENT WILL

 INHIBIT THE USE OF PREDATORY LOANS AND IMPROVE PERSONAL AND FAMILY

 READINESS AS WELL AS MISSION READINESS.

 6. RELEASED BY VADM J. C. HARVEY, JR., N1.//

 BT

 #0300




                                                                           85
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 129 of 148 PageID 129



                   STATEMENT BY CAPT MARK D. PATTON, USN
            COMMANDING OFFICER, NAVAL BASE POINT LOMA, CALIFORNIA
               HEAD, TASK FORCE PREDATORY LENDING (SOUTHWEST)
                                    BEFORE
                 THE CALIFORNIA STATE SENATE JOINT ASSEMBLY
                     SUNSET REVIEW / CONSUMER PROTECTION
                                  23 MAY 2006

 Good morning, Madam Chairman and members of the committee. I appreciate the opportunity
 to appear before you concerning protection of the financial health of 90,000 active duty sailors
 serving our Country in the State of California - and the very real problem of Predatory Practices
 that directly impact the readiness of our Armed Forces. I realize this body is familiar with the
 statistics, and I appreciate the California Car Buyers Bill of Rights as an example of how
 legislation can help combat predatory practices and their impact on our Sailors. But recently
 there has been an explosive increase in the number of predatory establishments that encourage
 deferred deposit transactions with single balloon payments and easy – even encouraged – loan
 flipping policies. This is a direct threat to military readiness. There are nearly four Payday
 Lenders for every McDonalds in California. 38

 Additionally, established so-called military loan companies, often utilizing retired service
 members and out of state home offices, manipulate California legal oversight by targeting our
 non-resident sailors. They sell complex high interest loans and life insurance policies that are
 virtually worthless to unsuspecting military members. These predatory practices place many in a
 hopeless spiral of debt. An estimated $80 million a year in abusive fees and interest - taken from
 the pockets of our active duty military and their families nationwide - drain our relief
 organizations of needed funds as they help our sailors financially recover. 39

 I am concerned that many do not understand why military service members - and their families -
 require special consideration when it comes to these predatory establishments. We MUST
 protect our protectors.

 The average age of sailors at my last command, the fast attack nuclear submarine USS Topeka,
 was 22. Today’s young military member, often right out of high school or junior college, is
 placed almost immediately into a position of tremendous responsibility. He or she operates and
 maintains equipment worth millions -- sometimes billions -- of dollars. Our young men and
 women manage and maintain live ordnance, fighter aircraft and nuclear reactors – and the lives
 of many others are routinely placed in their hands. Obviously I must have utmost confidence in
 my troops to entrust such positions and equipment to them. Many of our youngsters must attain
 and maintain security clearances that demand complete and unquestionable integrity. A service
 member saddled with debt, fear, and considerable stress, could suddenly find his integrity
 compromised. His job performance will probably suffer, and he most likely will lose his security

 38
    California State University Northridge / University of Florida, Predatory Lending and the Military: The Law and
 Geography of “Payday” Loans in Military Towns, April 2006, at
 http://www.law.ufl.edu/faculty/pererson/publications.shtml
 39
    Ozlem Tanik, Financial Service Analyst, Payday Lenders Target the Military, Center for Responsible Lending
 Issue Paper No. 11, September 29, 2005, at http://www.responsiblelending.org


 86
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 130 of 148 PageID 130



 clearance and be temporarily removed from his assignment. Between 2000 and 2005, revoked or
 denied security clearances for Sailors and Marines due to financial problems have increased
 1600 percent. 40

 At a time when we are at war, this is an unacceptable loss of valuable talent and resources.

 As we gather more and more data from organizations like Navy and Marine Corps Relief Society
 and the Center for Responsible Lending, we are gaining a greater understanding of the true
 impact of Predatory Lending Practices. But the recent tasking provided by the highest levels of
 the Department of Defense provides the best evidence that the military believes this is a very real
 and emergent threat. The Secretary of Defense has listed Payday Lending as one of his top ten
 key issues for The Department of Defense/States Partnership. 41 The Vice Chief of Naval
 Operations recently sent a personal message to all Commanders, Commanding Officers and
 Officers in Charge that stated Predatory Lending practices demanded “Intrusive Leadership” and
 that the Navy Enterprise must establish “a sustained, long term effort employing all of the
 financial assistance available in our institutions”. 42 In response to this direction, and others from
 our leadership, Commander, Navy Region Southwest has formed Task Force Payday Lender – a
 dedicated group of senior enlisted and officer leaders. They are aggressively addressing
 Education, Culture and Business Partnering to meet this threat to our sailors.

 The Navy also does not accept the popular argument that these financial lending institutions are
 doing a service for our sailors.

 *** It is not a service to our sailors to mask triple digit interest rates by applying “service fees”
 scaled to the dollar amount of a single balloon payment loan.

 *** It is not a service to our sailors to deny a sailor options for multi-payment financing at
 reasonable rates for a deferred deposit transaction.

 *** It is not a service to our sailors to allow simultaneous borrowing from multiple lenders or
 not verify a sailor’s ability to repay a loan before it is made.

 *** It is not a service to our sailors to build entire business models around out of state financial
 organizations that ply high interest loans and near-worthless insurance products to the particular
 demographic of non-resident junior enlisted men and women in order to avoid State and Local
 regulation.
 The Center for Responsible Lending has identified nine signs of predatory financial practices and
 the State of California permits all nine practices against most of the sailors assigned to
 California. 43

 40
    Seapower Magazine, Double Whammy – Payday Loan Victims Face Security Clearance Problems, Vol 49, No 9,
 Amy Klamper, Jun 06. www.navyleague.org/sea_power
 41
    Department of Defense publication Key Issues – Department of Defense/States Military Partnership.
 www.USA4MilitaryFamilies.org.
 42
    CNO Washington DC message 212330Z APR 06 Predatory Lending Practices, Personal for Commanders,
 Commanding Officers, and Officers in Charge from Admiral Willard.
 43
    Center for Responsible Lending. Payday Lending in California, California Deferred Deposit Transaction Law
 Codifies the Payday Debt Trap. 2005. www.responsiblelending.org


                                                                                                           87
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 131 of 148 PageID 131




 Congress appropriates resources to the Navy to provide counseling and assistance to sailors in
 need. Millions of dollars are donated every year to military relief organizations. Tens of
 thousands of volunteer hours are dedicated to helping our sailors. And yes, there ARE MANY
 patriotic businesses and institutions that stand ready to assist the young men and women who
 dedicate their lives to the defense of our country. We do not need the so-called services of
 predators outside our gates who are little more than legalized loan sharks.

 There is no Enemy that our Navy is more passionate about defeating than one who targets our
 own sailors. We will do everything WE possibly can to turn this trend around and defeat
 unscrupulous practices that prey on our sailors. But these efforts demand tremendous resources;
 both in manpower and available funds. These are resources we cannot afford to waste in a time
 of War.

 This legislature, by partnering with us, can strengthen the laws and close the loopholes that allow
 these predatory practices. Our service members are already stretched thin, balancing increased
 operational requirements with the demands of personal and family life. We need to protect our
 protectors. YOU can help us achieve this victory.

 And the Navy is not alone in facing this challenge. We are fighting this problem because we
 have a safety net for our sailors to fall back on. It is estimated that only 1 in 5 individuals using
 Payday Loan institutions come from the military.




 88
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 132 of 148 PageID 132




                           EXHIBIT
                                      B
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 133 of 148 PageID 133
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 134 of 148 PageID 134
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 135 of 148 PageID 135
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 136 of 148 PageID 136
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 137 of 148 PageID 137
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 138 of 148 PageID 138
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 139 of 148 PageID 139
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 140 of 148 PageID 140
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 141 of 148 PageID 141
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 142 of 148 PageID 142




                           EXHIBIT
                                      C
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 143 of 148 PageID 143
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 144 of 148 PageID 144
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 145 of 148 PageID 145
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 146 of 148 PageID 146
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 147 of 148 PageID 147




                           EXHIBIT
                                      D
Case 6:20-cv-00028-PGB-LRH Document 1 Filed 01/07/20 Page 148 of 148 PageID 148
